

 S140 ENR: Frank LoBiondo Coast Guard Authorization Act of 2018
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fifteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and
			 eighteenS. 140IN THE SENATE OF THE UNITED
		  STATESAN ACTTo authorize appropriations for the Coast Guard, and for other purposes.
	
 1.Short titleThis Act may be cited as the Frank LoBiondo Coast Guard Authorization Act of 2018. 2.Table of contentsThe table of contents of this Act is as follows:Sec. 1. Short title.Sec. 2. Table of contents.TITLE I—Reorganization of title 14, United States CodeSec. 101. Initial matter.Sec. 102. Subtitle I.Sec. 103. Chapter 1.Sec. 104. Chapter 3.Sec. 105. Chapter 5.Sec. 106. Chapter 7.Sec. 107. Chapter 9.Sec. 108. Chapter 11.Sec. 109. Subtitle II.Sec. 110. Chapter 19.Sec. 111. Part II.Sec. 112. Chapter 21.Sec. 113. Chapter 23.Sec. 114. Chapter 25.Sec. 115. Part III.Sec. 116. Chapter 27.Sec. 117. Chapter 29.Sec. 118. Subtitle III and chapter 37.Sec. 119. Chapter 39.Sec. 120. Chapter 41.Sec. 121. Subtitle IV and chapter 49.Sec. 122. Chapter 51.Sec. 123. References.Sec. 124. Rule of construction.TITLE II—AuthorizationsSec. 201. Amendments to title 14, United States Code, as amended by title I of this Act.Sec. 202. Authorizations of appropriations.Sec. 203. Authorized levels of military strength and training.Sec. 204. Authorization of amounts for Fast Response Cutters.Sec. 205. Authorization of amounts for shoreside infrastructure.Sec. 206. Authorization of amounts for aircraft improvements.TITLE III—Coast GuardSec. 301. Amendments to title 14, United States Code, as amended by title I of this Act.Sec. 302. Primary duties.Sec. 303. National Coast Guard Museum.Sec. 304. Unmanned aircraft.Sec. 305. Coast Guard health-care professionals; licensure portability.Sec. 306. Training; emergency response providers.Sec. 307. Incentive contracts for Coast Guard yard and industrial establishments.Sec. 308. Confidential investigative expenses.Sec. 309. Regular captains; retirement.Sec. 310. Conversion, alteration, and repair projects.Sec. 311. Contracting for major acquisitions programs.Sec. 312. Officer promotion zones.Sec. 313. Cross reference.Sec. 314. Commissioned service retirement.Sec. 315. Leave for birth or adoption of child.Sec. 316. Clothing at time of discharge.Sec. 317. Unfunded priorities list.Sec. 318. Safety of vessels of the Armed Forces.Sec. 319. Air facilities.TITLE IV—Ports and Waterways SafetySec. 401. Codification of Ports and Waterways Safety Act.Sec. 402. Conforming amendments.Sec. 403. Transitional and savings provisions.Sec. 404. Rule of construction.Sec. 405. Advisory committee: repeal.Sec. 406. Regattas and marine parades.Sec. 407. Regulation of vessels in territorial waters of United States.Sec. 408. Port, harbor, and coastal facility security.TITLE V—Maritime Transportation SafetySec. 501. Consistency in marine inspections.Sec. 502. Uninspected passenger vessels in St. Louis County, Minnesota.Sec. 503. Engine cut-off switch requirements.Sec. 504. Exception from survival craft requirements.Sec. 505. Safety standards.Sec. 506. Fishing safety grants.Sec. 507. Fishing, fish tender, and fish processing vessel certification.Sec. 508. Deadline for compliance with alternate safety compliance program.Sec. 509. Termination of unsafe operations; technical correction.Sec. 510. Technical corrections: Licenses, certificates of registry, and merchant mariner
			 documents.Sec. 511. Clarification of logbook entries.Sec. 512. Certificates of documentation for recreational vessels.Sec. 513. Numbering for undocumented barges.Sec. 514. Backup national timing system.Sec. 515. Scientific personnel.Sec. 516. Transparency.TITLE VI—Advisory CommitteesSec. 601. National maritime transportation advisory committees.Sec. 602. Maritime Security Advisory Committees.TITLE VII—Federal Maritime CommissionSec. 701. Short title.Sec. 702. Authorization of appropriations.Sec. 703. Reporting on impact of alliances on competition.Sec. 704. Definition of certain covered services.Sec. 705. Reports filed with the Commission.Sec. 706. Public participation.Sec. 707. Ocean transportation intermediaries.Sec. 708. Common carriers.Sec. 709. Negotiations.Sec. 710. Injunctive relief sought by the Commission.Sec. 711. Discussions.Sec. 712. Transparency.Sec. 713. Study of bankruptcy preparation and response.Sec. 714. Agreements unaffected.TITLE VIII—MiscellaneousSec. 801. Repeal of obsolete reporting requirement.Sec. 802. Corrections to provisions enacted by Coast Guard Authorization Acts.Sec. 803. Officer evaluation report.Sec. 804. Extension of authority.Sec. 805. Coast Guard ROTC program.Sec. 806. Currency detection canine team program.Sec. 807. Center of expertise for Great Lakes oil spill search and response.Sec. 808. Public safety answering points and maritime search and rescue coordination.Sec. 809. Ship shoal lighthouse transfer: repeal.Sec. 810. Land exchange, Ayakulik Island, Alaska.Sec. 811. Use of Tract 43.Sec. 812. Coast Guard maritime domain awareness.Sec. 813. Monitoring.Sec. 814. Reimbursements for non-Federal construction costs of certain aids to navigation.Sec. 815. Towing safety management system fees.Sec. 816. Oil spill disbursements auditing and report.Sec. 817. Fleet requirements assessment and strategy.Sec. 818. National Security Cutter.Sec. 819. Acquisition plan for inland waterway and river tenders and bay-class icebreakers.Sec. 820. Great Lakes icebreaker acquisition.Sec. 821. Polar icebreakers.Sec. 822. Strategic assets in the Arctic.Sec. 823. Arctic planning criteria.Sec. 824. Vessel response plan audit.Sec. 825. Waters deemed not navigable waters of the United States for certain purposes.Sec. 826. Documentation of recreational vessels.Sec. 827. Equipment requirements; exemption from throwable personal flotation devices requirement.Sec. 828. Visual distress signals and alternative use.Sec. 829. Radar refresher training.Sec. 830. Commercial fishing vessel safety national communications plan.Sec. 831. Atlantic Coast port access route study recommendations.Sec. 832. Drawbridges.Sec. 833. Waiver.Sec. 834. Fire-retardant materials.Sec. 835. Vessel waiver.Sec. 836. Temporary limitations.Sec. 837. Transfer of Coast Guard property in Jupiter Island, Florida, for inclusion in Hobe Sound
			 National Wildlife Refuge.Sec. 838. Emergency response.Sec. 839. Drawbridges consultation.TITLE IX—Vessel Incidental Discharge ActSec. 901. Short title.Sec. 902. Purposes; findings.Sec. 903. Standards for discharges incidental to normal operation of vessels.TITLE X—Hydrographic services and other mattersSec. 1001. Reauthorization of Hydrographic Services Improvement Act of 1998.Sec. 1002. System for tracking and reporting all-inclusive cost of hydrographic surveys.Sec. 1003. Homeport of certain research vessels.
		IReorganization of title 14, United States Code
 101.Initial matterTitle 14, United States Code, is amended by striking the title designation, the title heading, and the table of parts at the beginning and inserting the following:
				
					14Coast GuardSubtitleSec.I. Establishment, Powers, Duties, and Administration101II. Personnel1901III. Coast Guard Reserve and Auxiliary 3701IV. Coast Guard Authorizations and Reports to Congress4901.
 102.Subtitle IPart I of title 14, United States Code, is amended by striking the part designation, the part heading, and the table of chapters at the beginning and inserting the following:
				
					IEstablishment, Powers, Duties, and AdministrationChap.Sec.1.Establishment and Duties1013.Composition and Organization3015.Functions and Powers5017.Cooperation7019.Administration90111.Acquisitions 1101.
			103.Chapter 1
 (a)Initial matterChapter 1 of title 14, United States Code, is amended by striking the chapter designation, the chapter heading, and the table of sections at the beginning and inserting the following:
					
						1Establishment and DutiesSec.101. Establishment of Coast Guard.102. Primary duties.103. Department in which the Coast Guard operates.104. Removing restrictions.105. Secretary defined.106. Commandant defined..
				(b)Redesignations and transfers
 (1)RequirementThe sections of title 14, United States Code, identified in the table provided in paragraph (2) are amended—
 (A)by redesignating the sections as described in the table; and (B)by transferring the sections, as necessary, so that the sections appear after the table of sections for chapter 1 of such title (as added by subsection (a)), in the order in which the sections are presented in the table.
 (2)TableThe table referred to in paragraph (1) is the following:Title 14 section number before redesignationSection heading (provided for identification purposes only-not amended)Title 14 section number after redesignation1Establishment of Coast Guard1012Primary duties1023Department in which the Coast Guard operates103652Removing restrictions1044Secretary defined1055Commandant defined106 104.Chapter 3 (a)Initial matterChapter 3 of title 14, United States Code, is amended by striking the chapter designation, the chapter heading, and the table of sections at the beginning and inserting the following:
					
						3Composition and OrganizationSec.301. Grades and ratings.302. Commandant; appointment.303. Retirement of Commandant or Vice Commandant.304. Vice Commandant; appointment.305. Vice admirals.306. Retirement.307. Vice admirals and admiral, continuity of grade.308. Chief Acquisition Officer.309. Office of the Coast Guard Reserve; Director.310. Chief of Staff to President: appointment.311. Captains of the port.312. Prevention and response workforces.313. Centers of expertise for Coast Guard prevention and response.314. Marine industry training program.315. Training course on workings of Congress.316. National Coast Guard Museum.317. United States Coast Guard Band; composition; director.318. Environmental Compliance and Restoration Program..
				(b)Redesignations and transfers
 (1)RequirementThe sections of title 14, United States Code, identified in the table provided in paragraph (2) are amended—
 (A)by redesignating the sections as described in the table; and (B)by transferring the sections, as necessary, so that the sections appear after the table of sections for chapter 3 of such title (as added by subsection (a)), in the order in which the sections are presented in the table.
 (2)TableThe table referred to in paragraph (1) is the following:Title 14 section number before redesignationSection heading (provided for identification purposes only-not amended)Title 14 section number after redesignation41Grades and ratings30144Commandant; appointment30246Retirement of Commandant or Vice Commandant30347Vice Commandant; appointment30450Vice admirals30551Retirement30652Vice admirals and admiral, continuity of grade30756Chief Acquisition Officer30853Office of the Coast Guard Reserve; Director30954Chief of Staff to President: appointment31057Prevention and response workforces31258Centers of expertise for Coast Guard prevention and response31359Marine industry training program31460Training course on workings of Congress31598National Coast Guard Museum316336United States Coast Guard Band; composition; director317 (c)Additional changes (1)In generalChapter 3 of title 14, United States Code, is further amended—
 (A)by inserting after section 310 (as so redesignated and transferred under subsection (b)) the following:
							
 311.Captains of the portAny officer, including any petty officer, may be designated by the Commandant as captain of the port or ports or adjacent high seas or waters over which the United States has jurisdiction, as the Commandant deems necessary to facilitate execution of Coast Guard duties.; and
 (B)by inserting after section 317 (as so redesignated and transferred under subsection (b)) the following:
							
								318.Environmental Compliance and Restoration Program
 (a)DefinitionsFor the purposes of this section— (1)environment, facility, person, release, removal, remedial, and response have the same meaning they have in section 101 of the Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C. 9601);
 (2)hazardous substance has the same meaning it has in section 101 of the Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C. 9601), except that it also includes the meaning given oil in section 311 of the Federal Water Pollution Control Act (33 U.S.C. 1321); and
 (3)pollutant has the same meaning it has in section 502 of the Federal Water Pollution Control Act (33 U.S.C. 1362).
										(b)Program
 (1)The Secretary shall carry out a program of environmental compliance and restoration at current and former Coast Guard facilities.
 (2)Program goals include: (A)Identifying, investigating, and cleaning up contamination from hazardous substances and pollutants.
 (B)Correcting other environmental damage that poses an imminent and substantial danger to the public health or welfare or to the environment.
 (C)Demolishing and removing unsafe buildings and structures, including buildings and structures at former Coast Guard facilities.
 (D)Preventing contamination from hazardous substances and pollutants at current Coast Guard facilities.
 (3)(A)The Secretary shall respond to releases of hazardous substances and pollutants— (i)at each Coast Guard facility the United States owns, leases, or otherwise possesses;
 (ii)at each Coast Guard facility the United States owned, leased, or otherwise possessed when the actions leading to contamination from hazardous substances or pollutants occurred; and
 (iii)on each vessel the Coast Guard owns or operates. (B)Subparagraph (A) of this paragraph does not apply to a removal or remedial action when a potentially responsible person responds under section 122 of the Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C. 9622).
 (C)The Secretary shall pay a fee or charge imposed by a State authority for permit services for disposing of hazardous substances or pollutants from Coast Guard facilities to the same extent that nongovernmental entities are required to pay for permit services. This subparagraph does not apply to a payment that is the responsibility of a lessee, contractor, or other private person.
 (4)The Secretary may agree with another Federal agency for that agency to assist in carrying out the Secretary's responsibilities under this section. The Secretary may enter into contracts, cooperative agreements, and grant agreements with State and local governments to assist in carrying out the Secretary's responsibilities under this section. Services that may be obtained under this paragraph include identifying, investigating, and cleaning up off-site contamination that may have resulted from the release of a hazardous substance or pollutant at a Coast Guard facility.
 (5)Section 119 of the Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C. 9619) applies to response action contractors that carry out response actions under this section. The Coast Guard shall indemnify response action contractors to the extent that adequate insurance is not generally available at a fair price at the time the contractor enters into the contract to cover the contractor's reasonable, potential, long-term liability.
										(c)Amounts recovered for response actions
 (1)All sums appropriated to carry out the Coast Guard's environmental compliance and restoration functions under this section or another law shall be credited or transferred to an appropriate Coast Guard account, as determined by the Commandant and remain available until expended.
 (2)Funds may be obligated or expended from such account to carry out the Coast Guard's environmental compliance and restoration functions under this section or another law.
 (3)In proposing the budget for any fiscal year under section 1105 of title 31, the President shall set forth separately the amount requested for the Coast Guard's environmental compliance and restoration activities under this section or another law.
 (4)Amounts recovered under section 107 of the Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C. 9607) for the Secretary's response actions at current and former Coast Guard facilities shall be credited to an appropriate Coast Guard account, as determined by the Commandant.
 (d)Annual list of projects to CongressThe Commandant shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a prioritized list of projects eligible for environmental compliance and restoration funding for each fiscal year concurrent with the President's budget submission for that fiscal year..
 (2)Conforming repealsSections 634, 690, 691, 692, and 693 of title 14, United States Code, are repealed. 105.Chapter 5 (a)Initial matterChapter 5 of title 14, United States Code, is amended by striking the chapter designation, the chapter heading, and the table of sections at the beginning and inserting the following:
					
						5Functions and PowersSubchapter I—General PowersSec.501. Secretary; general powers.502. Delegation of powers by the Secretary.503. Regulations.504. Commandant; general powers.505. Functions and powers vested in the Commandant.506. Prospective payment of funds necessary to provide medical care.507. Appointment of judges.Subchapter II—Life Saving and Law Enforcement Authorities521. Saving life and property.522. Law enforcement.523. Enforcement authority.524. Enforcement of coastwise trade laws.525. Special agents of the Coast Guard Investigative Service law enforcement authority.526. Stopping vessels; indemnity for firing at or into vessel.527. Safety of naval vessels.528. Protecting against unmanned aircraft.Subchapter III—Aids to Navigation541. Aids to navigation authorized.542. Unauthorized aids to maritime navigation; penalty.543. Interference with aids to navigation; penalty.544. Aids to maritime navigation; penalty.545. Marking of obstructions.546. Deposit of damage payments.547. Rewards for apprehension of persons interfering with aids to navigation.Subchapter IV—Miscellaneous561. Icebreaking in polar regions.562. Appeals and waivers.563. Notification of certain determinations..
				(b)Redesignations and transfers
 (1)RequirementThe sections of title 14, United States Code, identified in the table provided in paragraph (2) are amended—
 (A)by redesignating the sections as described in the table; and (B)by transferring the sections, as necessary, so that the sections appear after the table of sections for chapter 5 of such title (as added by subsection (a)), in the order in which the sections are presented in the table.
 (2)TableThe table referred to in paragraph (1) is the following:Title 14 section number before redesignationSection heading (provided for identification purposes only-not amended)Title 14 section number after redesignation92Secretary; general powers501631Delegation of powers by the Secretary502633Regulations50393Commandant; general powers504632Functions and powers vested in the Commandant505520Prospective payment of funds necessary to provide medical care506153Appointment of judges50788Saving life and property52189Law enforcement52299Enforcement authority523100Enforcement of coastwise trade laws52495Special agents of the Coast Guard Investigative Service law enforcement authority525637Stopping vessels; indemnity for firing at or into vessel52691Safety of naval vessels527104Protecting against unmanned aircraft52881Aids to navigation authorized54183Unauthorized aids to maritime navigation; penalty54284Interference with aids to navigation; penalty54385Aids to maritime navigation; penalty54486Marking of obstructions545642Deposit of damage payments546643Rewards for apprehension of persons interfering with aids to navigation54787Icebreaking in polar regions561101Appeals and waivers562103Notification of certain determinations563 (c)Additional changesChapter 5 of title 14, United States Code, is further amended—
 (1)by inserting before section 501 (as so redesignated and transferred under subsection (b)) the following:
						
							IGeneral Powers;
 (2)by inserting before section 521 (as so redesignated and transferred under subsection (b)) the following:
						
							IILife Saving and Law Enforcement Authorities;
 (3)by inserting before section 541 (as so redesignated and transferred under subsection (b)) the following:
						
							IIIAids to Navigation;
 and(4)by inserting before section 561 (as so redesignated and transferred under subsection (b)) the following:
						
							IVMiscellaneous.
					106.Chapter 7
 (a)Initial matterChapter 7 of title 14, United States Code, is amended by striking the chapter designation, the chapter heading, and the table of sections at the beginning and inserting the following:
					
						7CooperationSec.701. Cooperation with other agencies, States, territories, and political subdivisions.702. State Department.703. Treasury Department.704. Department of the Army and Department of the Air Force.705. Navy Department.706. United States Postal Service.707. Department of Commerce.708. Department of Health and Human Services.709. Maritime instruction.710. Assistance to foreign governments and maritime authorities.711. Coast Guard officers as attachés to missions.712. Contracts with Government-owned establishments for work and material.713. Nonappropriated fund instrumentalities: contracts with other agencies and instrumentalities to
			 provide or obtain goods and services.714. Arctic maritime domain awareness.715. Oceanographic research.716. Arctic maritime transportation.717. Agreements..
				(b)Redesignations and transfers
 (1)RequirementThe sections of title 14, United States Code, identified in the table provided in paragraph (2) are amended—
 (A)by redesignating the sections as described in the table; and (B)by transferring the sections, as necessary, so that the sections appear after the table of sections for chapter 7 of such title (as added by subsection (a)), in the order in which the sections are presented in the table.
 (2)TableThe table referred to in paragraph (1) is the following:Title 14 section number before redesignationSection heading (provided for identification purposes only-not amended)Title 14 section number after redesignation141Cooperation with other agencies, States, territories, and political subdivisions701142State Department702143Treasury Department703144Department of the Army and Department of the Air Force704145Navy Department705146United States Postal Service706147Department of Commerce707147aDepartment of Health and Human Services708148Maritime instruction709149Assistance to foreign governments and maritime authorities710150Coast Guard officers as attachés to missions711151Contracts with Government-owned establishments for work and material712152Nonappropriated fund instrumentalities: contracts with other agencies and instrumentalities to provide or obtain goods and services713154Arctic maritime domain awareness71494Oceanographic research71590Arctic maritime transportation716102Agreements717 107.Chapter 9 (a)Initial matterChapter 9 of title 14, United States Code, is amended by striking the chapter designation, the chapter heading, and the table of sections at the beginning and inserting the following:
					
						9AdministrationSubchapter I—Real and Personal PropertySec.901. Disposal of certain material.902. Employment of draftsmen and engineers.903. Use of certain appropriated funds.904. Local hire.905. Procurement authority for family housing.906. Air Station Cape Cod Improvements.907. Long-term lease of special purpose facilities.908. Long-term lease authority for lighthouse property.909. Small boat station rescue capability.910. Small boat station closures.911. Search and rescue center standards.912. Air facility closures.913. Turnkey selection procedures.914. Disposition of infrastructure related to E–LORAN.Subchapter II—Miscellaneous931. Oaths required for boards.932. Administration of oaths.933. Coast Guard ensigns and pennants.934. Penalty for unauthorized use of words Coast Guard.935. Coast Guard band recordings for commercial sale.936. Confidentiality of medical quality assurance records; qualified immunity for participants.937. Admiralty claims against the United States.938. Claims for damage to property of the United States.939. Accounting for industrial work.940. Supplies and equipment from stock.941. Coast Guard Supply Fund.942. Public and commercial vessels and other watercraft; sale of fuel, supplies, and services.943. Arms and ammunition; immunity from taxation.944. Confidential investigative expenses.945. Assistance to film producers.946. User fees.947. Vessel construction bonding requirements.948. Contracts for medical care for retirees, dependents, and survivors: alternative delivery of
			 health care.949. Telephone installation and charges.950. Designation, powers, and accountability of deputy disbursing officials.951. Aircraft accident investigations..
				(b)Redesignations and transfers
 (1)RequirementThe sections of title 14, United States Code, identified in the table provided in paragraph (2) are amended—
 (A)by redesignating the sections as described in the table; and (B)by transferring the sections, as necessary, so that the sections appear after the table of sections for chapter 9 of such title (as added by subsection (a)), in the order in which the sections are presented in the table.
 (2)TableThe table referred to in paragraph (1) is the following:Title 14 section number before redesignationSection heading (provided for identification purposes only-not amended)Title 14 section number after redesignation641Disposal of certain material901653Employment of draftsmen and engineers902656Use of certain appropriated funds903666Local hire904670Procurement authority for family housing905671Air Station Cape Cod Improvements906672Long-term lease of special purpose facilities907672aLong-term lease authority for lighthouse property908674Small boat station rescue capability909675Small boat station closures910676Search and rescue center standards911676aAir facility closures912677Turnkey selection procedures913681Disposition of infrastructure related to E–LORAN914635Oaths required for boards931636Administration of oaths932638Coast Guard ensigns and pennants933639Penalty for unauthorized use of words Coast Guard934640Coast Guard band recordings for commercial sale935645Confidentiality of medical quality assurance records; qualified immunity for participants936646Admiralty claims against the United States937647Claims for damage to property of the United States938648Accounting for industrial work939649Supplies and equipment from stock940650Coast Guard Supply Fund941654Public and commercial vessels and other watercraft; sale of fuel, supplies, and services942655Arms and ammunition; immunity from taxation943658Confidential investigative expenses944659Assistance to film producers945664User fees946667Vessel construction bonding requirements947668Contracts for medical care for retirees, dependents, and survivors: alternative delivery of health care948669Telephone installation and charges949673Designation, powers, and accountability of deputy disbursing officials950678Aircraft accident investigations951 (c)Additional changesChapter 9 of title 14, United States Code, is further amended—
 (1)by inserting before section 901 (as so redesignated and transferred under subsection (b)) the following:
						
							IReal and Personal Property;
 and(2)by inserting before section 931 (as so redesignated and transferred under subsection (b)) the following:
						
							IIMiscellaneous.
					108.Chapter 11
 (a)Initial matterChapter 11 of title 14, United States Code, is amended by striking the chapter designation, the chapter heading, and the table of sections at the beginning and inserting the following:
					
						11Acquisitions Subchapter I—General ProvisionsSec.1101. Acquisition directorate.1102. Improvements in Coast Guard acquisition management.1103. Role of Vice Commandant in major acquisition programs.1104. Recognition of Coast Guard personnel for excellence in acquisition.1105. Prohibition on use of lead systems integrators.1106. Required contract terms.1107. Extension of major acquisition program contracts.1108. Department of Defense consultation.1109. Undefinitized contractual actions.1110. Mission need statement.Subchapter II—Improved Acquisition Process and Procedures1131. Identification of major system acquisitions.1132. Acquisition.1133. Preliminary development and demonstration.1134. Acquisition, production, deployment, and support.1135. Acquisition program baseline breach.1136. Acquisition approval authority.Subchapter III—Procurement 1151. Restriction on construction of vessels in foreign shipyards.1152. Advance procurement funding.1153. Prohibition on overhaul, repair, and maintenance of Coast Guard vessels in foreign shipyards.1154. Procurement of buoy chain.1155. Contract termination.Subchapter IV—Definitions1171. Definitions..
				(b)Redesignations and transfers
 (1)RequirementThe sections of title 14, United States Code, identified in the table provided in paragraph (2) are amended—
 (A)by redesignating the sections as described in the table; and (B)by transferring the sections, as necessary, so that the sections appear after the table of sections for chapter 11 of such title (as added by subsection (a)), in the order in which the sections are presented in the table.
 (2)TableThe table referred to in paragraph (1) is the following:Title 14 section number before redesignationSection heading (provided for identification purposes only-not amended)Title 14 section number after redesignation561Acquisition directorate1101562Improvements in Coast Guard acquisition management1102578Role of Vice Commandant in major acquisition programs1103563Recognition of Coast Guard personnel for excellence in acquisition1104564Prohibition on use of lead systems integrators1105565Required contract terms1106579Extension of major acquisition program contracts1107566Department of Defense consultation1108567Undefinitized contractual actions1109569Mission need statement1110571Identification of major system acquisitions1131572Acquisition1132573Preliminary development and demonstration1133574Acquisition, production, deployment, and support1134575Acquisition program baseline breach1135576Acquisition approval authority1136665Restriction on construction of vessels in foreign shipyards1151577Advance procurement funding115296Prohibition on overhaul, repair, and maintenance of Coast Guard vessels in foreign shipyards115397Procurement of buoy chain1154657Contract termination1155581Definitions1171 (c)Additional changesChapter 11 of title 14, United States Code, is further amended—
 (1)by striking all subdivision designations and headings in such chapter, except for— (A)the chapter designation and heading added by subsection (a);
 (B)the subchapter designations and headings added by this subsection; and (C)any designation or heading of a section or a subdivision of a section;
 (2)by inserting before section 1101 (as so redesignated and transferred under subsection (b)) the following:
						
							IGeneral Provisions;
 (3)by inserting before section 1131 (as so redesignated and transferred under subsection (b)) the following:
						
							IIImproved Acquisition Process and Procedures;
 (4)by inserting before section 1151 (as so redesignated and transferred under subsection (b)) the following:
						
							IIIProcurement ;
 and(5)by inserting before section 1171 (as so redesignated and transferred under subsection (b)) the following:
						
							IVDefinitions.
					109.Subtitle II
 (a)Initial matterTitle 14, United States Code, is further amended by inserting after chapter 11 (as amended by section 108) the following:
					
						IIPersonnelChap.Sec.19.Coast Guard Academy190121.Personnel; Officers210123.Personnel; Enlisted230125.Personnel; General Provisions250127.Pay, Allowances, Awards, and Other Rights and Benefits270129.Coast Guard Family Support, Child Care, and Housing 2901.
				(b)Reserved chapter numbers
 (1)Chapter 13Chapter 13 of title 14, United States Code, is amended by striking the chapter designation, the chapter heading, and the table of sections at the beginning.
 (2)Chapter 14Chapter 14 of title 14, United States Code, is amended— (A)by striking the chapter designation, the chapter heading, and the table of sections at the beginning; and
 (B)by striking the subchapter designation and the subchapter heading for each of the subchapters of such chapter.
 (3)Chapter 15Chapter 15 of title 14, United States Code, is amended— (A)by striking the chapter designation, the chapter heading, and the table of sections at the beginning; and
 (B)by striking the subchapter designation and the subchapter heading for each of the subchapters of such chapter.
 (4)Chapter 17Chapter 17 of title 14, United States Code, is amended by striking the chapter designation, the chapter heading, and the table of sections at the beginning.
 (5)Chapter 18Chapter 18 of title 14, United States Code, is amended by striking the chapter designation, the chapter heading, and the table of sections at the beginning.
					110.Chapter 19
 (a)Initial matterChapter 19 of title 14, United States Code, is amended by striking the chapter designation, the chapter heading, and the table of sections at the beginning and inserting the following:
					
						19Coast Guard Academy Subchapter I—AdministrationSec.1901. Administration of Academy.1902. Policy on sexual harassment and sexual violence.1903. Annual Board of Visitors.1904. Participation in Federal, State, or other educational research grants.Subchapter II—Cadets1921. Corps of Cadets authorized strength.1922. Appointments.1923. Admission of foreign nationals for instruction; restrictions; conditions.1924. Conduct.1925. Agreement.1926. Cadet applicants; preappointment travel to Academy.1927. Cadets; initial clothing allowance.1928. Cadets; degree of bachelor of science.1929. Cadets; appointment as ensign.1930. Cadets: charges and fees for attendance; limitation.Subchapter III—Faculty1941. Civilian teaching staff.1942. Permanent commissioned teaching staff; composition.1943. Appointment of permanent commissioned teaching staff.1944. Grade of permanent commissioned teaching staff.1945. Retirement of permanent commissioned teaching staff.1946. Credit for service as member of civilian teaching staff.1947. Assignment of personnel as instructors.1948. Marine safety curriculum..
				(b)Redesignations and transfers
 (1)RequirementThe sections of title 14, United States Code, identified in the table provided in paragraph (2) are amended—
 (A)by redesignating the sections as described in the table; and (B)by transferring the sections, as necessary, so that the sections appear after the table of sections for chapter 19 of such title (as added by subsection (a)), in the order in which the sections are presented in the table.
 (2)TableThe table referred to in paragraph (1) is the following:Title 14 section number before redesignationSection heading (provided for identification purposes only-not amended)Title 14 section number after redesignation181Administration of Academy1901200Policy on sexual harassment and sexual violence1902194Annual Board of Visitors1903196Participation in Federal, State, or other educational research grants1904195Admission of foreign nationals for instruction; restrictions; conditions1923181aCadet applicants; preappointment travel to Academy1926183Cadets; initial clothing allowance1927184Cadets; degree of bachelor of science1928185Cadets; appointment as ensign1929197Cadets: charges and fees for attendance; limitation1930186Civilian teaching staff1941187Permanent commissioned teaching staff; composition1942188Appointment of permanent commissioned teaching staff1943189Grade of permanent commissioned teaching staff1944190Retirement of permanent commissioned teaching staff1945191Credit for service as member of civilian teaching staff1946192Assignment of personnel as instructors1947199Marine safety curriculum1948 (c)Additional changes (1)In generalChapter 19 of title 14, United States Code, is further amended—
 (A)by inserting before section 1901 (as so redesignated and transferred under subsection (b)) the following:
							
								IAdministration;
 (B)by inserting before section 1923 (as so redesignated and transferred under subsection (b)) the following:
							
								IICadets
 1921.Corps of Cadets authorized strengthThe number of cadets appointed annually to the Academy shall be as determined by the Secretary but the number appointed in any one year shall not exceed six hundred.
 1922.AppointmentsAppointments to cadetships shall be made under regulations prescribed by the Secretary, who shall determine age limits, methods of selection of applicants, term of service as a cadet before graduation, and all other matters affecting such appointments. In the administration of this section, the Secretary shall take such action as may be necessary and appropriate to insure that female individuals shall be eligible for appointment and admission to the Coast Guard Academy, and that the relevant standards required for appointment, admission, training, graduation, and commissioning of female individuals shall be the same as those required for male individuals, except for those minimum essential adjustments in such standards required because of physiological differences between male and female individuals.;
 (C)by inserting before section 1926 (as so redesignated and transferred under subsection (b)) the following:
							
 1924.ConductThe Secretary may summarily dismiss from the Coast Guard any cadet who, during his cadetship, is found unsatisfactory in either studies or conduct, or may be deemed not adapted for a career in the Coast Guard. Cadets shall be subject to rules governing discipline prescribed by the Commandant.
								1925.Agreement
 (a)Each cadet shall sign an agreement with respect to the cadet's length of service in the Coast Guard. The agreement shall provide that the cadet agrees to the following:
 (1)That the cadet will complete the course of instruction at the Coast Guard Academy. (2)That upon graduation from the Coast Guard Academy the cadet—
 (A)will accept an appointment, if tendered, as a commissioned officer of the Coast Guard; and (B)will serve on active duty for at least five years immediately after such appointment.
 (3)That if an appointment described in paragraph (2) is not tendered or if the cadet is permitted to resign as a regular officer before the completion of the commissioned service obligation of the cadet, the cadet—
 (A)will accept an appointment as a commissioned officer in the Coast Guard Reserve; and (B)will remain in that reserve component until completion of the commissioned service obligation of the cadet.
 (b)(1)The Secretary may transfer to the Coast Guard Reserve, and may order to active duty for such period of time as the Secretary prescribes (but not to exceed four years), a cadet who breaches an agreement under subsection (a). The period of time for which a cadet is ordered to active duty under this paragraph may be determined without regard to section 651(a) of title 10.
 (2)A cadet who is transferred to the Coast Guard Reserve under paragraph (1) shall be transferred in an appropriate enlisted grade or rating, as determined by the Secretary.
 (3)For the purposes of paragraph (1), a cadet shall be considered to have breached an agreement under subsection (a) if the cadet is separated from the Coast Guard Academy under circumstances which the Secretary determines constitute a breach by the cadet of the cadet's agreement to complete the course of instruction at the Coast Guard Academy and accept an appointment as a commissioned officer upon graduation from the Coast Guard Academy.
 (c)The Secretary shall prescribe regulations to carry out this section. Those regulations shall include—
 (1)standards for determining what constitutes, for the purpose of subsection (b), a breach of an agreement under subsection (a);
 (2)procedures for determining whether such a breach has occurred; and (3)standards for determining the period of time for which a person may be ordered to serve on active duty under subsection (b).
 (d)In this section, commissioned service obligation, with respect to an officer who is a graduate of the Academy, means the period beginning on the date of the officer's appointment as a commissioned officer and ending on the sixth anniversary of such appointment or, at the discretion of the Secretary, any later date up to the eighth anniversary of such appointment.
 (e)(1)This section does not apply to a cadet who is not a citizen or national of the United States. (2)In the case of a cadet who is a minor and who has parents or a guardian, the cadet may sign the agreement required by subsection (a) only with the consent of the parent or guardian.
 (f)A cadet or former cadet who does not fulfill the terms of the obligation to serve as specified under section (a), or the alternative obligation imposed under subsection (b), shall be subject to the repayment provisions of section 303a(e) of title 37.; and
 (D)by inserting before section 1941 (as so redesignated and transferred under subsection (b)) the following:
							
								IIIFaculty.
 (2)Conforming repealSection 182 of title 14, United States Code, is repealed. 111.Part IIPart II of title 14, United States Code, is amended by striking the part designation, the part heading, and the table of chapters at the beginning.
			112.Chapter 21
 (a)Initial matterChapter 21 of title 14, United States Code, is amended by striking the chapter designation, the chapter heading, and the table of sections at the beginning and inserting the following:
					
						21Personnel; OfficersSubchapter I—Appointment and PromotionSec.2101. Original appointment of permanent commissioned officers.2102. Active duty promotion list.2103. Number and distribution of commissioned officers on active duty promotion list.2104. Appointment of temporary officers.2105. Rank of warrant officers.2106. Selection boards; convening of boards.2107. Selection boards; composition of boards.2108. Selection boards; notice of convening; communication with board.2109. Selection boards; oath of members.2110. Number of officers to be selected for promotion.2111. Promotion zones.2112. Promotion year; defined.2113. Eligibility of officers for consideration for promotion.2114. United States Deputy Marshals in Alaska.2115. Selection boards; information to be furnished boards.2116. Officers to be recommended for promotion.2117. Selection boards; reports.2118. Selection boards; submission of reports.2119. Failure of selection for promotion.2120. Special selection boards; correction of errors.2121. Promotions; appointments.2122. Removal of officer from list of selectees for promotion.2123. Promotions; acceptance; oath of office.2124. Promotions; pay and allowances.2125. Wartime temporary service promotions.2126. Promotion of officers not included on active duty promotion list.2127. Recall to active duty during war or national emergency.2128. Recall to active duty with consent of officer.2129. Aviation cadets; appointment as Reserve officers.Subchapter II—Discharges; Retirements; Revocation of Commissions; Separation for Cause 2141. Revocation of commissions during first five years of commissioned service.2142. Regular lieutenants (junior grade); separation for failure of selection for promotion.2143. Regular lieutenants; separation for failure of selection for promotion; continuation.2144. Regular Coast Guard; officers serving under temporary appointments.2145. Regular lieutenant commanders and commanders; retirement for failure of selection for
			 promotion.2146. Discharge in lieu of retirement; separation pay.2147. Regular warrant officers: separation pay.2148. Separation for failure of selection for promotion or continuation; time of.2149. Regular captains; retirement.2150. Captains; continuation on active duty; involuntary retirement.2151. Rear admirals and rear admirals (lower half); continuation on active duty; involuntary
			 retirement.2152. Voluntary retirement after twenty years' service.2153. Voluntary retirement after thirty years' service.2154. Compulsory retirement.2155. Retirement for physical disability after selection for promotion; grade in which retired.2156. Deferment of retirement or separation for medical reasons.2157. Flag officers.2158. Review of records of officers.2159. Boards of inquiry.2160. Boards of review.2161. Composition of boards.2162. Rights and procedures.2163. Removal of officer from active duty; action by Secretary.2164. Officers considered for removal; retirement or discharge; separation benefits.2165. Relief of retired officer promoted while on active duty.Subchapter III—General Provisions2181. Physical fitness of officers.2182. Multirater assessment of certain personnel..
				(b)Redesignations and transfers
 (1)RequirementThe sections of title 14, United States Code, identified in the table provided in paragraph (2) are amended—
 (A)by redesignating the sections as described in the table; and (B)by transferring the sections, as necessary, so that the sections appear after the table of sections for chapter 21 of such title (as added by subsection (a)), in the order in which the sections are presented in the table.
 (2)TableThe table referred to in paragraph (1) is the following:Title 14 section number before redesignationSection heading (provided for identification purposes only-not amended)Title 14 section number after redesignation211Original appointment of permanent commissioned officers210141aActive duty promotion list210242Number and distribution of commissioned officers on active duty promotion list2103214Appointment of temporary officers2104215Rank of warrant officers2105251Selection boards; convening of boards2106252Selection boards; composition of boards2107253Selection boards; notice of convening; communication with board2108254Selection boards; oath of members2109255Number of officers to be selected for promotion2110256Promotion zones2111256aPromotion year; defined2112257Eligibility of officers for consideration for promotion2113258Selection boards; information to be furnished boards2115259Officers to be recommended for promotion2116260Selection boards; reports2117261Selection boards; submission of reports2118262Failure of selection for promotion2119263Special selection boards; correction of errors2120271Promotions; appointments2121272Removal of officer from list of selectees for promotion2122273Promotions; acceptance; oath of office2123274Promotions; pay and allowances2124275Wartime temporary service promotions2125276Promotion of officers not included on active duty promotion list2126331Recall to active duty during war or national emergency2127332Recall to active duty with consent of officer2128373Aviation cadets; appointment as Reserve officers2129281Revocation of commissions during first five years of commissioned service2141282Regular lieutenants (junior grade); separation for failure of selection for promotion2142283Regular lieutenants; separation for failure of selection for promotion; continuation2143284Regular Coast Guard; officers serving under temporary appointments2144285Regular lieutenant commanders and commanders; retirement for failure of selection for promotion2145286Discharge in lieu of retirement; separation pay2146286aRegular warrant officers: separation pay2147287Separation for failure of selection for promotion or continuation; time of2148288Regular captains; retirement2149289Captains; continuation on active duty; involuntary retirement2150290Rear admirals and rear admirals (lower half); continuation on active duty; involuntary retirement2151291Voluntary retirement after twenty years' service2152292Voluntary retirement after thirty years' service2153293Compulsory retirement2154294Retirement for physical disability after selection for promotion; grade in which retired2155295Deferment of retirement or separation for medical reasons2156296Flag officers2157321Review of records of officers2158322Boards of inquiry2159323Boards of review2160324Composition of boards2161325Rights and procedures2162326Removal of officer from active duty; action by Secretary2163327Officers considered for removal; retirement or discharge; separation benefits2164333Relief of retired officer promoted while on active duty2165335Physical fitness of officers2181429Multirater assessment of certain personnel2182 (c)Additional changesChapter 21 of title 14, United States Code, is further amended—
 (1)by striking all subchapter designations and headings in such chapter, except for the subchapter designations and headings added by this subsection;
 (2)by inserting before section 2101 (as so redesignated and transferred under subsection (b)) the following:
						
							IAppointment and Promotion;
 (3)by inserting before section 2115 (as so redesignated and transferred under subsection (b)) the following:
						
 2114.United States Deputy Marshals in AlaskaCommissioned officers may be appointed as United States Deputy Marshals in Alaska.; (4)by inserting before section 2141 (as so redesignated and transferred under subsection (b)) the following:
						
							IIDischarges; Retirements; Revocation of Commissions; Separation for Cause ;
 and(5)by inserting before section 2181 (as so redesignated and transferred under subsection (b)) the following:
						
							IIIGeneral Provisions.
					113.Chapter 23
 (a)Initial matterChapter 23 of title 14, United States Code, is amended by striking the chapter designation, the chapter heading, and the table of sections at the beginning and inserting the following:
					
						23Personnel; EnlistedSec.2301. Recruiting campaigns.2302. Enlistments; term, grade.2303. Promotion.2304. Compulsory retirement at age of sixty-two.2305. Voluntary retirement after thirty years' service.2306. Voluntary retirement after twenty years' service.2307. Retirement of enlisted members: increase in retired pay.2308. Recall to active duty during war or national emergency.2309. Recall to active duty with consent of member.2310. Relief of retired enlisted member promoted while on active duty.2311. Retirement in cases where higher grade or rating has been held.2312. Extension of enlistments.2313. Retention beyond term of enlistment in case of disability.2314. Detention beyond term of enlistment.2315. Inclusion of certain conditions in enlistment contract.2316. Discharge within three months before expiration of enlistment.2317. Aviation cadets; procurement; transfer.2318. Aviation cadets; benefits.2319. Critical skill training bonus..
				(b)Redesignations and transfers
 (1)RequirementThe sections of title 14, United States Code, identified in the table provided in paragraph (2) are amended—
 (A)by redesignating the sections as described in the table; and (B)by transferring the sections, as necessary, so that the sections appear after the table of sections for chapter 23 of such title (as added by subsection (a)), in the order in which the sections are presented in the table.
 (2)TableThe table referred to in paragraph (1) is the following:Title 14 section number before redesignationSection heading (provided for identification purposes only-not amended)Title 14 section number after redesignation350Recruiting campaigns2301351Enlistments; term, grade2302352Promotion2303353Compulsory retirement at age of sixty-two2304354Voluntary retirement after thirty years' service2305355Voluntary retirement after twenty years' service2306357Retirement of enlisted members: increase in retired pay2307359Recall to active duty during war or national emergency2308360Recall to active duty with consent of member2309361Relief of retired enlisted member promoted while on active duty2310362Retirement in cases where higher grade or rating has been held2311365Extension of enlistments2312366Retention beyond term of enlistment in case of disability2313367Detention beyond term of enlistment2314369Inclusion of certain conditions in enlistment contract2315370Discharge within three months before expiration of enlistment2316371Aviation cadets; procurement; transfer2317372Aviation cadets; benefits2318374Critical skill training bonus2319 114.Chapter 25 (a)Initial matterChapter 25 of title 14, United States Code, is amended by striking the chapter designation, the chapter heading, and the table of sections at the beginning and inserting the following:
					
						25Personnel; General ProvisionsSubchapter I—General ProvisionsSec.2501. Grade on retirement.2502. Retirement.2503. Status of recalled personnel.2504. Computation of retired pay.2505. Limitations on retirement and retired pay.2506. Suspension of payment of retired pay of members who are absent from the United States to
			 avoid prosecution.2507. Board for Correction of Military Records deadline.2508. Emergency leave retention authority.2509. Prohibition of certain involuntary administrative separations.2510. Sea service letters.2511. Investigations of flag officers and Senior Executive Service employees.2512. Leave policies for the Coast Guard.2513. Computation of length of service.Subchapter II—Lighthouse Service2531. Personnel of former Lighthouse Service..
				(b)Redesignations and transfers
 (1)RequirementThe sections of title 14, United States Code, identified in the table provided in paragraph (2) are amended—
 (A)by redesignating the sections as described in the table; and (B)by transferring the sections, as necessary, so that the sections appear after the table of sections for chapter 25 of such title (as added by subsection (a)), in the order in which the sections are presented in the table.
 (2)TableThe table referred to in paragraph (1) is the following:Title 14 section number before redesignationSection heading (provided for identification purposes only-not amended)Title 14 section number after redesignation334Grade on retirement2501421Retirement2502422Status of recalled personnel2503423Computation of retired pay2504424Limitations on retirement and retired pay2505424aSuspension of payment of retired pay of members who are absent from the United States to avoid prosecution2506425Board for Correction of Military Records deadline2507426Emergency leave retention authority2508427Prohibition of certain involuntary administrative separations2509428Sea service letters2510430Investigations of flag officers and Senior Executive Service employees2511431Leave policies for the Coast Guard2512467Computation of length of service2513432Personnel of former Lighthouse Service2531 (c)Additional changesChapter 25 of title 14, United States Code, is further amended—
 (1)by inserting before section 2501 (as so redesignated and transferred under subsection (b)) the following:
						
							IGeneral Provisions;
 and(2)by inserting before section 2531 (as so redesignated and transferred under subsection (b)) the following:
						
							IILighthouse Service.
 115.Part IIIPart III of title 14, United States Code, is amended by striking the part designation, the part heading, and the table of chapters at the beginning.
			116.Chapter 27
 (a)Initial matterChapter 27 of title 14, United States Code, is amended by striking the chapter designation, the chapter heading, and the table of sections at the beginning and inserting the following:
					
						27Pay, Allowances, Awards, and Other Rights and BenefitsSubchapter I—Personnel Rights and BenefitsSec.2701. Procurement of personnel.2702. Training.2703. Contingent expenses.2704. Equipment to prevent accidents.2705. Clothing at time of discharge for good of service.2706. Right to wear uniform.2707. Protection of uniform.2708. Clothing for officers and enlisted personnel.2709. Procurement and sale of stores to members and civilian employees.2710. Disposition of effects of decedents.2711. Deserters; payment of expenses incident to apprehension and delivery; penalties.2712. Payment for the apprehension of stragglers.Subchapter II—Awards2731. Delegation of powers to make awards; rules and regulations.2732. Medal of honor.2733. Medal of honor: duplicate medal.2734. Medal of honor: presentation of Medal of Honor Flag.2735. Coast Guard cross.2736. Distinguished service medal.2737. Silver star medal.2738. Distinguished flying cross.2739. Coast Guard medal.2740. Insignia for additional awards.2741. Time limit on award; report concerning deed.2742. Honorable subsequent service as condition to award.2743. Posthumous awards.2744. Life-saving medals.2745. Replacement of medals.2746. Award of other medals.2747. Awards and insignia for excellence in service or conduct.2748. Presentation of United States flag upon retirement.Subchapter III—Payments2761. Persons discharged as result of court-martial; allowances to.2762. Shore patrol duty; payment of expenses.2763. Compensatory absence from duty for military personnel at isolated duty stations.2764. Monetary allowance for transportation of household effects.2765. Retroactive payment of pay and allowances delayed by administrative error or oversight.2766. Travel card management.2767. Reimbursement for medical-related travel expenses for certain persons residing on islands in
			 the continental United States.2768. Annual audit of pay and allowances of members undergoing permanent change of station.2769. Remission of indebtedness.2770. Special instruction at universities.2771. Attendance at professional meetings.2772. Education loan repayment program.2773. Rations or commutation therefor in money.2774. Sales of ration supplies to messes.2775. Flight rations.2776. Payments at time of discharge for good of service.2777. Clothing for destitute shipwrecked persons.2778. Advancement of public funds to personnel.2779. Transportation to and from certain places of employment..
				(b)Redesignations and transfers
 (1)RequirementThe sections of title 14, United States Code, identified in the table provided in paragraph (2) are amended—
 (A)by redesignating the sections as described in the table; and (B)by transferring the sections, as necessary, so that the sections appear after the table of sections for chapter 27 of such title (as added by subsection (a)), in the order in which the sections are presented in the table.
 (2)TableThe table referred to in paragraph (1) is the following:Title 14 section number before redesignationSection heading (provided for identification purposes only-not amended)Title 14 section number after redesignation468Procurement of personnel2701469Training2702476Contingent expenses2703477Equipment to prevent accidents2704482Clothing at time of discharge for good of service2705483Right to wear uniform2706484Protection of uniform2707485Clothing for officers and enlisted personnel2708487Procurement and sale of stores to members and civilian employees2709507Disposition of effects of decedents2710508Deserters; payment of expenses incident to apprehension and delivery; penalties2711644Payment for the apprehension of stragglers2712499Delegation of powers to make awards; rules and regulations2731491Medal of honor2732504Medal of honor: duplicate medal2733505Medal of honor: presentation of Medal of Honor Flag2734491aCoast Guard cross2735492Distinguished service medal2736492aSilver star medal2737492bDistinguished flying cross2738493Coast Guard medal2739494Insignia for additional awards2740496Time limit on award; report concerning deed2741497Honorable subsequent service as condition to award2742498Posthumous awards2743500Life-saving medals2744501Replacement of medals2745502Award of other medals2746503Awards and insignia for excellence in service or conduct2747516Presentation of United States flag upon retirement2748509Persons discharged as result of court-martial; allowances to2761510Shore patrol duty; payment of expenses2762511Compensatory absence from duty for military personnel at isolated duty stations2763512Monetary allowance for transportation of household effects2764513Retroactive payment of pay and allowances delayed by administrative error or oversight2765517Travel card management2766518Reimbursement for medical-related travel expenses for certain persons residing on islands in the continental United States2767519Annual audit of pay and allowances of members undergoing permanent change of station2768461Remission of indebtedness2769470Special instruction at universities2770471Attendance at professional meetings2771472Education loan repayment program2772478Rations or commutation therefor in money2773479Sales of ration supplies to messes2774480Flight rations2775481Payments at time of discharge for good of service2776486Clothing for destitute shipwrecked persons2777488Advancement of public funds to personnel2778660Transportation to and from certain places of employment2779 (c)Additional changesChapter 27 of title 14, United States Code, is further amended—
 (1)by inserting before section 2701 (as so redesignated and transferred under subsection (b)) the following:
						
							IPersonnel Rights and Benefits;
 (2)by inserting before section 2731 (as so redesignated and transferred under subsection (b)) the following:
						
							IIAwards;
 and(3)by inserting before section 2761 (as so redesignated and transferred under subsection (b)) the following:
						
							IIIPayments.
					117.Chapter 29
 (a)Initial matterChapter 29 of title 14, United States Code, is amended by striking the chapter designation, the chapter heading, and the table of sections at the beginning and inserting the following:
					
						29Coast Guard Family Support, Child Care, and Housing Subchapter I—Coast Guard FamiliesSec.2901. Work-life policies and programs.2902. Surveys of Coast Guard families.2903. Reimbursement for adoption expenses.2904. Education and training opportunities for Coast Guard spouses.2905. Youth sponsorship initiatives.2906. Dependent school children.Subchapter II—Coast Guard Child Care 2921. Definitions.2922. Child development services.2923. Child development center standards and inspections.2924. Child development center employees.2925. Parent partnerships with child development centers.Subchapter III—Housing 2941. Definitions.2942. General authority.2943. Leasing and hiring of quarters; rental of inadequate housing.2944. Retired service members and dependents serving on advisory committees.2945. Conveyance of real property.2946. Coast Guard Housing Fund.2947. Reports..
				(b)Redesignations and transfers
 (1)RequirementThe sections of title 14, United States Code, identified in the table provided in paragraph (2) are amended—
 (A)by redesignating the sections as described in the table; and (B)by transferring the sections, as necessary, so that the sections appear after the table of sections for chapter 29 of such title (as added by subsection (a)), in the order in which the sections are presented in the table.
 (2)TableThe table referred to in paragraph (1) is the following:Title 14 section number before redesignationSection heading (provided for identification purposes only-not amended)Title 14 section number after redesignation531Work-life policies and programs2901532Surveys of Coast Guard families2902541Reimbursement for adoption expenses2903542Education and training opportunities for Coast Guard spouses2904543Youth sponsorship initiatives2905544Dependent school children2906551Definitions2921552Child development services2922553Child development center standards and inspections2923554Child development center employees2924555Parent partnerships with child development centers2925680Definitions2941681General authority2942475Leasing and hiring of quarters; rental of inadequate housing2943680Retired service members and dependents serving on advisory committees2944685Conveyance of real property2945687Coast Guard Housing Fund2946688Reports2947 (c)Additional changesChapter 29 of title 14, United States Code, is further amended—
 (1)by inserting before section 2901 (as so redesignated and transferred under subsection (b)) the following:
						
							ICoast Guard Families;
 (2)by inserting before section 2921 (as so redesignated and transferred under subsection (b)) the following:
						
							IICoast Guard Child Care ;
 and(3)by inserting before section 2941 (as so redesignated and transferred under subsection (b)) the following:
						
							IIIHousing .
					118.Subtitle III and chapter 37
 (a)Initial matterTitle 14, United States Code, is further amended by adding after chapter 29 (as amended by section 117) the following:
					
						IIICoast Guard Reserve and AuxiliaryChap.Sec.37.Coast Guard Reserve370139.Coast Guard Auxiliary390141.General Provisions for Coast Guard Reserve and Auxiliary4101
							1Coast Guard ReserveSubchapter I—AdministrationSec.3701. Organization.3702. Authorized strength.3703. Coast Guard Reserve Boards.3704. Grades and ratings; military authority.3705. Benefits.3706. Temporary members of the Reserve; eligibility and compensation.3707. Temporary members of the Reserve; disability or death benefits.3708. Temporary members of the Reserve; certificate of honorable service.3709. Reserve student aviation pilots; Reserve aviation pilots; appointments in commissioned grade.3710. Reserve student pre-commissioning assistance program.3711. Appointment or wartime promotion; retention of grade upon release from active duty.3712. Exclusiveness of service.3713. Active duty for emergency augmentation of regular forces.3714. Enlistment of members engaged in schooling.Subchapter II—Personnel3731. Definitions.3732. Applicability of this subchapter.3733. Suspension of this subchapter in time of war or national emergency.3734. Effect of this subchapter on retirement and retired pay.3735. Authorized number of officers.3736. Precedence.3737. Running mates.3738. Constructive credit upon initial appointment.3739. Promotion of Reserve officers on active duty.3740. Promotion; recommendations of selection boards.3741. Selection boards; appointment.3742. Establishment of promotion zones under running mate system.3743. Eligibility for promotion. 3744. Recommendation for promotion of an officer previously removed from an active status.3745. Qualifications for promotion.3746. Promotion; acceptance; oath of office.3747. Date of rank upon promotion; entitlement to pay.3748. Type of promotion; temporary.3749. Effect of removal by the President or failure of consent of the Senate.3750. Failure of selection for promotion.3751. Failure of selection and removal from an active status.3752. Retention boards; removal from an active status to provide a flow of promotion.3753. Maximum ages for retention in an active status.3754. Rear admiral and rear admiral (lower half); maximum service in grade.3755. Appointment of a former Navy or Coast Guard officer.3756. Grade on entry upon active duty.3757. Recall of a retired officer; grade upon release..
				(b)Redesignations and transfers
 (1)RequirementThe sections of title 14, United States Code, identified in the table provided in paragraph (2) are amended—
 (A)by redesignating the sections as described in the table; and (B)by transferring the sections, as necessary, so that the sections appear after the table of sections for chapter 37 of such title (as added by subsection (a)), in the order in which the sections are presented in the table.
 (2)TableThe table referred to in paragraph (1) is the following:Title 14 section number before redesignationSection heading (provided for identification purposes only-not amended)Title 14 section number after redesignation701Organization3701702Authorized strength3702703Coast Guard Reserve Boards3703704Grades and ratings; military authority3704705Benefits3705706Temporary members of the Reserve; eligibility and compensation3706707Temporary members of the Reserve; disability or death benefits3707708Temporary members of the Reserve; certificate of honorable service3708709Reserve student aviation pilots; Reserve aviation pilots; appointments in commissioned grade3709709aReserve student pre-commissioning assistance program3710710Appointment or wartime promotion; retention of grade upon release from active duty3711711Exclusiveness of service3712712Active duty for emergency augmentation of regular forces3713713Enlistment of members engaged in schooling3714720Definitions3731721Applicability of this subchapter3732722Suspension of this subchapter in time of war or national emergency3733723Effect of this subchapter on retirement and retired pay3734724Authorized number of officers3735725Precedence3736726Running mates3737727Constructive credit upon initial appointment3738728Promotion of Reserve officers on active duty3739729Promotion; recommendations of selection boards3740730Selection boards; appointment3741731Establishment of promotion zones under running mate system3742732Eligibility for promotion3743733Recommendation for promotion of an officer previously removed from an active status3744734Qualifications for promotion3745735Promotion; acceptance; oath of office3746736Date of rank upon promotion; entitlement to pay3747737Type of promotion; temporary3748738Effect of removal by the President or failure of consent of the Senate3749739Failure of selection for promotion3750740Failure of selection and removal from an active status3751741Retention boards; removal from an active status to provide a flow of promotion3752742Maximum ages for retention in an active status3753743Rear admiral and rear admiral (lower half); maximum service in grade3754744Appointment of a former Navy or Coast Guard officer3755745Grade on entry upon active duty3756746Recall of a retired officer; grade upon release3757 (c)Additional changesChapter 37 of title 14, United States Code, is further amended—
 (1)by inserting before section 3701 (as so redesignated and transferred under subsection (b)) the following:
						
							IAdministration;
 and(2)by inserting before section 3731 (as so redesignated and transferred under subsection (b)) the following:
						
							IIPersonnel.
					119.Chapter 39
 (a)Initial matterTitle 14, United States Code, is further amended by adding after chapter 37 (as added by section 118) the following:
					
						39Coast Guard AuxiliarySec.3901. Administration of the Coast Guard Auxiliary.3902. Purpose of the Coast Guard Auxiliary.3903. Eligibility; enrollments.3904. Members of the Auxiliary; status.3905. Disenrollment.3906. Membership in other organizations.3907. Use of member's facilities.3908. Vessel deemed public vessel.3909. Aircraft deemed public aircraft.3910. Radio station deemed government station.3911. Availability of appropriations.3912. Assignment and performance of duties.3913. Injury or death in line of duty..
				(b)Redesignations and transfers
 (1)RequirementThe sections of title 14, United States Code, identified in the table provided in paragraph (2) are amended—
 (A)by redesignating the sections as described in the table; and (B)by transferring the sections, as necessary, so that the sections appear after the table of sections for chapter 39 of such title (as added by subsection (a)), in the order in which the sections are presented in the table.
 (2)TableThe table referred to in paragraph (1) is the following:Title 14 section number before redesignationSection heading (provided for identification purposes only-not amended)Title 14 section number after redesignation821Administration of the Coast Guard Auxiliary3901822Purpose of the Coast Guard Auxiliary3902823Eligibility; enrollments3903823aMembers of the Auxiliary; status3904824Disenrollment3905825Membership in other organizations3906826Use of member's facilities3907827Vessel deemed public vessel3908828Aircraft deemed public aircraft3909829Radio station deemed government station3910830Availability of appropriations3911831Assignment and performance of duties3912832Injury or death in line of duty3913 120.Chapter 41 (a)Initial matterTitle 14, United States Code, is further amended by adding after chapter 39 (as added by section 119) the following:
					
						41General Provisions for Coast Guard Reserve and AuxiliarySec.4101. Flags; pennants; uniforms and insignia.4102. Penalty.4103. Limitation on rights of members of the Auxiliary and temporary members of the Reserve.4104. Availability of facilities and appropriations..
				(b)Redesignations and transfers
 (1)RequirementThe sections of title 14, United States Code, identified in the table provided in paragraph (2) are amended—
 (A)by redesignating the sections as described in the table; and (B)by transferring the sections, as necessary, so that the sections appear after the table of sections for chapter 41 of such title (as added by subsection (a)), in the order in which the sections are presented in the table.
 (2)TableThe table referred to in paragraph (1) is the following:Title 14 section number before redesignationSection heading (provided for identification purposes only-not amended)Title 14 section number after redesignation891Flags; pennants; uniforms and insignia4101892Penalty4102893Limitation on rights of members of the Auxiliary and temporary members of the Reserve4103894Availability of facilities and appropriations4104 121.Subtitle IV and chapter 49 (a)Initial matterTitle 14, United States Code, is further amended by adding after chapter 41 (as added by section 120) the following:
					
						IVCoast Guard Authorizations and Reports to CongressChap.Sec.49.Authorizations490151.Reports5101
							49AuthorizationsSec.4901. Requirement for prior authorization of appropriations.4902. Authorization of appropriations.4903. Authorization of personnel end strengths.4904. Authorized levels of military strength and training..
				(b)Redesignations and transfers
 (1)RequirementThe sections of title 14, United States Code, identified in the table provided in paragraph (2) are amended—
 (A)by redesignating the sections as described in the table; and (B)by transferring the sections, as necessary, so that the sections appear after the table of sections for chapter 49 of such title (as added by subsection (a)), in the order in which the sections are presented in the table.
 (2)TableThe table referred to in paragraph (1) is the following:Title 14 section number before redesignationSection heading (provided for identification purposes only-not amended)Title 14 section number after redesignation2701Requirement for prior authorization of appropriations49012702Authorization of appropriations49022703Authorization of personnel end strengths49032704Authorized levels of military strength and training4904 122.Chapter 51 (a)Initial matterTitle 14, United States Code, is further amended by adding after chapter 49 (as added by section 121) the following:
					
						51ReportsSec.5101. Transmission of annual Coast Guard authorization request.5102. Capital investment plan.5103. Major acquisitions.5104. Manpower requirements plan.5105. Inventory of real property.5106. Annual performance report.5107. Major acquisition risk assessment..
				(b)Redesignations and transfers
 (1)RequirementThe sections of title 14, United States Code, identified in the table provided in paragraph (2) are amended—
 (A)by redesignating the sections as described in the table; and (B)by transferring the sections, as necessary, so that the sections appear after the table of sections for chapter 51 of such title (as added by subsection (a)), in the order in which the sections are presented in the table.
 (2)TableThe table referred to in paragraph (1) is the following:Title 14 section number before redesignationSection heading (provided for identification purposes only-not amended)Title 14 section number after redesignation2901Transmission of annual Coast Guard authorization request51012902Capital investment plan51022903Major acquisitions51032904Manpower requirements plan5104679Inventory of real property51052905Annual performance report51062906Major acquisition risk assessment5107 123.References (a)DefinitionsIn this section, the following definitions apply:
 (1)Redesignated sectionThe term redesignated section means a section of title 14, United States Code, that is redesignated by this title, as that section is so redesignated.
 (2)Source sectionThe term source section means a section of title 14, United States Code, that is redesignated by this title, as that section was in effect before the redesignation.
					(b)Reference to source section
 (1)Treatment of referenceA reference to a source section, including a reference in a regulation, order, or other law, is deemed to refer to the corresponding redesignated section.
 (2)Title 14In title 14, United States Code, each reference in the text of such title to a source section is amended by striking such reference and inserting a reference to the appropriate, as determined using the tables located in this title, redesignated section.
					(c)Other conforming amendments
 (1)Reference to section 182Section 1923(c) of title 14, United States Code, as so redesignated by this title, is further amended by striking section 182 and inserting section 1922.
 (2)References to chapter 11Title 14, United States Code, is further amended— (A)in section 2146(d), as so redesignated by this title, by striking chapter 11 of this title and inserting this chapter; and
 (B)in section 3739, as so redesignated by this title, by striking chapter 11 each place that it appears and inserting chapter 21. (3)Reference to chapter 13Section 3705(b) of title 14, United States Code, as so redesignated by this title, is further amended by striking chapter 13 and inserting chapter 27.
 (4)Reference to chapter 15Section 308(b)(3) of title 14, United States Code, as so redesignated by this title, is further amended by striking chapter 15 and inserting chapter 11.
 (5)References to chapter 19Title 14, United States Code, is further amended— (A)in section 4901(4), as so redesignated by this title, by striking chapter 19 and inserting section 318; and
 (B)in section 4902(4), as so redesignated by this title, by striking chapter 19 and inserting section 318. (6)Reference to chapter 23Section 701(a) of title 14, United States Code, as so redesignated by this title, is further amended by striking chapter 23 and inserting chapter 39.
 124.Rule of constructionThis title, including the amendments made by this title, is intended only to reorganize title 14, United States Code, and may not be construed to alter—
 (1)the effect of a provision of title 14, United States Code, including any authority or requirement therein;
 (2)a department or agency interpretation with respect to title 14, United States Code; or (3)a judicial interpretation with respect to title 14, United States Code.
				IIAuthorizations
 201.Amendments to title 14, United States Code, as amended by title I of this ActExcept as otherwise expressly provided, whenever in this title an amendment or repeal is expressed in terms of an amendment to, or a repeal of, a section or other provision of title 14, United States Code, the reference shall be considered to be made to title 14, United States Code, as amended by title I of this Act.
			202.Authorizations of appropriations
 (a)In generalSection 4902 of title 14, United States Code, is amended to read as follows:  4902.Authorizations of appropriations (a)Fiscal year 2018Funds are authorized to be appropriated for fiscal year 2018 for necessary expenses of the Coast Guard as follows:
 (1)For the operation and maintenance of the Coast Guard, not otherwise provided for, $7,210,313,000 for fiscal year 2018.
 (2)For the acquisition, construction, renovation, and improvement of aids to navigation, shore facilities, vessels, aircraft, and systems, including equipment related thereto, and for maintenance, rehabilitation, lease, and operation of facilities and equipment, $2,694,745,000 for fiscal year 2018.
 (3)For the Coast Guard Reserve program, including operations and maintenance of the program, personnel and training costs, equipment, and services, $114,875,000 for fiscal year 2018.
 (4)For the environmental compliance and restoration functions of the Coast Guard under chapter 3 of this title, $13,397,000 for fiscal year 2018.
 (5)To the Commandant for research, development, test, and evaluation of technologies, materials, and human factors directly related to improving the performance of the Coast Guard's mission with respect to search and rescue, aids to navigation, marine safety, marine environmental protection, enforcement of laws and treaties, ice operations, oceanographic research, and defense readiness, and for maintenance, rehabilitation, lease, and operation of facilities and equipment, $29,141,000 for fiscal year 2018.
 (b)Fiscal year 2019Funds are authorized to be appropriated for fiscal year 2019 for necessary expenses of the Coast Guard as follows:
 (1)(A)For the operation and maintenance of the Coast Guard, not otherwise provided for, $7,914,195,000 for fiscal year 2019.
 (B)Of the amount authorized under subparagraph (A)— (i)$16,701,000 shall be for environmental compliance and restoration; and
 (ii)$199,360,000 shall be for the Coast Guard's Medicare-eligible retiree health care fund contribution to the Department of Defense.
 (2)For the procurement, construction, renovation, and improvement of aids to navigation, shore facilities, vessels, aircraft, and systems, including equipment related thereto, and for maintenance, rehabilitation, lease, and operation of facilities and equipment, $2,694,745,000 for fiscal year 2019.
 (3)To the Commandant for research, development, test, and evaluation of technologies, materials, and human factors directly related to improving the performance of the Coast Guard's mission with respect to search and rescue, aids to navigation, marine safety, marine environmental protection, enforcement of laws and treaties, ice operations, oceanographic research, and defense readiness, and for maintenance, rehabilitation, lease, and operation of facilities and equipment, $29,141,000 for fiscal year 2019..
 (b)RepealOn October 1, 2018— (1)section 4902(a) of title 14, United States Code, as amended by subsection (a), shall be repealed; and
 (2)subsection 4902(b) of title 14, United States Code, as amended by subsection (a), shall be amended by striking (b) Fiscal year 2019.—.
 203.Authorized levels of military strength and trainingSection 4904 of title 14, United States Code, is amended— (1)in subsection (a), by striking for each of fiscal years 2016 and 2017 and inserting for fiscal year 2018 and 44,500 for fiscal year 2019; and
 (2)in subsection (b), by striking fiscal years 2016 and 2017 and inserting fiscal years 2018 and 2019. 204.Authorization of amounts for Fast Response Cutters (a)In generalOf the amounts authorized under section 4902 of title 14, United States Code, as amended by this Act, for each of fiscal years 2018 and 2019 up to $167,500,000 is authorized for the acquisition of 3 Fast Response Cutters.
 (b)Treatment of acquired cuttersAny cutters acquired pursuant to subsection (a) shall be in addition to the 58 cutters approved under the existing acquisition baseline.
 205.Authorization of amounts for shoreside infrastructureOf the amounts authorized under section 4902 of title 14, United States Code, as amended by this Act, for each of fiscal years 2018 and 2019 up to $167,500,000 is authorized for the Secretary of the department in which the Coast Guard is operating to fund the acquisition, construction, rebuilding, or improvement of Coast Guard shoreside infrastructure and facilities necessary to support Coast Guard operations and readiness.
 206.Authorization of amounts for aircraft improvementsOf the amounts authorized under section 4902 of title 14, United States Code, as amended by this Act, for each of fiscal years 2018 and 2019 up to $3,500,000 is authorized for the Secretary of the department in which the Coast Guard is operating to fund analysis and program development for improvements to or the replacement of rotary-wing aircraft.
			IIICoast Guard
 301.Amendments to title 14, United States Code, as amended by title I of this ActExcept as otherwise expressly provided, whenever in this title an amendment or repeal is expressed in terms of an amendment to, or a repeal of, a section or other provision of title 14, United States Code, the reference shall be considered to be made to title 14, United States Code, as amended by title I of this Act.
 302.Primary dutiesSection 102(7) of title 14, United States Code, is amended to read as follows:  (7)maintain a state of readiness to assist in the defense of the United States, including when functioning as a specialized service in the Navy pursuant to section 103..
 303.National Coast Guard MuseumSection 316 of title 14, United States Code, is amended to read as follows:  316.National Coast Guard Museum (a)EstablishmentThe Commandant may establish a National Coast Guard Museum, on lands which will be federally owned and administered by the Coast Guard, and are located in New London, Connecticut, at, or in close proximity to, the Coast Guard Academy.
						(b)Limitation on expenditures
 (1)The Secretary shall not expend any funds appropriated to the Coast Guard on the construction of any museum established under this section.
 (2)The Secretary shall fund the National Coast Guard Museum with nonappropriated and non-Federal funds to the maximum extent practicable. The priority use of Federal funds should be to preserve and protect historic Coast Guard artifacts, including the design, fabrication, and installation of exhibits or displays in which such artifacts are included.
 (3)The Secretary may expend funds appropriated to the Coast Guard on the engineering and design of a National Coast Guard Museum.
 (c)Funding planBefore the date on which the Commandant establishes a National Coast Guard Museum under subsection (a), the Commandant shall provide to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a plan for constructing, operating, and maintaining such a museum, including—
 (1)estimated planning, engineering, design, construction, operation, and maintenance costs; (2)the extent to which appropriated, nonappropriated, and non-Federal funds will be used for such purposes, including the extent to which there is any shortfall in funding for engineering, design, or construction; and
 (3)a certification by the Inspector General of the department in which the Coast Guard is operating that the estimates provided pursuant to paragraphs (1) and (2) are reasonable and realistic.
 (d)AuthorityThe Commandant may not establish a National Coast Guard museum except as set forth in this section.. 304.Unmanned aircraft (a)Land-based unmanned aircraft system programChapter 3 of title 14, United States Code, is amended by adding at the end the following:
					
						319.Land-based unmanned aircraft system program
 (a)In generalSubject to the availability of appropriations, the Secretary shall establish a land-based unmanned aircraft system program under the control of the Commandant.
 (b)Unmanned aircraft system definedIn this section, the term unmanned aircraft system has the meaning given that term in section 331 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 40101 note)..
 (b)Limitation on unmanned aircraft systemsChapter 11 of title 14, United States Code, is amended by inserting after section 1155 the following:
					
						1156.Limitation on unmanned aircraft systems
 (a)In generalDuring any fiscal year for which funds are appropriated for the design or construction of an Offshore Patrol Cutter, the Commandant—
 (1)may not award a contract for design of an unmanned aircraft system for use by the Coast Guard; and (2)may lease, acquire, or acquire the services of an unmanned aircraft system only if such system—
 (A)has been part of a program of record of, procured by, or used by a Federal entity (or funds for research, development, test, and evaluation have been received from a Federal entity with regard to such system) before the date on which the Commandant leases, acquires, or acquires the services of the system; and
 (B)is leased, acquired, or utilized by the Commandant through an agreement with a Federal entity, unless such an agreement is not practicable or would be less cost-effective than an independent contract action by the Coast Guard.
 (b)Small unmanned aircraft exemptionSubsection (a)(2) does not apply to small unmanned aircraft. (c)DefinitionsIn this section, the terms small unmanned aircraft and unmanned aircraft system have the meanings given those terms in section 331 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 40101 note)..
				(c)Clerical amendments
 (1)Chapter 3The analysis for chapter 3 of title 14, United States Code, is amended by adding at the end the following:
						319. Land-based unmanned aircraft system program..
 (2)Chapter 11The analysis for chapter 11 of title 14, United States Code, is amended by inserting after the item relating to section 1155 the following:
						1156. Limitation on unmanned aircraft systems..
 (d)Conforming amendmentSubsection (c) of section 1105 of title 14, United States Code, is repealed. 305.Coast Guard health-care professionals; licensure portability (a)In generalChapter 5 of title 14, United States Code, is amended by inserting after section 507 the following:
					
						508.Coast Guard health-care professionals; licensure portability
 (a)In generalNotwithstanding any other provision of law regarding the licensure of health-care providers, a health-care professional described in subsection (b) may practice the health profession or professions of the health-care professional at any location in any State, the District of Columbia, or a Commonwealth, territory, or possession of the United States, regardless of where such health-care professional or the patient is located, if the practice is within the scope of the authorized Federal duties of such health-care professional.
 (b)Described individualsA health-care professional described in this subsection is an individual— (1)who is—
 (A)a member of the Coast Guard; (B)a civilian employee of the Coast Guard;
 (C)a member of the Public Health Service who is assigned to the Coast Guard; or (D)any other health-care professional credentialed and privileged at a Federal health-care institution or location specially designated by the Secretary; and
 (2)who— (A)has a current license to practice medicine, osteopathic medicine, dentistry, or another health profession; and
 (B)is performing authorized duties for the Coast Guard. (c)DefinitionsIn this section, the terms license and health-care professional have the meanings given those terms in section 1094(e) of title 10..
 (b)Clerical amendmentThe analysis for chapter 5 of title 14, United States Code, is amended by inserting after the item relating to section 507 the following:
					508. Coast Guard health-care professionals; licensure portability..
				(c)Electronic health records
 (1)SystemThe Commandant of the Coast Guard is authorized to procure for the Coast Guard an electronic health record system that—
 (A)has been competitively awarded by the Department of Defense; and (B)ensures full integration with the Department of Defense electronic health record systems.
						(2)Support services
 (A)In generalThe Commandant is authorized to procure support services for the electronic health record system procured under paragraph (1) necessary to ensure full integration with the Department of Defense electronic health record systems.
 (B)ScopeSupport services procured pursuant to this paragraph may include services for the following: (i)System integration support.
 (ii)Hosting support. (iii)Training, testing, technical, and data migration support.
 (iv)Hardware support. (v)Any other support the Commandant considers appropriate.
 (3)Authorized procurement actionsThe Commandant is authorized to procure an electronic health record system under this subsection through the following:
 (A)A task order under the Department of Defense electronic health record contract. (B)A sole source contract award.
 (C)An agreement made pursuant to sections 1535 and 1536 of title 31, United States Code. (D)A contract or other procurement vehicle otherwise authorized.
 (4)Competition in contracting; exemptionProcurement of an electronic health record system and support services pursuant to this subsection shall be exempt from the competition requirements of section 2304 of title 10, United States Code.
					306.Training; emergency response providers
 (a)In generalChapter 7 of title 14, United States Code, is amended by adding at the end the following:  718.Training; emergency response providers (a)In generalThe Commandant may, on a reimbursable or a non-reimbursable basis, make a training available to emergency response providers whenever the Commandant determines that—
 (1)a member of the Coast Guard, who is scheduled to participate in such training, is unable or unavailable to participate in such training;
 (2)no other member of the Coast Guard, who is assigned to the unit to which the member of the Coast Guard who is unable or unavailable to participate in such training is assigned, is able or available to participate in such training; and
 (3)such training, if made available to such emergency response providers, would further the goal of interoperability among Federal agencies, non-Federal governmental agencies, or both.
 (b)Emergency response providers definedIn this section, the term emergency response providers has the meaning given that term in section 2 of the Homeland Security Act of 2002 (6 U.S.C. 101). (c)Treatment of reimbursementAny reimbursements for a training that the Coast Guard receives under this section shall be credited to the appropriation used to pay the costs for such training.
							(d)Status; limitation on liability
 (1)StatusAny individual to whom, as an emergency response provider, training is made available under this section, who is not otherwise a Federal employee, shall not, because of that training, be considered a Federal employee for any purpose (including the purposes of chapter 81 of title 5 (relating to compensation for injury) and sections 2671 through 2680 of title 28 (relating to tort claims)).
 (2)Limitation on liabilityThe United States shall not be liable for actions taken by an individual in the course of training made available under this section..
 (b)Clerical amendmentThe analysis for chapter 7 of title 14, United States Code, is amended by adding at the end the following:
					718. Training; emergency response providers..
 307.Incentive contracts for Coast Guard yard and industrial establishmentsSection 939 of title 14, United States Code, is amended— (1)by inserting before The Secretary may the following: (a) In general.—;
 (2)in subsection (a), as so designated by paragraph (1) of this section, by striking the period at the end of the last sentence and inserting or in accordance with subsection (b).; and
 (3)by adding at the end the following:  (b)Incentive contracts (1)The parties to an order for industrial work to be performed by the Coast Guard Yard or a Coast Guard industrial establishment designated under subsection (a) may enter into an order or a cost-plus-incentive-fee order in accordance with this subsection.
 (2)If such parties enter into such an order or a cost-plus-incentive-fee order, an agreed-upon amount of any adjustment described in subsection (a) may be distributed as an incentive to the wage-grade industrial employees who complete the order.
 (3)Before entering into such an order or cost-plus-incentive-fee order such parties must agree that the wage-grade employees of the Coast Guard Yard or Coast Guard industrial establishment will take action to improve the delivery schedule or technical performance agreed to in the order for industrial work to which such parties initially agreed.
 (4)Notwithstanding any other provision of law, if the industrial workforce of the Coast Guard Yard or Coast Guard industrial establishment satisfies the performance target established in such an order or cost-plus-incentive-fee order—
 (A)the adjustment to be made pursuant to subsection (a) shall be reduced by an agreed-upon amount and distributed to such wage-grade industrial employees; and
 (B)the remainder of the adjustment shall be credited to the appropriation for such order current at that time..
 308.Confidential investigative expensesSection 944 of title 14, United States Code, is amended by striking $45,000 and inserting $250,000. 309.Regular captains; retirementSection 2149(a) of title 14, United States Code, is amended—
 (1)by striking zone is and inserting zone, or from being placed at the top of the list of selectees promulgated by the Secretary under section 2121(a) of this title, is; and
 (2)by striking the period at the end and inserting or placed at the top of the list of selectees, as applicable.. 310.Conversion, alteration, and repair projects (a)In generalChapter 9 of title 14, United States Code, as amended by this Act, is further amended by inserting after section 951 the following:
					
						952.Construction of Coast Guard vessels and assignment of vessel projects
 The assignment of Coast Guard vessel conversion, alteration, and repair projects shall be based on economic and military considerations and may not be restricted by a requirement that certain parts of Coast Guard shipwork be assigned to a particular type of shipyard or geographical area or by a similar requirement..
 (b)Clerical amendmentThe analysis for chapter 9 of title 14, United States Code, is amended by inserting after the item relating to section 951 the following:
					952. Construction of Coast Guard vessels and assignment of vessel projects..
				311.Contracting for major acquisitions programs
 (a)General acquisition authoritySection 501(d) of title 14, United States Code, is amended by inserting aircraft, and systems, after vessels,. (b)Contracting authorityChapter 11 of title 14, United States Code, as amended by this Act, is further amended by inserting after section 1136 the following:
					
						1137.Contracting for major acquisitions programs
 (a)In generalIn carrying out authorities provided to the Secretary to design, construct, accept, or otherwise acquire assets and systems under section 501(d), the Secretary, acting through the Commandant or the head of an integrated program office established for a major acquisition program, may enter into contracts for a major acquisition program.
 (b)Authorized methodsContracts entered into under subsection (a)— (1)may be block buy contracts;
 (2)may be incrementally funded; (3)may include combined purchases, also known as economic order quantity purchases, of—
 (A)materials and components; and (B)long lead time materials; and
 (4)as provided in section 2306b of title 10, may be multiyear contracts. (c)Subject to appropriationsAny contract entered into under subsection (a) shall provide that any obligation of the United States to make a payment under the contract is subject to the availability of amounts specifically provided in advance for that purpose in subsequent appropriations Acts..
 (c)Clerical amendmentThe analysis for chapter 11 of title 14, United States Code, as amended by this Act, is further amended by inserting after the item relating to section 1136 the following:
					1137. Contracting for major acquisitions programs..
 (d)Conforming amendmentsThe following provisions are repealed: (1)Section 223 of the Howard Coble Coast Guard and Maritime Transportation Act of 2014 (14 U.S.C. 1152 note), and the item relating to that section in the table of contents in section 2 of such Act.
 (2)Section 221(a) of the Coast Guard and Maritime Transportation Act of 2012 (14 U.S.C. 1133 note). (3)Section 207(a) of the Coast Guard Authorization Act of 2016 (14 U.S.C. 561 note).
 (e)Internal regulations and policyNot later than 180 days after the date of enactment of this Act, the Secretary of the department in which the Coast Guard is operating shall establish the internal regulations and policies necessary to exercise the authorities provided under this section, including the amendments made in this section.
 (f)Multiyear contractsThe Secretary of the department in which the Coast Guard is operating is authorized to enter into a multiyear contract for the procurement of a tenth, eleventh, and twelfth National Security Cutter and associated government-furnished equipment.
 312.Officer promotion zonesSection 2111(a) of title 14, United States Code, is amended by striking six-tenths. and inserting one-half.. 313.Cross referenceSection 2129(a) of title 14, United States Code, is amended by inserting designated under section 2317 after cadet.
 314.Commissioned service retirementFor Coast Guard officers who retire in fiscal year 2018 or 2019, the President may reduce the period of active commissioned service required under section 2152 of title 14, United States Code, to a period of not less than 8 years.
			315.Leave for birth or adoption of child
 (a)PolicySection 2512 of title 14, United States Code, is amended— (1)by striking Not later than 1 year and inserting the following:
						
 (a)In generalExcept as provided in subsection (b), not later than 1 year; and (2)by adding at the end the following:
						
 (b)Leave associated with birth or adoption of childNotwithstanding subsection (a), sections 701 and 704 of title 10, or any other provision of law, all officers and enlisted members of the Coast Guard shall be authorized leave associated with the birth or adoption of a child during the 1-year period immediately following such birth or adoption and, at the discretion of the Commanding Officer, such officer or enlisted member shall be permitted—
 (1)to take such leave in increments; and (2)to use flexible work schedules (pursuant to a program established by the Secretary in accordance with chapter 61 of title 5)..
 (b)Flexible work schedulesNot later than 180 days after the date of enactment of this Act, the Secretary of the department in which the Coast Guard is operating shall ensure that a flexible work schedule program under chapter 61 of title 5, United States Code, is in place for officers and enlisted members of the Coast Guard.
 316.Clothing at time of dischargeSection 2705 of title 14, United States Code, and the item relating to that section in the analysis for chapter 27 of that title, are repealed.
			317.Unfunded priorities list
 (a)In generalSection 5102 of title 14, United States Code, is amended— (1)by striking subsection (a) and inserting the following:
						
 (a)In generalNot later than 60 days after the date on which the President submits to Congress a budget pursuant to section 1105 of title 31, the Commandant shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a capital investment plan for the Coast Guard that identifies for each capital asset for which appropriations are proposed in that budget—
 (1)the proposed appropriations included in the budget; (2)the total estimated cost of completion based on the proposed appropriations included in the budget;
 (3)projected funding levels for each fiscal year for the next 5 fiscal years or until project completion, whichever is earlier;
 (4)an estimated completion date based on the proposed appropriations included in the budget; (5)an acquisition program baseline, as applicable; and
 (6)projected commissioning and decommissioning dates for each asset.; and (2)by striking subsection (c) and inserting the following:
						
 (c)DefinitionsIn this section, the term new capital asset means— (1)an acquisition program that does not have an approved acquisition program baseline; or
 (2)the acquisition of a capital asset in excess of the number included in the approved acquisition program baseline..
 (b)Unfunded prioritiesChapter 51 of title 14, United States Code, is amended by adding at the end the following:  5108.Unfunded priorities list (a)In generalNot later than 60 days after the date on which the President submits to Congress a budget pursuant to section 1105 of title 31, the Commandant shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a list of each unfunded priority for the Coast Guard.
 (b)PrioritizationThe list required under subsection (a) shall present the unfunded priorities in order from the highest priority to the lowest, as determined by the Commandant.
 (c)Unfunded priority definedIn this section, the term unfunded priority means a program or mission requirement that— (1)has not been selected for funding in the applicable proposed budget;
 (2)is necessary to fulfill a requirement associated with an operational need; and (3)the Commandant would have recommended for inclusion in the applicable proposed budget had additional resources been available or had the requirement emerged before the budget was submitted..
 (c)Clerical amendmentThe analysis for chapter 51 of title 14, United States Code, is amended by adding at the end the following:
					5108. Unfunded priorities list..
				318.Safety of vessels of the Armed Forces
 (a)In generalSection 527 of title 14, United States Code, is amended— (1)in the heading, by striking naval vessels and inserting vessels of the Armed Forces;
 (2)in subsection (a), by striking United States naval vessel and inserting vessel of the Armed Forces; (3)in subsection (b)—
 (A)by striking senior naval officer present in command and inserting senior officer present in command; and (B)by striking United States naval vessel and inserting vessel of the Armed Forces; and
 (4)by adding at the end the following:  (e)For purposes of this title, the term vessel of the Armed Forces means—
 (1)any vessel owned or operated by the Department of Defense or the Coast Guard, other than a time- or voyage-chartered vessel; and
 (2)any vessel owned and operated by the Department of Transportation that is designated by the Secretary of the department in which the Coast Guard is operating as a vessel equivalent to a vessel described in paragraph (1)..
 (b)Clerical amendmentThe analysis for chapter 5 of title 14, United States Code, is further amended by striking the item relating to section 527 and inserting the following:
					527. Safety of vessels of the Armed Forces..
 (c)Conforming amendmentsSection 2510(a)(1) of title 14, United States Code, is amended— (1)by striking armed forces and inserting Armed Forces; and
 (2)by striking section 101(a) of title 10 and inserting section 527(e). 319.Air facilitiesSection 912 of title 14, United States Code, is amended—
 (1)by striking subsection (a); (2)by redesignating subsections (b) and (c) as subsections (a) and (b), respectively;
 (3)in subsection (a) as redesignated— (A)by amending paragraph (3) to read as follows:
						
							(3)Public notice and comment
 (A)In generalPrior to closing an air facility, the Secretary shall provide opportunities for public comment, including the convening of public meetings in communities in the area of responsibility of the air facility with regard to the proposed closure or cessation of operations at the air facility.
 (B)Public meetingsPrior to convening a public meeting under subparagraph (A), the Secretary shall notify each congressional office representing any portion of the area of responsibility of the air station that is the subject to such public meeting of the schedule and location of such public meeting.;
 (B)in paragraph (4)— (i)in the matter preceding subparagraph (A) by striking 2015 and inserting 2017; and
 (ii)by amending subparagraph (A) to read as follows:  (A)submit to the Congress a proposal for such closure, cessation, or reduction in operations along with the budget of the President submitted to Congress under section 1105(a) of title 31 that includes—
 (i)a discussion of the determination made by the Secretary pursuant to paragraph (2); and (ii)a report summarizing the public comments received by the Secretary under paragraph (3); and
 (C)by adding at the end the following:  (5)Congressional reviewThe Secretary may not close, cease operations, or significantly reduce personnel and use of a Coast Guard air facility for which a written notice is provided under paragraph (4)(A) until a period of 18 months beginning on the date on which such notice is provided has elapsed..
					IVPorts and Waterways Safety
			401.Codification of Ports and Waterways Safety Act
 (a)CodificationSubtitle VII of title 46, United States Code, is amended by inserting before chapter 701 the following:
					
						700Ports and Waterways SafetySubchapter A—Vessel Operations70001. Vessel traffic services.70002. Special powers.70003. Port access routes.70004. Considerations by Secretary.70005. International agreements.Subchapter B—Ports and Waterways Safety70011. Waterfront safety.70012. Navigational hazards.70013. Requirement to notify Coast Guard of release of objects into the navigable waters of the
			 United States.Subchapter C—Condition for Entry Into Ports in the United States70021. Conditions for entry to ports in the united states.Subchapter D—Definitions, Regulations, Enforcement, Investigatory Powers, Applicability70031. Definitions.70032. Saint Lawrence Seaway.70033. Limitation on application to foreign vessels.70034. Regulations.70035. Investigatory powers.70036. Enforcement.
							IVessel Operations
								70001.Vessel traffic services
 (a)Subject to the requirements of section 70004, the Secretary— (1)in any port or place under the jurisdiction of the United States, in the navigable waters of the United States, or in any area covered by an international agreement negotiated pursuant to section 70005, may construct, operate, maintain, improve, or expand vessel traffic services, that consist of measures for controlling or supervising vessel traffic or for protecting navigation and the marine environment and that may include one or more of reporting and operating requirements, surveillance and communications systems, routing systems, and fairways;
 (2)shall require appropriate vessels that operate in an area of a vessel traffic service to utilize or comply with that service;
 (3)(A)may require vessels to install and use specified navigation equipment, communications equipment, electronic relative motion analyzer equipment, or any electronic or other device necessary to comply with a vessel traffic service or that is necessary in the interests of vessel safety.
 (B)Notwithstanding subparagraph (A), the Secretary shall not require fishing vessels under 300 gross tons as measured under section 14502, or an alternate tonnage measured under section 14302 as prescribed by the Secretary under section 14104, or recreational vessels 65 feet or less to possess or use the equipment or devices required by this subsection solely under the authority of this chapter;
 (4)may control vessel traffic in areas subject to the jurisdiction of the United States that the Secretary determines to be hazardous, or under conditions of reduced visibility, adverse weather, vessel congestion, or other hazardous circumstances, by—
 (A)specifying times of entry, movement, or departure; (B)establishing vessel traffic routing schemes;
 (C)establishing vessel size, speed, or draft limitations and vessel operating conditions; and (D)restricting operation, in any hazardous area or under hazardous conditions, to vessels that have particular operating characteristics or capabilities that the Secretary considers necessary for safe operation under the circumstances;
 (5)may require the receipt of prearrival messages from any vessel, destined for a port or place subject to the jurisdiction of the United States, in sufficient time to permit advance vessel traffic planning before port entry, which shall include any information that is not already a matter of record and that the Secretary determines necessary for the control of the vessel and the safety of the port or the marine environment; and
 (6)may prohibit the use on vessels of electronic or other devices that interfere with communication and navigation equipment, except that such authority shall not apply to electronic or other devices certified to transmit in the maritime services by the Federal Communications Commission and used within the frequency bands 157.1875–157.4375 MHz and 161.7875–162.0375 MHz.
										(b)Cooperative agreements
 (1)In generalThe Secretary may enter into cooperative agreements with public or private agencies, authorities, associations, institutions, corporations, organizations, or other persons to carry out the functions under subsection (a)(1).
										(2)Limitation
 (A)A nongovernmental entity may not under this subsection carry out an inherently governmental function.
 (B)As used in this paragraph, the term inherently governmental function means any activity that is so intimately related to the public interest as to mandate performance by an officer or employee of the Federal Government, including an activity that requires either the exercise of discretion in applying the authority of the Government or the use of judgment in making a decision for the Government.
											(c)Limitation of liability for coast guard vessel traffic service pilots and non-Federal vessel
			 traffic service operators
 (1)Coast guard vessel traffic service pilotsAny pilot, acting in the course and scope of his or her duties while at a Coast Guard Vessel Traffic Service, who provides information, advice, or communication assistance while under the supervision of a Coast Guard officer, member, or employee shall not be liable for damages caused by or related to such assistance unless the acts or omissions of such pilot constitute gross negligence or willful misconduct.
 (2)Non-federal vessel traffic service operatorsAn entity operating a non-Federal vessel traffic information service or advisory service pursuant to a duly executed written agreement with the Coast Guard, and any pilot acting on behalf of such entity, is not liable for damages caused by or related to information, advice, or communication assistance provided by such entity or pilot while so operating or acting unless the acts or omissions of such entity or pilot constitute gross negligence or willful misconduct.
 70002.Special powersThe Secretary may order any vessel, in a port or place subject to the jurisdiction of the United States or in the navigable waters of the United States, to operate or anchor in a manner the Secretary directs if—
 (1)the Secretary has reasonable cause to believe such vessel does not comply with any regulation issued under section 70034 or any other applicable law or treaty;
 (2)the Secretary determines such vessel does not satisfy the conditions for port entry set forth in section 70021 of this title; or
 (3)by reason of weather, visibility, sea conditions, port congestion, other hazardous circumstances, or the condition of such vessel, the Secretary is satisfied such direction is justified in the interest of safety.
									70003.Port access routes
 (a)Authority To designateExcept as provided in subsection (b) and subject to the requirements of subsection (c), in order to provide safe access routes for the movement of vessel traffic proceeding to or from ports or places subject to the jurisdiction of the United States, the Secretary shall designate necessary fairways and traffic separation schemes for vessels operating in the territorial sea of the United States and in high seas approaches, outside the territorial sea, to such ports or places. Such a designation shall recognize, within the designated area, the paramount right of navigation over all other uses.
									(b)Limitation
 (1)In generalNo designation may be made by the Secretary under this section if— (A)the Secretary determines such a designation, as implemented, would deprive any person of the effective exercise of a right granted by a lease or permit executed or issued under other applicable provisions of law; and
 (B)such right has become vested before the time of publication of the notice required by paragraph (1) of subsection (c).
 (2)Consultation requiredThe Secretary shall make the determination under paragraph (1)(A) after consultation with the head of the agency responsible for executing the lease or issuing the permit.
 (c)Consideration of other usesBefore making a designation under subsection (a), and in accordance with the requirements of section 70004, the Secretary shall—
 (1)undertake a study of the potential traffic density and the need for safe access routes for vessels in any area for which fairways or traffic separation schemes are proposed or that may otherwise be considered and publish notice of such undertaking in the Federal Register;
 (2)in consultation with the Secretary of State, the Secretary of the Interior, the Secretary of Commerce, the Secretary of the Army, and the Governors of affected States, as their responsibilities may require, take into account all other uses of the area under consideration, including, as appropriate, the exploration for, or exploitation of, oil, gas, or other mineral resources, the construction or operation of deepwater ports or other structures on or above the seabed or subsoil of the submerged lands or the Outer Continental Shelf of the United States, the establishment or operation of marine or estuarine sanctuaries, and activities involving recreational or commercial fishing; and
 (3)to the extent practicable, reconcile the need for safe access routes with the needs of all other reasonable uses of the area involved.
 (d)StudyIn carrying out the Secretary’s responsibilities under subsection (c), the Secretary shall— (1)proceed expeditiously to complete any study undertaken; and
 (2)after completion of such a study, promptly— (A)issue a notice of proposed rulemaking for the designation contemplated; or
 (B)publish in the Federal Register a notice that no designation is contemplated as a result of the study and the reason for such determination.
 (e)Implementation of designationIn connection with a designation made under this section, the Secretary— (1)shall issue reasonable rules and regulations governing the use of such designated areas, including rules and regulations regarding the applicability of rules 9 and 10 of the International Regulations for Preventing Collisions at Sea, 1972, relating to narrow channels and traffic separation schemes, respectively, in waters where such regulations apply;
 (2)to the extent that the Secretary finds reasonable and necessary to effectuate the purposes of the designation, make the use of designated fairways and traffic separation schemes mandatory for specific types and sizes of vessels, foreign and domestic, operating in the territorial sea of the United States and for specific types and sizes of vessels of the United States operating on the high seas beyond the territorial sea of the United States;
 (3)may, from time to time, as necessary, adjust the location or limits of designated fairways or traffic separation schemes in order to accommodate the needs of other uses that cannot be reasonably accommodated otherwise, except that such an adjustment may not, in the judgment of the Secretary, unacceptably adversely affect the purpose for which the existing designation was made and the need for which continues; and
 (4)shall, through appropriate channels— (A)notify cognizant international organizations of any designation, or adjustment thereof; and
 (B)take action to seek the cooperation of foreign States in making it mandatory for vessels under their control to use, to the same extent as required by the Secretary for vessels of the United States, any fairway or traffic separation scheme designated under this section in any area of the high seas.
 70004.Considerations by SecretaryIn carrying out the duties of the Secretary under sections 70001, 70002, and 70003, the Secretary shall—
 (1)take into account all relevant factors concerning navigation and vessel safety, protection of the marine environment, and the safety and security of United States ports and waterways, including—
 (A)the scope and degree of the risk or hazard involved; (B)vessel traffic characteristics and trends, including traffic volume, the sizes and types of vessels involved, potential interference with the flow of commercial traffic, the presence of any unusual cargoes, and other similar factors;
 (C)port and waterway configurations and variations in local conditions of geography, climate, and other similar factors;
 (D)the need for granting exemptions for the installation and use of equipment or devices for use with vessel traffic services for certain classes of small vessels, such as self-propelled fishing vessels and recreational vessels;
 (E)the proximity of fishing grounds, oil and gas drilling and production operations, or any other potential or actual conflicting activity;
 (F)environmental factors; (G)economic impact and effects;
 (H)existing vessel traffic services; and (I)local practices and customs, including voluntary arrangements and agreements within the maritime community; and
 (2)at the earliest possible time, consult with and receive and consider the views of representatives of the maritime community, ports and harbor authorities or associations, environmental groups, and other persons who may be affected by the proposed actions.
									70005.International agreements
 (a)Transmittal of regulationsThe Secretary shall transmit, via the Secretary of State, to appropriate international bodies or forums, any regulations issued under this subchapter, for consideration as international standards.
 (b)AgreementsThe President is authorized and encouraged to— (1)enter into negotiations and conclude and execute agreements with neighboring nations, to establish compatible vessel standards and vessel traffic services, and to establish, operate, and maintain international vessel traffic services, in areas and under circumstances of mutual concern; and
 (2)enter into negotiations, through appropriate international bodies, and conclude and execute agreements to establish vessel traffic services in appropriate areas of the high seas.
 (c)OperationsThe Secretary, pursuant to any agreement negotiated under subsection (b) that is binding upon the United States in accordance with constitutional requirements, may—
 (1)require vessels operating in an area of a vessel traffic service to utilize or to comply with the vessel traffic service, including the carrying or installation of equipment and devices as necessary for the use of the service; and
 (2)waive, by order or regulation, the application of any United States law or regulation concerning the design, construction, operation, equipment, personnel qualifications, and manning standards for vessels operating in waters over which the United States exercises jurisdiction if such vessel is not en route to or from a United States port or place, and if vessels en route to or from a United States port or place are accorded equivalent waivers of laws and regulations of the neighboring nation, when operating in waters over which that nation exercises jurisdiction.
 (d)Ship reporting systemsThe Secretary, in cooperation with the International Maritime Organization, may implement and enforce two mandatory ship reporting systems, consistent with international law, with respect to vessels subject to such reporting systems entering the following areas of the Atlantic Ocean:
 (1)Cape Cod Bay, Massachusetts Bay, and Great South Channel (in the area generally bounded by a line starting from a point on Cape Ann, Massachusetts at 42 deg. 39′ N., 70 deg. 37′ W; then northeast to 42 deg. 45′ N., 70 deg. 13′ W; then southeast to 42 deg. 10′ N., 68 deg. 31′ W, then south to 41 deg. 00′ N., 68 deg. 31′ W; then west to 41 deg. 00′ N., 69 deg. 17′ W; then northeast to 42 deg. 05′ N., 70 deg. 02′ W, then west to 42 deg. 04′ N., 70 deg. 10′ W; and then along the Massachusetts shoreline of Cape Cod Bay and Massachusetts Bay back to the point on Cape Ann at 42 deg. 39′ N., 70 deg. 37′ W).
 (2)In the coastal waters of the Southeastern United States within about 25 nm along a 90 nm stretch of the Atlantic seaboard (in an area generally extending from the shoreline east to longitude 80 deg. 51.6′ W with the southern and northern boundary at latitudes 30 deg. 00′ N., 31 deg. 27′ N., respectively).
										IIPorts and Waterways Safety
								70011.Waterfront safety
 (a)In generalThe Secretary may take such action as is necessary to— (1)prevent damage to, or the destruction of, any bridge or other structure on or in the navigable waters of the United States, or any land structure or shore area immediately adjacent to such waters; and
 (2)protect the navigable waters and the resources therein from harm resulting from vessel or structure damage, destruction, or loss.
 (b)Actions authorizedActions authorized by subsection (a) include— (1)establishing procedures, measures, and standards for the handling, loading, unloading, storage, stowage, and movement on a structure (including the emergency removal, control, and disposition) of explosives or other dangerous articles and substances, including oil or hazardous material as those terms are defined in section 2101;
 (2)prescribing minimum safety equipment requirements for a structure to assure adequate protection from fire, explosion, natural disaster, and other serious accidents or casualties;
 (3)establishing water or waterfront safety zones, or other measures, for limited, controlled, or conditional access and activity when necessary for the protection of any vessel, structure, waters, or shore area; and
 (4)establishing procedures for examination to assure compliance with the requirements prescribed under this section.
 (c)State lawNothing in this section, with respect to structures, prohibits a State or political subdivision thereof from prescribing higher safety equipment requirements or safety standards than those that may be prescribed by regulations under this section.
									70012.Navigational hazards
 (a)Reporting procedureThe Secretary shall establish a program to encourage fishermen and other vessel operators to report potential or existing navigational hazards involving pipelines to the Secretary through Coast Guard field offices.
									(b)Secretary’s response
 (1)Notification by the operator of a pipelineUpon notification by the operator of a pipeline of a hazard to navigation with respect to that pipeline, the Secretary shall immediately notify Coast Guard headquarters, the Pipeline and Hazardous Materials Safety Administration, other affected Federal and State agencies, and vessel owners and operators in the pipeline’s vicinity.
 (2)Notification by other personsUpon notification by any other person of a hazard or potential hazard to navigation with respect to a pipeline, the Secretary shall promptly determine whether a hazard exists, and if so shall immediately notify Coast Guard headquarters, the Pipeline and Hazardous Materials Safety Administration, other affected Federal and State agencies, vessel owners and operators in the pipeline’s vicinity, and the owner and operator of the pipeline.
 (c)Pipeline definedFor purposes of this section, the term pipeline has the meaning given the term pipeline facility in section 60101(a)(18) of title 49. 70013.Requirement to notify Coast Guard of release of objects into the navigable waters of the United States (a)RequirementAs soon as a person has knowledge of any release from a vessel or facility into the navigable waters of the United States of any object that creates an obstruction prohibited under section 10 of the Act of March 3, 1899, popularly known as the Rivers and Harbors Appropriations Act of 1899 (33 U.S.C. 403), such person shall notify the Secretary and the Secretary of the Army of such release.
 (b)Restriction on use of notificationAny notification provided by an individual in accordance with subsection (a) may not be used against such individual in any criminal case, except a prosecution for perjury or for giving a false statement.
									IIICondition for Entry Into Ports in the United States
								70021.Conditions for entry to ports in the United States
 (a)In generalNo vessel that is subject to chapter 37 shall operate in the navigable waters of the United States or transfer cargo or residue in any port or place under the jurisdiction of the United States, if such vessel—
 (1)has a history of accidents, pollution incidents, or serious repair problems that, as determined by the Secretary, creates reason to believe that such vessel may be unsafe or may create a threat to the marine environment;
 (2)fails to comply with any applicable regulation issued under section 70034, chapter 37, or any other applicable law or treaty;
 (3)discharges oil or hazardous material in violation of any law of the United States or in a manner or quantities inconsistent with any treaty to which the United States is a party;
 (4)does not comply with any applicable vessel traffic service requirements; (5)is manned by one or more officers who are licensed by a certificating State that the Secretary has determined, pursuant to section 9101 of title 46, does not have standards for licensing and certification of seafarers that are comparable to or more stringent than United States standards or international standards that are accepted by the United States;
 (6)is not manned in compliance with manning levels as determined by the Secretary to be necessary to insure the safe navigation of the vessel; or
 (7)while underway, does not have at least one licensed deck officer on the navigation bridge who is capable of clearly understanding English.
										(b)Exceptions
 (1)In generalThe Secretary may allow provisional entry of a vessel that is not in compliance with subsection (a), if the owner or operator of such vessel proves, to the satisfaction of the Secretary, that such vessel is not unsafe or a threat to the marine environment, and if such entry is necessary for the safety of the vessel or persons aboard.
 (2)Provisions not applicableParagraphs (1), (2), (3), and (4) of subsection (a) of this section shall not apply to a vessel allowed provisional entry under paragraph (1) if the owner or operator of such vessel proves, to the satisfaction of the Secretary, that such vessel is no longer unsafe or a threat to the marine environment, and is no longer in violation of any applicable law, treaty, regulation, or condition, as appropriate.
										IVDefinitions, Regulations, Enforcement, Investigatory Powers, Applicability
 70031.DefinitionsAs used in subchapters A through C and this subchapter, unless the context otherwise requires: (1)The term marine environment means—
 (A)the navigable waters of the United States and the land and resources therein and thereunder; (B)the waters and fishery resources of any area over which the United States asserts exclusive fishery management authority;
 (C)the seabed and subsoil of the Outer Continental Shelf of the United States, the resources thereof, and the waters superjacent thereto; and
 (D)the recreational, economic, and scenic values of such waters and resources. (2)The term Secretary means the Secretary of the department in which the Coast Guard is operating, except that such term means the Secretary of Transportation with respect to the application of this chapter to the Saint Lawrence Seaway.
 (3)The term navigable waters of the United States includes all waters of the territorial sea of the United States as described in Presidential Proclamation No. 5928 of December 27, 1988.
 70032.Saint Lawrence SeawayThe authority granted to the Secretary under sections 70001, 70002, 70003, 70004, and 70011 may not be delegated with respect to the Saint Lawrence Seaway to any agency other than the Saint Lawrence Seaway Development Corporation. Any other authority granted the Secretary under subchapters A through C and this subchapter shall be delegated by the Secretary to the Saint Lawrence Seaway Development Corporation to the extent the Secretary determines such delegation is necessary for the proper operation of the Saint Lawrence Seaway.
 70033.Limitation on application to foreign vesselsExcept pursuant to international treaty, convention, or agreement, to which the United States is a party, subchapters A through C and this subchapter shall not apply to any foreign vessel that is not destined for, or departing from, a port or place subject to the jurisdiction of the United States and that is in—
 (1)innocent passage through the territorial sea of the United States; or (2)transit through the navigable waters of the United States that form a part of an international strait.
									70034.Regulations
 (a)In generalIn accordance with section 553 of title 5, the Secretary shall issue, and may from time to time amend or repeal, regulations necessary to implement subchapters A through C and this subchapter.
 (b)ConsultationIn the exercise of the regulatory authority under subchapters A through C and this subchapter, the Secretary shall consult with, and receive and consider the views of all interested persons, including—
 (1)interested Federal departments and agencies; (2)officials of State and local governments;
 (3)representatives of the maritime community; (4)representatives of port and harbor authorities or associations;
 (5)representatives of environmental groups; (6)any other interested persons who are knowledgeable or experienced in dealing with problems involving vessel safety, port and waterways safety, and protection of the marine environment; and
 (7)advisory committees consisting of all interested segments of the public when the establishment of such committees is considered necessary because the issues involved are highly complex or controversial.
										70035.Investigatory powers
 (a)SecretaryThe Secretary may investigate any incident, accident, or act involving the loss or destruction of, or damage to, any structure subject to subchapters A through C and this subchapter, or that affects or may affect the safety or environmental quality of the ports, harbors, or navigable waters of the United States.
 (b)PowersIn an investigation under this section, the Secretary may issue subpoenas to require the attendance of witnesses and the production of documents or other evidence relating to such incident, accident, or act. If any person refuses to obey a subpoena, the Secretary may request the Attorney General to invoke the aid of the appropriate district court of the United States to compel compliance with the subpoena. Any district court of the United States may, in the case of refusal to obey a subpoena, issue an order requiring compliance with the subpoena, and failure to obey the order may be punished by the court as contempt. Witnesses may be paid fees for travel and attendance at rates not exceeding those allowed in a district court of the United States.
									70036.Enforcement
									(a)Civil penalty
 (1)In generalAny person who is found by the Secretary, after notice and an opportunity for a hearing, to have violated subchapters A through C or this subchapter or a regulation issued under subchapters A through C or this subchapter shall be liable to the United States for a civil penalty, not to exceed $25,000 for each violation. Each day of a continuing violation shall constitute a separate violation. The amount of such civil penalty shall be assessed by the Secretary, or the Secretary’s designee, by written notice. In determining the amount of such penalty, the Secretary shall take into account the nature, circumstances, extent, and gravity of the prohibited acts committed and, with respect to the violator, the degree of culpability, any history of prior offenses, ability to pay, and such other matters as justice may require.
 (2)Compromise, modification, or remissionThe Secretary may compromise, modify, or remit, with or without conditions, any civil penalty that is subject to imposition or that has been imposed under this section.
 (3)Failure to pay penaltyIf any person fails to pay an assessment of a civil penalty after it has become final, the Secretary may refer the matter to the Attorney General of the United States, for collection in any appropriate district court of the United States.
										(b)Criminal penalty
 (1)Class D felonyAny person who willfully and knowingly violates subchapters A through C or this subchapter or any regulation issued thereunder commits a class D felony.
 (2)Class C felonyAny person who, in the willful and knowing violation of subchapters A through C or this subchapter or of any regulation issued thereunder, uses a dangerous weapon, or engages in conduct that causes bodily injury or fear of imminent bodily injury to any officer authorized to enforce the provisions of such a subchapter or the regulations issued under such subchapter, commits a class C felony.
 (c)In rem liabilityAny vessel that is used in violation of subchapters A, B, or C or this subchapter, or any regulations issued under such subchapter, shall be liable in rem for any civil penalty assessed pursuant to subsection (a) and may be proceeded against in the United States district court for any district in which such vessel may be found.
 (d)InjunctionThe United States district courts shall have jurisdiction to restrain violations of subchapter A, B, or C or this subchapter or of regulations issued under such subchapter, for cause shown.
 (e)Denial of entryExcept as provided in section 70021, the Secretary may, subject to recognized principles of international law, deny entry by any vessel that is not in compliance with subchapter A, B, or C or this subchapter or the regulations issued under such subchapter—
 (1)into the navigable waters of the United States; or (2)to any port or place under the jurisdiction of the United States.
										(f)Withholding of clearance
 (1)In generalIf any owner, operator, or individual in charge of a vessel is liable for a penalty or fine under this section, or if reasonable cause exists to believe that the owner, operator, or individual in charge may be subject to a penalty or fine under this section, the Secretary of the Treasury, upon the request of the Secretary, shall with respect to such vessel refuse or revoke any clearance required by section 60105 of title 46.
 (2)Granting clearance refused or revokedClearance refused or revoked under this subsection may be granted upon filing of a bond or other surety satisfactory to the Secretary..
 (b)Clerical amendmentThe analysis at the beginning of such subtitle is amended by inserting before the item relating to chapter 701 the following:
					700.Ports and Waterways Safety70001..
				402.Conforming amendments
				(a)Electronic charts
 (1)Transfer of provisionSection 4A of the Ports and Waterways Safety Act (33 U.S.C. 1223a)— (A)is redesignated as section 3105 of title 46, United States Code, and transferred to appear after section 3104 of that title; and
 (B)is amended by striking subsection (b) and inserting the following:  (b)Limitation on ApplicationExcept pursuant to an international treaty, convention, or agreement, to which the United States is a party, this section shall not apply to any foreign vessel that is not destined for, or departing from, a port or place subject to the jurisdiction of the United States and that is in—
 (1)innocent passage through the territorial sea of the United States; or (2)transit through the navigable waters of the United States that form a part of an international strait..
 (2)Clerical amendmentThe analysis at the beginning of chapter 31 of such title is amended by adding at the end the following:
						3105. Electronic charts..
					(b)Port, harbor, and coastal facility security
 (1)Transfer of provisionsSo much of section 7 of the Ports and Waterways Safety Act (33 U.S.C. 1226) as precedes subsection (c) of that section is redesignated as section 70116 of title 46, United States Code, and transferred to section 70116 of that title.
 (2)Definitions, administration, and enforcementSection 70116 of title 46, United States Code, as amended by paragraph (1) of this subsection, is amended by adding at the end the following:
						
 (c)Definitions, administration, and enforcementThis section shall be treated as part of chapter 700 for purposes of sections 70031, 70032, 70034, 70035, and 70036..
 (3)Clerical amendmentThe analysis at the beginning of chapter 701 of such title is amended by striking the item relating to section 70116 and inserting the following:
						70116. Port, harbor, and coastal facility security..
 (c)Nondisclosure of port security plansSubsection (c) of section 7 of the Ports and Waterways Safety Act (33 U.S.C. 1226), as so designated before the application of subsection (b)(1) of this section—
 (1)is redesignated as subsection (f) of section 70103 of title 46, United States Code, and transferred so as to appear after subsection (e) of such section; and
 (2)is amended by striking this Act and inserting this chapter. (d)RepealSection 2307 of title 46, United States Code, and the item relating to that section in the analysis at the beginning of chapter 23 of that title, are repealed.
 (e)RepealThe Ports and Waterways Safety Act (33 U.S.C. 1221–1231, 1232–1232b), as amended by this Act, is repealed.
				403.Transitional and savings provisions
 (a)DefinitionsIn this section: (1)Source provisionThe term source provision means a provision of law that is replaced by a title 46 provision under this title.
 (2)Title 46 provisionThe term title 46 provision means a provision of title 46, United States Code, that is enacted by section 402. (b)Cutoff dateThe title 46 provisions replace certain provisions of law enacted before the date of the enactment of this Act. If a law enacted after that date amends or repeals a source provision, that law is deemed to amend or repeal, as the case may be, the corresponding title 46 provision. If a law enacted after that date is otherwise inconsistent with a title 46 provision or a provision of this title, that law supersedes the title 46 provision or provision of this title to the extent of the inconsistency.
 (c)Original date of enactment unchangedFor purposes of determining whether one provision of law supersedes another based on enactment later in time, a title 46 provision is deemed to have been enacted on the date of enactment of the source provision that the title 46 provision replaces.
 (d)References to title 46 provisionsA reference to a title 46 provision, including a reference in a regulation, order, or other law, is deemed to refer to the corresponding source provision.
 (e)References to source provisionsA reference to a source provision, including a reference in a regulation, order, or other law, is deemed to refer to the corresponding title 46 provision.
 (f)Regulations, orders, and other administrative actionsA regulation, order, or other administrative action in effect under a source provision continues in effect under the corresponding title 46 provision.
 (g)Actions taken and offenses committedAn action taken or an offense committed under a source provision is deemed to have been taken or committed under the corresponding title 46 provision.
 404.Rule of constructionThis title, including the amendments made by this title, is intended only to transfer provisions of the Ports and Waterways Safety Act to title 46, United States Code, and may not be construed to alter—
 (1)the effect of a provision of the Ports and Waterways Safety Act, including any authority or requirement therein;
 (2)a department or agency interpretation with respect to the Ports and Waterways Safety Act; or (3)a judicial interpretation with respect to the Ports and Waterways Safety Act.
 405.Advisory committee: repealSection 18 of the Coast Guard Authorization Act of 1991 (Public Law 102–241; 105 Stat. 2213) is repealed.
			406.Regattas and marine parades
 (a)In generalChapter 700 of title 46, United States Code, as established by section 401 of this Act, is amended by adding at the end the following:
					
						VRegattas and Marine Parades
							70041.Regattas and marine parades
 (a)In generalThe Commandant of the Coast Guard may issue regulations to promote the safety of life on navigable waters during regattas or marine parades.
 (b)Detail and use of vesselsTo enforce regulations issued under this section— (1)the Commandant may detail any public vessel in the service of the Coast Guard and make use of any private vessel tendered gratuitously for that purpose; and
 (2)upon the request of the Commandant, the head of any other Federal department or agency may enforce the regulations by means of any public vessel of such department and any private vessel tendered gratuitously for that purpose.
 (c)Transfer of authorityThe authority of the Commandant under this section may be transferred by the President for any special occasion to the head of another Federal department or agency whenever in the President’s judgment such transfer is desirable.
								(d)Penalties
 (1)In generalFor any violation of regulations issued pursuant to this section the following penalties shall be incurred:
 (A)A licensed officer shall be liable to suspension or revocation of license in the manner prescribed by law for incompetency or misconduct.
 (B)Any person in charge of the navigation of a vessel other than a licensed officer shall be liable to a penalty of $5,000.
 (C)The owner of a vessel (including any corporate officer of a corporation owning the vessel) actually on board shall be liable to a penalty of $5,000, unless the violation of regulations occurred without the owner’s knowledge.
 (D)Any other person shall be liable to a penalty of $2,500. (2)Mitigation or remissionThe Commandant may mitigate or remit any penalty provided for in this subsection in the manner prescribed by law for the mitigation or remission of penalties for violation of the navigation laws..
 (b)Clerical amendmentThe analysis for chapter 700 of title 46, United States Code, as established by section 401 of this Act, is amended by adding at the end the following:
					Subchapter E—Regattas and Marine Parades70041. Regattas and marine parades..
 (c)RepealThe Act of April 28, 1908 (35 Stat. 69, chapter 151; 33 U.S.C. 1233 et seq.), is repealed. 407.Regulation of vessels in territorial waters of United States (a)Establishment of subchapter fChapter 700 of title 46, United States Code, as established by section 401 of this Act, is amended by adding at the end the following:
					
						VIRegulation of Vessels in Territorial Waters of United States
 70054.DefinitionsIn this subchapter: (1)United statesThe term United States includes all territory and waters, continental or insular, subject to the jurisdiction of the United States.
 (2)Territorial watersThe term territorial waters of the United States includes all waters of the territorial sea of the United States as described in Presidential Proclamation 5928 of December 27, 1988..
 (b)Regulation of anchorage and movement of vessels during national emergencySection 1 of title II of the Act of June 15, 1917 (40 Stat. 220, chapter 30; 50 U.S.C. 191), is amended—
 (1)by striking the section designation and all that follows before by proclamation and inserting the following:  70051.Regulation of anchorage and movement of vessels during national emergencyWhenever the President;
 (2)by striking of the Treasury; (3)by striking of the department in which the Coast Guard is operating;
 (4)by striking this title and inserting this subchapter; and (5)by transferring the section so that the section appears before section 70054 of title 46, United States Code (as added by subsection (a) of this section).
 (c)Seizure and forfeiture of vessel; fine and imprisonmentSection 2 of title II of the Act of June 15, 1917 (40 Stat. 220, chapter 30; 50 U.S.C. 192), is amended—
 (1)by striking the section designation and all that follows before agent, and inserting the following:  70052.Seizure and forfeiture of vessel; fine and imprisonment (a)In generalIf any owner,;
 (2)by striking this title each place it appears and inserting this subchapter; and (3)by transferring the section so that the section appears after section 70051 of title 46, United States Code (as transferred by subsection (b) of this section).
 (d)Enforcement provisionsSection 4 of title II of the Act of June 15, 1917 (40 Stat. 220, chapter 30; 50 U.S.C. 194), is amended—
 (1)by striking all before may employ and inserting the following:  70053.Enforcement provisionsThe President;
 (2)by striking the purpose of this title and inserting this subchapter; and (3)by transferring the section so that the section appears after section 70052 of title 46, United States Code (as transferred by subsection (c) of this section).
 (e)Clerical amendmentThe analysis for chapter 700 of title 46, United States Code, as established by section 401 of this Act, is amended by adding at the end the following:
					SUBCHAPTER F—REGULATION OF VESSELS IN TERRITORIAL WATERS OF UNITED STATES70051. Regulation of anchorage and movement of vessels during national emergency.70052. Seizure and forfeiture of vessel; fine and imprisonment. 70053. Enforcement provisions.70054. Definitions..
				408.Port, harbor, and coastal facility security
 (a)Transfer of provisionsSo much of section 7 of the Ports and Waterways Safety Act (33 U.S.C. 1226) as precedes subsection (c) of that section is redesignated as section 70102a of title 46, United States Code, and transferred so as to appear after section 70102 of that title.
 (b)Definitions, administration, and enforcementSection 70102a of title 46, United States Code, as amended by paragraph (1) of this subsection, is amended by adding at the end the following:
					
 (c)Definitions, administration, and enforcementThis section shall be treated as part of chapter 700 for purposes of sections 70031, 70032, 70034, 70035, and 70036..
 (c)Clerical amendmentThe analysis at the beginning of chapter 701 of such title is amended by inserting after the item relating to section 70102 the following:
					70102a. Port, harbor, and coastal facility security..
 (d)Nondisclosure of port security plansSubsection (c) of section 7 of the Ports and Waterways Safety Act (33 U.S.C. 1226), as so designated before the application of subsection (b)(1) of this section—
 (1)is redesignated as subsection (f) of section 70103 of title 46, United States Code, and transferred so as to appear after subsection (e) of such section; and
 (2)is amended by striking this Act and inserting this chapter. VMaritime Transportation Safety 501.Consistency in marine inspections (a)In generalSection 3305 of title 46, United States Code, is amended by adding at the end the following:
					
 (d)(1)The Commandant of the Coast Guard shall ensure that Officers in Charge, Marine Inspections consistently interpret regulations and standards under this subtitle and chapter 700 to avoid disruption and undue expense to industry.
 (2)(A)Subject to subparagraph (B), in the event of a disagreement regarding the condition of a vessel or the interpretation of a regulation or standard referred to in subsection (a) between a local Officer in Charge, Marine Inspection conducting an inspection of the vessel and the Officer in Charge, Marine Inspection that issued the most recent certificate of inspection for the vessel, such Officers shall seek to resolve such disagreement.
 (B)If a disagreement described in subparagraph (A) involves vessel design or plan review, the Coast Guard marine safety center shall be included in all efforts to resolve such disagreement.
 (C)If a disagreement described in subparagraph (A) or (B) cannot be resolved, the local Officer in Charge, Marine Inspection shall submit to the Commandant of the Coast Guard, through the cognizant Coast Guard district commander, a request for a final agency determination of the matter in disagreement.
 (3)The Commandant of the Coast Guard shall— (A)provide to each person affected by a decision or action by an Officer in Charge, Marine Inspection or by the Coast Guard marine safety center all information necessary for such person to exercise any right to appeal such decision or action; and
 (B)if such an appeal is filed, process such appeal under parts 1 through 4 of title 46, Code of Federal Regulations, as in effect on the date of enactment of the Coast Guard Authorization Act of 2017.
 (4)In this section, the term Officer in Charge, Marine Inspection means any person from the civilian or military branch of the Coast Guard who— (A)is designated as such by the Commandant; and
 (B)under the superintendence and direction of the cognizant Coast Guard district commander, is in charge of an inspection zone for the performance of duties with respect to the inspections under, and enforcement and administration of, subtitle II, chapter 700, and regulations under such laws..
 (b)Report on marine inspector trainingNot later than 1 year after the date of the enactment of this Act, the Commandant of the Coast Guard shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the training, experience, and qualifications required for assignment as a marine inspector under section 312 of title 14, United States Code, including—
 (1)a description of any continuing education requirement, including a specific list of the required courses;
 (2)a description of the training, including a specific list of the included courses, offered to a journeyman or an advanced journeyman marine inspector to advance inspection expertise;
 (3)a description of any training that was offered in the 15-year period before the date of the enactment of this Act, but is no longer required or offered, including a specific list of the included courses, including the senior marine inspector course and any plan review courses;
 (4)a justification for why a course described in paragraph (3) is no longer required or offered; and (5)a list of the course content the Commandant considers necessary to promote consistency among marine inspectors in an environment of increasingly complex vessels and vessel systems.
 502.Uninspected passenger vessels in St. Louis County, MinnesotaSection 4105 of title 46, United States Code, amended— (1)by redesignating subsection (c) as subsection (d); and
 (2)by inserting after subsection (b) the following:  (c)In applying this title with respect to an uninspected vessel of less than 25 feet overall in length that carries passengers on Crane Lake or waters contiguous to such lake in St. Louis County, Minnesota, the Secretary shall substitute 12 passengers for 6 passengers each place it appears in section 2101(51)..
				503.Engine cut-off switch requirements
 (a)In generalChapter 43 of title 46, United States Code, is amended by adding at the end the following:  4312.Engine cut-off switches (a)Installation requirementA manufacturer, distributor, or dealer that installs propulsion machinery and associated starting controls on a covered recreational vessel shall equip such vessel with an engine cut-off switch and engine cut-off switch link that meet American Boat and Yacht Council Standard A–33, as in effect on the date of the enactment of the Coast Guard Authorization Act of 2017.
 (b)Education on cut-off switchesThe Commandant of the Coast Guard, through the National Boating Safety Advisory Committee established under section 15105, may initiate a boating safety program on the use and benefits of cut-off switches for recreational vessels.
							(c)Availability of Standard for inspection
 (1)In generalNot later than 90 days after the date of the enactment of this section, the Commandant shall transmit American Boat and Yacht Council Standard A–33, as in effect on the date of enactment of the Coast Guard Authorization Act of 2017, to—
 (A)the Committee on Transportation and Infrastructure of the House of Representatives; (B)the Committee on Commerce, Science, and Transportation of the Senate; and
 (C)the Coast Guard Office of Design and Engineering Standards; and (D)the National Archives and Records Administration.
 (2)AvailabilityThe standard submitted under paragraph (1) shall be kept on file and available for public inspection at such Coast Guard office and the National Archives and Records Administration.
 (d)DefinitionsIn this section: (1)Covered recreational vesselThe term covered recreational vessel means a recreational vessel that is—
 (A)less than 26 feet overall in length; and (B)capable of developing 115 pounds or more of static thrust.
 (2)DealerThe term dealer means any person who is engaged in the sale and distribution of recreational vessels or associated equipment to purchasers whom the seller in good faith believes to be purchasing any such vessel or associated equipment for purposes other than resale.
 (3)DistributorThe term distributor means any person engaged in the sale and distribution of recreational vessels and associated equipment for the purposes of resale.
 (4)ManufacturerThe term equipment manufacturer means any person engaged in the manufacture, construction, or assembly of recreational vessels or associated equipment, or the importation of recreational vessels into the United States for subsequent sale.
 (5)Propulsion machineryThe term propulsion machinery means a self-contained propulsion system, and includes, but is not limited to, inboard engines, outboard motors, and sterndrive engines.
 (6)Static thrustThe term static thrust means the forward or backwards thrust developed by propulsion machinery while stationary.. (b)Clerical amendmentThe analysis at the beginning of such chapter is amended by adding at the end the following:
					4312. Engine cut-off switches..
 (c)Effective dateSection 4312 of title 46, United States Code, as amended by this section, shall take effect one year after the date of the enactment of this Act.
 504.Exception from survival craft requirementsSection 4502(b) of title 46, United States Code, is amended— (1)in paragraph (2)(B), by striking a survival craft and inserting subject to paragraph (3), a survival craft;
 (2)by adding at the end the following:  (3)Except for a nonapplicable vessel, an auxiliary craft shall satisfy the equipment requirement under paragraph (2)(B) if such craft is—
 (A)necessary for normal fishing operations; (B)readily accessible during an emergency; and
 (C)capable, in accordance with the Coast Guard capacity rating, when applicable, of safely holding all individuals on board the vessel to which the craft functions as an auxiliary.; and
 (3)by adding at the end the following:  (k)For the purposes of this section, the term auxiliary craft means a vessel that is carried onboard a fishing vessel and is normally used to support fishing operations..
 505.Safety standardsSection 4502(f) of title 46, United States Code, is amended by striking paragraphs (2) and (3) and inserting the following:
				
 (2)shall examine at dockside a vessel described in subsection (b) at least once every 5 years, but may require an exam at dockside every 2 years for certain vessels described in subsection (b) if requested by the owner or operator; and
 (3)shall issue a certificate of compliance to a vessel meeting the requirements of this chapter and satisfying the requirements in paragraph (2)..
 506.Fishing safety grantsSection 4502 of title 46, United States Code, is amended— (1)in subsections (i) and (j), by striking Secretary each place it appears and inserting Secretary of Health and Human Services;
 (2)in subsection (i)(2), as amended by paragraph (1), by inserting , in consultation with and based on criteria established by the Commandant of the Coast Guard after Health and Human Services; (3)in subsection (i)(3), by striking 75 and inserting 50;
 (4)in subsection (i)(4), by striking $3,000,000 for each of fiscal years 2015 through 2017 and inserting $3,000,000 for each of fiscal years 2018 through 2019; (5)in subsection (j)(2), as amended by paragraph (1), by inserting , in consultation with and based on criteria established by the Commandant of the Coast Guard, after Health and Human Services;
 (6)in subsection (j)(3), by striking 75 and inserting 50; and (7)in subsection (j)(4), by striking $3,000,000 for each fiscal years 2015 through 2017 and inserting $3,000,000 for each of fiscal years 2018 through 2019.
				507.Fishing, fish tender, and fish processing vessel certification
 (a)NonapplicationSection 4503(c)(2)(A) of title 46, United States Code, is amended by striking 79 and inserting 180. (b)Determining when keel is laidSection 4503(f) of title 46, United States Code, as redesignated by section 508 of this Act, is further amended to read as follows:
					
 (f)(1)For purposes of this section and section 4503a, the term built means, with respect to a vessel, that the vessel’s construction has reached any of the following stages:
 (A)The vessel’s keel is laid. (B)Construction identifiable with the vessel has begun and assembly of that vessel has commenced comprising of at least 50 metric tons or one percent of the estimated mass of all structural material, whichever is less.
 (2)In the case of a vessel greater than 79 feet overall in length, for purposes of paragraph (1)(A) a keel is deemed to be laid when a marine surveyor affirms that a structure adequate for serving as a keel for such vessel is in place and identified for use in the construction of such vessel..
				508.Deadline for compliance with alternate safety compliance program
 (a)In generalSection 4503(d) of title 46, United States Code, is redesignated as section 4503a and transferred to appear after section 4503 of such title.
 (b)Fishing, fish tender, and fish processing vessel certificationSection 4503 of title 46, United States Code, is amended— (1)by redesignating subsections (e), (f), and (g) as subsections (d), (e), and (f), respectively;
 (2)in subsection (b), by striking subsection (d) and inserting section 4503a; (3)in subsection (c)(2)(B)(ii)(I), by striking subsection (e) and inserting subsection (d);
 (4)in subsection (c)(2)(B)(ii)(II), by striking subsection (f) and inserting subsection (e); (5)in subsection (e)(1), as amended by paragraph (1) of this subsection, by striking subsection (e) each place it appears and inserting subsection (d); and
 (6)in subsection (e)(2), as amended by paragraph (1) of this subsection, by striking subsection (e) each place it appears and inserting subsection (d); (c)Alternate safety compliance programSection 4503a of title 46, United States Code, as redesignated and transferred by subsection (a) of this section, is amended—
 (1)by redesignating paragraphs (1), (2), (3), (4), and (5) as subsections (a), (b), (c), (d), and (e), respectively;
 (2)by inserting before subsection (a), as so redesignated, the following:  4503a.Alternate safety compliance program; (3)in subsection (a), as redesignated by paragraph (1) of this subsection, by striking After January 1, 2020, and all that follows through the Secretary, if and inserting Subject to subsection (c), beginning on the date that is 3 years after the date that the Secretary prescribes an alternate safety compliance program, a fishing vessel, fish processing vessel, or fish tender vessel to which section 4502(b) of this title applies shall comply with such an alternate safety compliance program, if;
 (4)in subsection (a), as so redesignated, by redesignating subparagraphs (A), (B), and (C) as paragraphs (1), (2), and (3), respectively;
 (5)in subsection (b), as so redesignated, by striking establishes standards for an alternate safety compliance program, shall comply with such an alternative safety compliance program that is developed in cooperation with the commercial fishing industry and prescribed by the Secretary and inserting prescribes an alternate safety compliance program under subsection (a), shall comply with such an alternate safety compliance program;
 (6)by amending subsection (c), as so redesignated, to read as follows:  (c)For purposes of subsection (a), a separate alternate safety compliance program may be developed for a specific region or specific fishery.;
 (7)in subsection (d), as so redesignated— (A)by striking paragraph (1) and inserting subsection (a); and
 (B)by striking that paragraph each place it appears and inserting that subsection; (8)in subsection (e), as so redesignated, by—
 (A)inserting is not eligible to participate in an alternative safety compliance program prescribed under subsection (a) and after July 1, 2012; and
 (B)redesignating subparagraphs (A) and (B) as paragraphs (1) and (2), respectively; (9)by adding at the end the following:
						
 (f)For the purposes of this section, the term built has the meaning given that term in section 4503(f).. (d)Clerical amendmentThe analysis at the beginning of chapter 45 of such title is amended by inserting after the item relating to section 4503 the following
					4503a. Alternate safety compliance program..
 (e)Conforming amendmentSection 3104 of title 46, United States Code, is amended by striking section 4503(e) and inserting section 4503(d). (f)Final ruleNot later than 1 year after the date of enactment of this Act, the Secretary of the department in which the Coast Guard is operating shall issue a final rule implementing the requirements enumerated in section 4503(d) of title 46, as amended by subsection (b)(1) of this section.
				(g)Alternate safety compliance program status report
 (1)In generalNot later than January 1, 2020, the Secretary of the department in which the Coast Guard is operating shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the status of the development of the alternate safety compliance program directed by section 4503a of title 46, United States Code, as redesignated by subsection (c).
 (2)ContentsThe report required under paragraph (1) shall include discussion of— (A)steps taken in the rulemaking process to establish the alternate safety compliance program;
 (B)communication and collaboration between the Coast Guard, the department in which the Coast Guard is operating, and the commercial fishing vessel industry regarding the development of the alternate safety compliance program;
 (C)consideration given to developing alternate safety compliance programs for specific regions and fisheries, as authorized in section 4503a(c) of such title, as redesignated by subsection (c);
 (D)any identified legislative changes necessary to implement an effective alternate safety compliance program; and
 (E)the timeline and planned actions that will be taken to implement regulations necessary to fully establish an alternate safety compliance program before January 1, 2020.
 509.Termination of unsafe operations; technical correctionSection 4505(2) of title 46, United States Code, is amended— (1)by striking 4503(1) and inserting 4503(a)(2); and
 (2)by inserting before the period the following: , except that this paragraph shall not apply with respect to a vessel to which section 4503a applies.
 510.Technical corrections: Licenses, certificates of registry, and merchant mariner documentsTitle 46, United States Code, is amended— (1)in section 7106(b), by striking merchant mariner’s document, and inserting license,;
 (2)in section 7107(b), by striking merchant mariner’s document, and inserting certificate of registry,; (3)in section 7507(b)(1), by striking licenses or certificates of registry and inserting merchant mariner documents; and
 (4)in section 7507(b)(2) by striking merchant mariner’s document. and inserting license or certificate of registry.. 511.Clarification of logbook entries (a)In generalSection 11304 of title 46, United States Code, is amended—
 (1)in subsection (a), by striking an official logbook, which and inserting a logbook, which may be in any form, including electronic, and; and (2)in subsection (b), by amending paragraph (3) to read as follows:
						
 (3)Each illness of, and injury to, a seaman of the vessel, the nature of the illness or injury, and the medical treatment provided for the injury or illness..
 (b)Technical amendmentSection 11304(b) is amended by striking log book and inserting logbook. 512.Certificates of documentation for recreational vesselsSection 12105 of title 46, United States Code, is amended by adding at the end the following:
				
					(e)Effective Period
 (1)In generalExcept as provided in paragraphs (2) and (3), a certificate of documentation issued under this part is valid for a 1-year period and may be renewed for additional 1-year periods.
						(2)Recreational vessels
 (A)In generalA certificate of documentation for a recreational vessel and the renewal of such a certificate shall be effective for a 5-year period.
 (B)Phase-in periodDuring the period beginning January 1, 2019, and ending December 31, 2021, the owner or operator of a recreational vessel may choose a period of effectiveness of between 1 and 5 years for such a certificate of documentation for such vessel or the renewal thereof.
							(C)Fees
 (i)RequirementThe Secretary shall assess and collect a fee— (I)for the issuance of a certificate of documentation for a recreational vessel that is equivalent to the fee established for the issuance of a certificate of documentation under section 2110; and
 (II)for the renewal of a certificate of documentation for a recreational vessel that is equivalent to the number of years of effectiveness of the certificate of documentation multiplied by the fee established for the renewal of a certificate of documentation under section 2110.
 (ii)TreatmentFees collected under this subsection— (I)shall be credited to the account from which the costs of such issuance or renewal were paid; and
 (II)may remain available until expended. (3)Notice of change in information (A)RequirementThe owner of a vessel shall notify the Coast Guard of each change in the information on which the issuance of the certificate of documentation for the vessel is based that occurs before the expiration of the certificate under this subsection, by not later than 30 days after such change.
 (B)Termination of certificateThe certificate of documentation for a vessel shall terminate upon the expiration of such 30-day period if the owner has not notified the Coast Guard of such change before the end of such period.
 (4)State and local authority to remove abandoned and derelict vesselsNothing in this section shall be construed to limit the authority of a State or local authority from taking action to remove an abandoned or derelict vessel..
 513.Numbering for undocumented bargesSection 12301(b) of title 46, United States Code, is amended— (1)by striking shall and inserting may; and
 (2)by inserting of after barge. 514.Backup national timing system (a)Short titleThis section may be cited as the National Timing Resilience and Security Act of 2018.
 (b)In generalChapter 30 of title 49, United States Code, is amended by adding at the end the following:  312.Alternative timing system (a)In generalSubject to the availability of appropriations, the Secretary of Transportation shall provide for the establishment, sustainment, and operation of a land-based, resilient, and reliable alternative timing system—
 (1)to reduce critical dependencies and provide a complement to and backup for the timing component of the Global Positioning System (referred to in this section as GPS); and
 (2)to ensure the availability of uncorrupted and non-degraded timing signals for military and civilian users in the event that GPS timing signals are corrupted, degraded, unreliable, or otherwise unavailable.
								(b)Establishment of requirements
 (1)In generalNot later than 180 days after the date of enactment of the National Timing Resilience and Security Act of 2018, the Secretary of Transportation shall establish requirements for the procurement of the system required by subsection (a) as a complement to and backup for the timing component of GPS in accordance with the timing requirements study required by section 1618 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2595).
 (2)RequirementsThe Secretary of Transportation shall ensure, to the maximum extent practicable, that the system established under subsection (a) will—
 (A)be wireless; (B)be terrestrial;
 (C)provide wide-area coverage; (D)be synchronized with coordinated universal time;
 (E)be resilient and extremely difficult to disrupt or degrade; (F)be able to penetrate underground and inside buildings;
 (G)be capable of deployment to remote locations; (H)be developed, constructed, and operated incorporating applicable private sector expertise;
 (I)work in concert with and complement any other similar positioning, navigation, and timing systems, including enhanced long-range navigation systems and Nationwide Differential GPS systems;
 (J)be available for use by Federal and non-Federal government agencies for public purposes at no net cost to the Federal Government within 10 years of initiation of operation;
 (K)be capable of adaptation and expansion to provide position and navigation capabilities; (L)incorporate the recommendations from any GPS back-up demonstration program initiated and completed by the Secretary, in coordination with other Federal agencies, before the date specified in subsection (c)(1); and
 (M)incorporate such other elements as the Secretary considers appropriate. (c)Implementation plan (1)Plan requiredNot later than 180 days after the date of enactment of the National Timing Resilience and Security Act of 2018, the Secretary of Transportation shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report setting forth the following:
 (A)A plan to develop, construct, and operate the system required by subsection (a). (B)A description and assessment of the advantages of a system to provide a follow-on complementary and backup positioning and navigation capability to the timing component of GPS.
 (2)Deadline for commencement of operationThe system required by subsection (a) shall be in operation by not later than 2 years after the date of enactment of the National Timing Resilience and Security Act of 2018.
 (3)Minimum duration of operational capabilityThe system required by subsection (a) shall be designed to be fully operational for not less than 20 years.
								(d)LORAN facilities
 (1)In generalIf the Secretary of Transportation determines that any LORAN infrastructure, including the underlying real property and any spectrum associated with LORAN, in the possession of the Coast Guard is required by the Department of Transportation for the purpose of establishing the system required by subsection (a), the Commandant shall transfer such property, spectrum, and equipment to the Secretary.
 (2)CERCLA not affectedThis subsection shall not be construed to limit the application of or otherwise affect section 120(h) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9620(h)) with respect to the Federal Government facilities described in paragraph (1).
								(e)Cooperative agreement
 (1)In generalThe Secretary of Transportation may enter into a cooperative agreement (as that term is described in section 6305 of title 31) with an entity upon such terms and conditions as the Secretary of Transportation determines will fulfill the purpose and requirements of this section and be in the public interest.
 (2)RequirementsThe cooperative agreement under paragraph (1) shall, at a minimum, require the Secretary of Transportation to—
 (A)authorize the entity to sell timing and other services to commercial and non-commercial third parties, subject to any national security requirements determined by the Secretary, in consultation with the Secretary of Defense;
 (B)require the entity to develop, construct, and operate at private expense the backup timing system in accordance with this section;
 (C)allow the entity to make any investments in technologies necessary over the life of such agreement to meet future requirements for advanced timing resilience and technologies;
 (D)require the entity to share 25 percent of the gross proceeds received by the entity from the sale of timing services to third parties with the Secretary for at least 10 years after the date upon which the Secretary enters into the cooperative agreement;
 (E)require the entity— (i)to assume all financial risk for the completion and operational capability of the system, after the Secretary provides any LORAN facilities necessary for the system under subsection (d), if required for the alternative timing system; and
 (ii)to furnish performance and payment bonds in connection with the system in a reasonable amount as determined by the Secretary; and
 (F)require the entity to make any investments in technologies necessary over the life of the agreement to meet future requirements for advanced timing resiliency.
 (3)Competition requiredThe Secretary shall use competitive procedures similar to those authorized under section 2667 of title 10 in selecting an entity to enter into a cooperative agreement pursuant to this subsection.
 (4)Authorization to purchase servicesThe Secretary may not purchase timing system services from the entity for use by the Department of Transportation or for provision to other Federal and non-Federal governmental agencies until the system achieves operational status, and then only if the necessary funds for such purchases are provided for in subsequent yearly appropriations acts made available to the Secretary for each and every year in which such purchases are made.
 (5)Determination requirementThe Secretary may not enter into a cooperative agreement under this subsection unless the Secretary determines that the cooperative agreement is in the best financial interest of the Federal Government. The Secretary shall notify the Committee on Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives of such determination not later than 30 days after the date of the determination.
 (6)DefinitionIn this subsection the term entity means a non-Federal entity with the demonstrated technical expertise and requisite administrative and financial resources to meet any terms and conditions established by the Secretary for purposes of this subsection..
 (c)Table of contentsThe table of contents for chapter 3 of title 49, United States Code, is amended by adding at the end the following:
					312. Alternative timing system..
 515.Scientific personnelSection 2101(41) of title 46, United States Code, is amended— (1)by inserting (A) Subject to subparagraph (B), before the text; and
 (2)by adding at the end the following:  (B)(i)Such term includes an individual who is on board an oceanographic research vessel only to—
 (I)engage in scientific research; (II)instruct in oceanography or limnology; or
 (III)receive instruction in oceanography or limnology. (ii)For purposes of clause (i), the age of an individual may not be considered in determining whether the individual is described in such clause..
				516.Transparency
 (a)In generalThe Commandant of the Coast Guard shall publish any letter of determination issued by the Coast Guard National Vessel Documentation Center after the date of the enactment of this Act on the National Vessel Documentation Center website not later than 30 days after the date of issuance of such letter of determination.
				(b)Audit
 (1)In generalThe Comptroller General of the United States shall conduct an audit, the results of which shall be made publicly available, of—
 (A)the method or process by which the Coast Guard National Vessel Documentation Center develops policy for and documents compliance with the requirements of section 67.97 of title 46, Code of Federal Regulations, for the purpose of issuing endorsements under section 12112 and 12113 of title 46, United States Code;
 (B)the coordination between the Coast Guard and U.S. Customs and Border Protection with respect to the enforcement of such requirements; and
 (C)the extent to which the Secretary of the department in which the Coast Guard is operating and the Secretary of Transportation, through the Maritime Administration, have published and disseminated information to promote compliance with applicable vessel construction requirements.
 (2)ReportNot later than 90 days after the audit under paragraph (1) is complete, the Comptroller General of the United States shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report regarding the results of and recommendations made pursuant to such audit.
 (c)OutlineNot later than 180 days after the date of the submission of the Comptroller General of the United States report required under subsection (b), the Commandant of the Coast Guard shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives an outline of plans—
 (1)to enhance the transparency of the documentation process, and communications with the maritime industry regarding such process over the next 5 years; and
 (2)to implement the recommendations made by the Comptroller General of the United States in the report required under subsection (b)(2).
					VIAdvisory Committees
			601.National maritime transportation advisory committees
 (a)In generalSubtitle II of title 46, United States Code, is amended by adding at the end the following:  KNational Maritime Transportation Advisory Committees 151National Maritime Transportation Advisory CommitteesSec.15101. National Chemical Transportation Safety Advisory Committee.15102. National Commercial Fishing Safety Advisory Committee.15103. National Merchant Marine Personnel Advisory Committee.15104. National Merchant Mariner Medical Advisory Committee.15105. National Boating Safety Advisory Committee.15106. National Offshore Safety Advisory Committee.15107. National Navigation Safety Advisory Committee.15108. National Towing Safety Advisory Committee.15109. Administration. 15101.National Chemical Transportation Safety Advisory Committee (a)EstablishmentThere is established a National Chemical Transportation Safety Advisory Committee (in this section referred to as the Committee).
 (b)FunctionThe Committee shall advise the Secretary on matters relating to the safe and secure marine transportation of hazardous materials.
									(c)Membership
 (1)In generalThe Committee shall consist of not more than 25 members appointed by the Secretary in accordance with this section and section 15109 of this chapter.
 (2)ExpertiseEach member of the Committee shall have particular expertise, knowledge, and experience in matters relating to the function of the Committee.
 (3)RepresentationEach member of the Committee shall represent 1 of the following: (A)Chemical manufacturing entities.
 (B)Entities related to marine handling or transportation of chemicals. (C)Vessel design and construction entities.
 (D)Marine safety or security entities. (E)Marine environmental protection entities.
 (4)DistributionThe Secretary shall, based on the needs of the Coast Guard, determine the number of members of the Committee who represent each entity specified in paragraph (3). Neither this paragraph nor any other provision of law shall be construed to require an equal distribution of members representing each entity specified in paragraph (3).
										15102.National Commercial Fishing Safety Advisory Committee
 (a)EstablishmentThere is established a National Commercial Fishing Safety Advisory Committee (in this section referred to as the Committee).
 (b)FunctionThe Committee shall— (1)advise the Secretary on matters relating to the safe operation of vessels to which chapter 45 of this title applies, including the matters of—
 (A)navigation safety; (B)safety equipment and procedures;
 (C)marine insurance; (D)vessel design, construction, maintenance, and operation; and
 (E)personnel qualifications and training; and (2)review regulations proposed under chapter 45 of this title (during preparation of the regulations).
										(c)Membership
 (1)In generalThe Committee shall consist of 18 members appointed by the Secretary in accordance with this section and section 15109 of this chapter.
 (2)ExpertiseEach member of the Committee shall have particular expertise, knowledge, and experience in matters relating to the function of the Committee.
 (3)RepresentationMembers of the Committee shall be appointed as follows: (A)10 members shall represent the commercial fishing industry and—
 (i)as a group, shall together reflect a regional and representational balance; and (ii)as individuals, shall each have experience—
 (I)in the operation of vessels to which chapter 45 of this title applies; or (II)as a crew member or processing line worker on a fish processing vessel.
 (B)1 member shall represent naval architects and marine engineers. (C)1 member shall represent manufacturers of equipment for vessels to which chapter 45 of this title applies.
 (D)1 member shall represent education and training professionals related to fishing vessel, fish processing vessel, and fish tender vessel safety and personnel qualifications.
 (E)1 member shall represent underwriters that insure vessels to which chapter 45 of this title applies.
 (F)1 member shall represent owners of vessels to which chapter 45 of this title applies. (G)3 members shall represent the general public and, to the extent possible, shall include—
 (i)an independent expert or consultant in maritime safety; (ii)a marine surveyor who provides services to vessels to which chapter 45 of this title applies; and
 (iii)a person familiar with issues affecting fishing communities and the families of fishermen. 15103.National Merchant Marine Personnel Advisory Committee (a)EstablishmentThere is established a National Merchant Marine Personnel Advisory Committee (in this section referred to as the Committee).
 (b)FunctionThe Committee shall advise the Secretary on matters relating to personnel in the United States merchant marine, including the training, qualifications, certification, documentation, and fitness of mariners.
									(c)Membership
 (1)In generalThe Committee shall consist of 19 members appointed by the Secretary in accordance with this section and section 15109 of this chapter.
 (2)ExpertiseEach member of the Committee shall have particular expertise, knowledge, and experience in matters relating to the function of the Committee.
 (3)RepresentationMembers of the Committee shall be appointed as follows: (A)9 members shall represent mariners and, of the 9—
 (i)each shall— (I)be a citizen of the United States; and
 (II)hold an active license or certificate issued under chapter 71 of this title or a merchant mariner document issued under chapter 73 of this title;
 (ii)3 shall be deck officers who represent merchant marine deck officers and, of the 3— (I)2 shall be licensed for oceans any gross tons;
 (II)1 shall be licensed for inland river route with a limited or unlimited tonnage; (III)2 shall have a master’s license or a master of towing vessels license;
 (IV)1 shall have significant tanker experience; and (V)to the extent practicable—
 (aa)1 shall represent labor; and (bb)1 shall represent management;
 (iii)3 shall be engineering officers who represent merchant marine engineering officers and, of the 3— (I)2 shall be licensed as chief engineer any horsepower;
 (II)1 shall be licensed as either a limited chief engineer or a designated duty engineer; and (III)to the extent practicable—
 (aa)1 shall represent labor; and (bb)1 shall represent management;
 (iv)2 shall be unlicensed seamen who represent merchant marine unlicensed seaman and, of the 2— (I)1 shall represent able-bodied seamen; and
 (II)1 shall represent qualified members of the engine department; and (v)1 shall be a pilot who represents merchant marine pilots.
 (B)6 members shall represent marine educators and, of the 6— (i)3 shall be marine educators who represent maritime academies and, of the 3—
 (I)2 shall represent State maritime academies (and are jointly recommended by such academies); and (II)1 shall represent either State maritime academies or the United States Merchant Marine Academy; and
 (ii)3 shall be marine educators who represent other maritime training institutions and, of the 3, 1 shall represent the small vessel industry.
 (C)2 members shall represent shipping companies employed in ship operation management. (D)2 members shall represent the general public.
											15104.National Merchant Mariner Medical Advisory Committee
 (a)EstablishmentThere is established a National Merchant Mariner Medical Advisory Committee (in this section referred to as the Committee).
 (b)FunctionThe Committee shall advise the Secretary on matters relating to— (1)medical certification determinations for the issuance of licenses, certification of registry, and merchant mariners’ documents with respect to merchant mariners;
 (2)medical standards and guidelines for the physical qualifications of operators of commercial vessels;
 (3)medical examiner education; and (4)medical research.
										(c)Membership
 (1)In generalThe Committee shall consist of 14 members appointed by the Secretary in accordance with this section and section 15109 of this chapter.
 (2)ExpertiseEach member of the Committee shall have particular expertise, knowledge, and experience in matters relating to the function of the Committee.
 (3)RepresentationMembers of the Committee shall be appointed as follows: (A)9 shall represent health-care professionals and have particular expertise, knowledge, and experience regarding the medical examinations of merchant mariners or occupational medicine.
 (B)5 shall represent professional mariners and have particular expertise, knowledge, and experience in occupational requirements for mariners.
											15105.National Boating Safety Advisory Committee
 (a)EstablishmentThere is established a National Boating Safety Advisory Committee (in this section referred to as the Committee).
 (b)FunctionThe Committee shall advise the Secretary on matters relating to national boating safety. (c)Membership (1)In generalThe Committee shall consist of 21 members appointed by the Secretary in accordance with this section and section 15109 of this chapter.
 (2)ExpertiseEach member of the Committee shall have particular expertise, knowledge, and experience in matters relating to the function of the Committee.
 (3)RepresentationMembers of the Committee shall be appointed as follows: (A)7 members shall represent State officials responsible for State boating safety programs.
 (B)7 members shall represent recreational vessel and associated equipment manufacturers. (C)7 members shall represent the general public or national recreational boating organizations and, of the 7, at least 5 shall represent national recreational boating organizations.
											15106.National Offshore Safety Advisory Committee
 (a)EstablishmentThere is established a National Offshore Safety Advisory Committee (in this section referred to as the Committee).
 (b)FunctionThe Committee shall advise the Secretary on matters relating to activities directly involved with, or in support of, the exploration of offshore mineral and energy resources, to the extent that such matters are within the jurisdiction of the Coast Guard.
									(c)Membership
 (1)In generalThe Committee shall consist of 15 members appointed by the Secretary in accordance with this section and section 15109 of this chapter.
 (2)ExpertiseEach member of the Committee shall have particular expertise, knowledge, and experience in matters relating to the function of the Committee.
 (3)RepresentationMembers of the Committee shall be appointed as follows: (A)2 members shall represent entities engaged in the production of petroleum.
 (B)2 members shall represent entities engaged in offshore drilling. (C)2 members shall represent entities engaged in the support, by offshore supply vessels or other vessels, of offshore mineral and oil operations, including geophysical services.
 (D)1 member shall represent entities engaged in the construction of offshore exploration and recovery facilities.
 (E)1 member shall represent entities engaged in diving services related to offshore construction, inspection, and maintenance.
 (F)1 member shall represent entities engaged in safety and training services related to offshore exploration and construction.
 (G)1 member shall represent entities engaged in pipelaying services related to offshore construction. (H)2 members shall represent individuals employed in offshore operations and, of the 2, 1 shall have recent practical experience on a vessel or offshore unit involved in the offshore mineral and energy industry.
 (I)1 member shall represent national environmental entities. (J)1 member shall represent deepwater ports.
 (K)1 member shall represent the general public (but not a specific environmental group). 15107.National Navigation Safety Advisory Committee (a)EstablishmentThere is established a National Navigation Safety Advisory Committee (in this section referred to as the Committee).
 (b)FunctionThe Committee shall advise the Secretary on matters relating to maritime collisions, rammings, and groundings, Inland Rules of the Road, International Rules of the Road, navigation regulations and equipment, routing measures, marine information, and aids to navigation systems.
									(c)Membership
 (1)In generalThe Committee shall consist of not more than 21 members appointed by the Secretary in accordance with this section and section 15109 of this chapter.
 (2)ExpertiseEach member of the Committee shall have particular expertise, knowledge, and experience in matters relating to the function of the Committee.
 (3)RepresentationEach member of the Committee shall represent 1 of the following: (A)Commercial vessel owners or operators.
 (B)Professional mariners. (C)Recreational boaters.
 (D)The recreational boating industry. (E)State agencies responsible for vessel or port safety.
 (F)The Maritime Law Association. (4)DistributionThe Secretary shall, based on the needs of the Coast Guard, determine the number of members of the Committee who represent each entity specified in paragraph (3). Neither this paragraph nor any other provision of law shall be construed to require an equal distribution of members representing each entity specified in paragraph (3).
										15108.National Towing Safety Advisory Committee
 (a)EstablishmentThere is established a National Towing Safety Advisory Committee (in this section referred to as the Committee).
 (b)FunctionThe Committee shall advise the Secretary on matters relating to shallow-draft inland navigation, coastal waterway navigation, and towing safety.
									(c)Membership
 (1)In generalThe Committee shall consist of 18 members appointed by the Secretary in accordance with this section and section 15109 of this chapter.
 (2)ExpertiseEach member of the Committee shall have particular expertise, knowledge, and experience in matters relating to the function of the Committee.
 (3)RepresentationMembers of the Committee shall be appointed as follows: (A)7 members shall represent the barge and towing industry, reflecting a regional geographic balance.
 (B)1 member shall represent the offshore mineral and oil supply vessel industry. (C)1 member shall represent masters and pilots of towing vessels who hold active licenses and have experience on the Western Rivers and the Gulf Intracoastal Waterway.
 (D)1 member shall represent masters of towing vessels in offshore service who hold active licenses. (E)1 member shall represent masters of active ship-docking or harbor towing vessels.
 (F)1 member shall represent licensed and unlicensed towing vessel engineers with formal training and experience.
 (G)2 members shall represent port districts, authorities, or terminal operators. (H)2 members shall represent shippers and, of the 2, 1 shall be engaged in the shipment of oil or hazardous materials by barge.
 (I)2 members shall represent the general public. 15109.Administration (a)MeetingsEach committee established under this chapter shall, at least once each year, meet at the call of the Secretary or a majority of the members of the committee.
 (b)Employee statusA member of a committee established under this chapter shall not be considered an employee of the Federal Government by reason of service on such committee, except for the purposes of the following:
 (1)Chapter 81 of title 5. (2)Chapter 171 of title 28 and any other Federal law relating to tort liability.
 (c)CompensationNotwithstanding subsection (b), a member of a committee established under this chapter, when actually engaged in the performance of the duties of such committee, may—
 (1)receive compensation at a rate established by the Secretary, not to exceed the maximum daily rate payable under section 5376 of title 5; or
 (2)if not compensated in accordance with paragraph (1)— (A)be reimbursed for actual and reasonable expenses incurred in the performance of such duties; or
 (B)be allowed travel expenses, including per diem in lieu of subsistence, as authorized by section 5703 of title 5.
 (d)Acceptance of volunteer servicesA member of a committee established under this chapter may serve on such committee on a voluntary basis without pay without regard to section 1342 of title 31 or any other law.
									(e)Status of members
 (1)In generalExcept as provided in paragraph (2), with respect to a member of a committee established under this chapter whom the Secretary appoints to represent an entity or group—
 (A)the member is authorized to represent the interests of the applicable entity or group; and (B)requirements under Federal law that would interfere with such representation and that apply to a special Government employee (as defined in section 202(a) of title 18), including requirements relating to employee conduct, political activities, ethics, conflicts of interest, and corruption, do not apply to the member.
 (2)ExceptionNotwithstanding subsection (b), a member of a committee established under this chapter shall be treated as a special Government employee for purposes of the committee service of the member if—
 (A)the Secretary appointed the member to represent the general public; or (B)the member, without regard to service on the committee, is a special Government employee.
											(f)Service on Committee
 (1)Solicitation of nominationsBefore appointing an individual as a member of a committee established under this chapter, the Secretary shall publish, in the Federal Register, a timely notice soliciting nominations for membership on such committee.
										(2)Appointments
 (A)In generalAfter considering nominations received pursuant to a notice published under paragraph (1), the Secretary may, as necessary, appoint a member to the applicable committee established under this chapter.
 (B)ProhibitionThe Secretary shall not seek, consider, or otherwise use information concerning the political affiliation of a nominee in making an appointment to any committee established under this chapter.
											(3)Service at pleasure of the Secretary
 (A)In generalEach member of a committee established under this chapter shall serve at the pleasure of the Secretary.
 (B)ExceptionNotwithstanding subparagraph (A), a member of the committee established under section 15102 may only be removed prior to the end of the term of that member for just cause.
 (4)Security background examinationsThe Secretary may require an individual to have passed an appropriate security background examination before appointment to a committee established under this chapter.
										(5)Prohibition
 (A)In generalExcept as provided in subparagraph (B), a Federal employee may not be appointed as a member of a committee established under this chapter.
 (B)Special rule for National Merchant Marine Personnel Advisory CommitteeThe Secretary may appoint a Federal employee to serve as a member of the National Merchant Marine Personnel Advisory Committee to represent the interests of the United States Merchant Marine Academy and, notwithstanding paragraphs (1) and (2), may do so without soliciting, receiving, or considering nominations for such appointment.
											(6)Terms
 (A)In generalThe term of each member of a committee established under this chapter shall expire on December 31 of the third full year after the effective date of the appointment.
 (B)Continued service after termWhen the term of a member of a committee established under this chapter ends, the member, for a period not to exceed 1 year, may continue to serve as a member until a successor is appointed.
 (7)VacanciesA vacancy on a committee established under this chapter shall be filled in the same manner as the original appointment.
 (8)Special rule for reappointmentsNotwithstanding paragraphs (1) and (2), the Secretary may reappoint a member of a committee established under this chapter for any term, other than the first term of the member, without soliciting, receiving, or considering nominations for such appointment.
 (g)Staff servicesThe Secretary shall furnish to each committee established under this chapter any staff and services considered by the Secretary to be necessary for the conduct of the committee’s functions.
									(h)Chairman; Vice Chairman
 (1)In generalEach committee established under this chapter shall elect a Chairman and Vice Chairman from among the committee’s members.
 (2)Vice Chairman acting as ChairmanThe Vice Chairman shall act as Chairman in the absence or incapacity of, or in the event of a vacancy in the office of, the Chairman.
										(i)Subcommittees and working groups
 (1)In generalThe Chairman of a committee established under this chapter may establish and disestablish subcommittees and working groups for any purpose consistent with the function of the committee.
 (2)ParticipantsSubject to conditions imposed by the Chairman, members of a committee established under this chapter and additional persons drawn from entities or groups designated by this chapter to be represented on the committee or the general public may be assigned to subcommittees and working groups established under paragraph (1).
 (3)ChairOnly committee members may chair subcommittees and working groups established under paragraph (1). (j)Consultation, advice, reports, and recommendations (1)Consultation (A)In generalBefore taking any significant action, the Secretary shall consult with, and consider the information, advice, and recommendations of, a committee established under this chapter if the function of the committee is to advise the Secretary on matters related to the significant action.
 (B)InclusionFor purposes of this paragraph, regulations proposed under chapter 45 of this title are significant actions.
 (2)Advice, reports, and recommendationsEach committee established under this chapter shall submit, in writing, to the Secretary its advice, reports, and recommendations, in a form and at a frequency determined appropriate by the committee.
 (3)Explanation of actions takenNot later than 60 days after the date on which the Secretary receives recommendations from a committee under paragraph (2), the Secretary shall—
 (A)publish the recommendations on a website accessible at no charge to the public; (B)if the recommendations are from the committee established under section 15102, establish a mechanism for the submission of public comments on the recommendations; and
 (C)respond, in writing, to the committee regarding the recommendations, including by providing an explanation of actions taken regarding the recommendations.
											(4)Submission to Congress
 (A)In generalThe Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate the advice, reports, and recommendations received from committees under paragraph (2).
 (B)Additional submissionWith respect to a committee established under section 70112 and to which this section applies, the Secretary shall submit the advice, reports, and recommendations received from the committee under paragraph (2) to the Committee on Homeland Security of the House of Representatives in addition to the committees specified in subparagraph (A).
 (k)ObserversAny Federal agency with matters under such agency’s administrative jurisdiction related to the function of a committee established under this chapter may designate a representative to—
 (1)attend any meeting of such committee; and (2)participate as an observer at meetings of such committee that relate to such a matter.
 (l)TerminationEach committee established under this chapter shall terminate on September 30, 2027.. (b)Clerical amendmentThe analysis for subtitle II of title 46, United States Code, is amended by inserting after the item relating to chapter 147 the following:
					Part K–National Maritime Transportation Advisory Committees151.National Maritime Transportation Advisory Committees15101.
				(c)Conforming amendments
 (1)Commercial Fishing Safety Advisory CommitteeSection 4508 of title 46, United States Code, and the item relating to that section in the analysis for chapter 45 of that title, are repealed.
 (2)Merchant Mariner Medical Advisory CommitteeSection 7115 of title 46, United States Code, and the item relating to that section in the analysis for chapter 71 of that title, are repealed.
					(3)Merchant Marine Personnel Advisory Committee
 (A)RepealSection 8108 of title 46, United States Code, and the item relating to that section in the analysis for chapter 81 of that title, are repealed.
 (B)Conforming amendmentSection 7510(c)(1)(C) of title 46, United States Code, is amended by inserting National before Merchant Marine. (4)National Boating Safety Advisory Council (A)RepealSection 13110 of title 46, United States Code, and the item relating to that section in the analysis for chapter 131 of that title, are repealed.
						(B)Conforming amendments
 (i)RegulationsSection 4302(c)(4) of title 46, United States Code, is amended by striking Council established under section 13110 of this title and inserting Committee established under section 15105 of this title. (ii)Repair and replacement of defectsSection 4310(f) of title 46, United States Code, is amended by striking Advisory Council and inserting Advisory Committee.
 (5)Navigation Safety Advisory CouncilSection 5 of the Inland Navigational Rules Act of 1980 (33 U.S.C. 2073) is repealed. (6)Towing Safety Advisory Committee (A)RepealPublic Law 96–380 (33 U.S.C. 1231a) is repealed.
						(B)Conforming amendments
 (i)Reduction of oil spills from single hull non-self-propelled tank vesselsSection 3719 of title 46, United States Code, is amended by inserting National before Towing Safety. (ii)Safety equipmentSection 4102(f)(1) of title 46, United States Code, is amended by inserting National before Towing Safety.
 (d)Treatment of existing councils and committeesNotwithstanding any other provision of law— (1)an advisory council or committee substantially similar to an advisory committee established under chapter 151 of title 46, United States Code, as added by this Act, and that was in force or in effect on the day before the date of enactment of this section, including a council or committee the authority for which was repealed under subsection (c), may remain in force or in effect for a period of 2 years from the date of enactment of this section, including that the charter, membership, and other aspects of the council or committee may remain in force or in effect; and
 (2)during the 2-year period referenced in paragraph (1)— (A)requirements relating to the applicable advisory committee established under chapter 151 of title 46, United States Code, shall be treated as satisfied by the substantially similar advisory council or committee; and
 (B)the enactment of this section, including the amendments made in this section, shall not be the basis—
 (i)to deem, find, or declare such council or committee, including the charter, membership, and other aspects thereof, void, not in force, or not in effect;
 (ii)to suspend the activities of such council or committee; or (iii)to bar the members of such council or committee from meeting.
							602.Maritime Security Advisory Committees
 (a)In generalSection 70112 of title 46, United States Code, is amended to read as follows:  70112.Maritime Security Advisory Committees (a)National Maritime Security Advisory Committee (1)EstablishmentThere is established a National Maritime Security Advisory Committee (in this subsection referred to as the ‘Committee’).
 (2)FunctionThe Committee shall advise the Secretary on matters relating to national maritime security, including on enhancing the sharing of information related to cybersecurity risks that may cause a transportation security incident, between relevant Federal agencies and—
 (A)State, local, and tribal governments; (B)relevant public safety and emergency response agencies;
 (C)relevant law enforcement and security organizations; (D)maritime industry;
 (E)port owners and operators; and (F)terminal owners and operators.
									(3)Membership
 (A)In generalThe Committee shall consist of at least 8 members, but not more than 21 members, appointed by the Secretary in accordance with this subsection and section 15109 of this title.
 (B)ExpertiseEach member of the Committee shall have particular expertise, knowledge, and experience in matters relating to the function of the Committee.
 (C)RepresentationEach of the following shall be represented by at least 1 member of the Committee: (i)Port authorities.
 (ii)Facilities owners and operators. (iii)Terminal owners and operators.
 (iv)Vessel owners and operators. (v)Maritime labor organizations.
 (vi)The academic community. (vii)State and local governments.
 (viii)The maritime industry. (D)DistributionIf the Committee consists of at least 8 members who, together, satisfy the minimum representation requirements of subparagraph (C), the Secretary shall, based on the needs of the Coast Guard, determine the number of additional members of the Committee who represent each entity specified in that subparagraph. Neither this subparagraph nor any other provision of law shall be construed to require an equal distribution of members representing each entity specified in subparagraph (C).
 (4)AdministrationFor purposes of section 15109 of this title, the Committee shall be treated as a committee established under chapter 151 of such title.
								(b)Area Maritime Security Advisory Committees
								(1)In general
 (A)EstablishmentThe Secretary may— (i)establish an Area Maritime Security Advisory Committee for any port area of the United States; and
 (ii)request such a committee to review the proposed Area Maritime Transportation Security Plan developed under section 70103(b) and make recommendations to the Secretary that the committee considers appropriate.
 (B)Additional functions and meetingsA committee established under this subsection for an area— (i)may advise, consult with, report to, and make recommendations to the Secretary on matters relating to maritime security in that area;
 (ii)may make available to the Congress recommendations that the committee makes to the Secretary; and (iii)shall meet at the call of—
 (I)the Secretary, who shall call such a meeting at least once during each calendar year; or (II)a majority of the committee.
											(2)Membership
 (A)In generalEach committee established under this subsection shall consist of at least 7 members appointed by the Secretary, each of whom has at least 5 years practical experience in maritime security operations.
 (B)TermsThe term of each member of a committee established under this subsection shall be for a period of not more than 5 years, specified by the Secretary.
 (C)NoticeBefore appointing an individual to a position on a committee established under this subsection, the Secretary shall publish a notice in the Federal Register soliciting nominations for membership on the committee.
 (D)Background examinationsThe Secretary may require an individual to have passed an appropriate security background examination before appointment to a committee established under this subsection.
 (E)RepresentationEach committee established under this subsection shall be composed of individuals who represent the interests of the port industry, terminal operators, port labor organizations, and other users of the port areas.
									(3)Chairperson and Vice Chairperson
 (A)In generalEach committee established under this subsection shall elect 1 of the committee’s members as the Chairperson and 1 of the committee’s members as the Vice Chairperson.
 (B)Vice Chairperson acting as ChairpersonThe Vice Chairperson shall act as Chairperson in the absence or incapacity of the Chairperson, or in the event of a vacancy in the office of the Chairperson.
									(4)Observers
 (A)In generalThe Secretary shall, and the head of any other interested Federal agency may, designate a representative to participate as an observer with a committee established under this subsection.
 (B)RoleThe Secretary's designated representative to a committee established under this subsection shall act as the executive secretary of the committee and shall perform the duties set forth in section 10(c) of the Federal Advisory Committee Act (5 U.S.C. App.).
 (5)Consideration of ViewsThe Secretary shall consider the information, advice, and recommendations of each committee established under this subsection in formulating policy regarding matters affecting maritime security.
								(6)Compensation and Expenses
 (A)In generalA member of a committee established under this subsection, when attending meetings of the committee or when otherwise engaged in the business of the committee, is entitled to receive—
 (i)compensation at a rate fixed by the Secretary, not exceeding the daily equivalent of the current rate of basic pay in effect for GS–15 of the General Schedule under section 5332 of title 5 including travel time; and
 (ii)travel or transportation expenses under section 5703 of title 5. (B)StatusA member of a committee established under this subsection shall not be considered to be an officer or employee of the United States for any purpose based on the receipt of any payment under this paragraph.
 (7)FACAThe Federal Advisory Committee Act (5 U.S.C. App.) does not apply to a committee established under this subsection..
 (b)Treatment of existing committeeNotwithstanding any other provision of law— (1)an advisory committee substantially similar to the National Maritime Security Advisory Committee established under section 70112(a) of title 46, United States Code, as amended by this section, and that was in force or in effect on the day before the date of enactment of this section, may remain in force or in effect for a period of 2 years from the date of enactment of this section, including that the charter, membership, and other aspects of the committee may remain in force or in effect; and
 (2)during the 2-year period referenced in paragraph (1)— (A)requirements relating to the National Maritime Security Advisory Committee established under section 70112(a) of title 46, United States Code, as amended by this section, shall be treated as satisfied by the substantially similar advisory committee; and
 (B)the enactment of this section, including the amendments made in this section, shall not be the basis—
 (i)to deem, find, or declare such committee, including the charter, membership, and other aspects thereof, void, not in force, or not in effect;
 (ii)to suspend the activities of such committee; or (iii)to bar the members of such committee from meeting.
							VIIFederal Maritime Commission
 701.Short titleThis title may be cited as the Federal Maritime Commission Authorization Act of 2017. 702.Authorization of appropriationsSection 308 of title 46, United States Code, is amended by striking $24,700,000 for each of fiscal years 2016 and 2017 and inserting $28,012,310 for fiscal year 2018 and $28,544,543 for fiscal year 2019.
 703.Reporting on impact of alliances on competitionSection 306 of title 46, United States Code, is amended— (1)in subsection (b)—
 (A)in paragraph (4), by striking ; and and inserting a semicolon; (B)in paragraph (5), by striking the period at the end and inserting ; and; and
 (C)by adding at the end the following:  (6)an analysis of the impacts on competition for the purchase of certain covered services by alliances of ocean common carriers acting pursuant to an agreement under this part between or among ocean common carriers, including a summary of actions, including corrective actions, taken by the Commission to promote such competition.; and
 (2)by adding at the end the following:  (c)Definition of certain covered servicesIn this section, the term certain covered services has the meaning given the term in section 40102..
 704.Definition of certain covered servicesSection 40102 of title 46, United States Code, is amended— (1)by redesignating paragraphs (5) through (25) as paragraphs (6) through (26), respectively; and
 (2)by inserting after paragraph (4), the following:  (5)Certain covered servicesFor purposes of sections 41105 and 41307, the term certain covered services means, with respect to a vessel—
 (A)the berthing or bunkering of the vessel; (B)the loading or unloading of cargo to or from the vessel to or from a point on a wharf or terminal;
 (C)the positioning, removal, or replacement of buoys related to the movement of the vessel; and
 (D)with respect to injunctive relief under section 41307, towing vessel services provided to such a vessel..
 705.Reports filed with the CommissionSection 40104(a) of title 46, United States Code, is amended to read as follows:  (a)Reports (1)In generalThe Federal Maritime Commission may require a common carrier or marine terminal operator, or an officer, receiver, trustee, lessee, agent, or employee of the common carrier or marine terminal operator to file with the Commission a periodical or special report, an account, record, rate, or charge, or a memorandum of facts and transactions related to the business of the common carrier or marine terminal operator, as applicable.
 (2)RequirementsAny report, account, record, rate, charge, or memorandum required to be filed under paragraph (1) shall—
 (A)be made under oath if the Commission requires; and (B)be filed in the form and within the time prescribed by the Commission.
 (3)LimitationThe Commission shall— (A)limit the scope of any filing ordered under this section to fulfill the objective of the order; and
 (B)provide a reasonable period of time for respondents to respond based upon their capabilities and the scope of the order..
			706.Public participation
 (a)Notice of filingSection 40304(a) of title 46, United States Code, is amended to read as follows:  (a)Notice of filingNot later than 7 days after the date an agreement is filed, the Federal Maritime Commission shall—
 (1)transmit a notice of the filing to the Federal Register for publication; and (2)request interested persons to submit relevant information and documents..
 (b)Request for information and documentsSection 40304(d) of title 46, United States Code, is amended by striking section and inserting part. (c)Saving clauseNothing in this section, or the amendments made by this section, may be construed—
 (1)to prevent the Federal Maritime Commission from requesting from a person, at any time, any additional information or documents the Commission considers necessary to carry out chapter 403 of title 46, United States Code;
 (2)to prescribe a specific deadline for the submission of relevant information and documents in response to a request under section 40304(a)(2) of title 46, United States Code; or
 (3)to limit the authority of the Commission to request information under section 40304(d) of title 46, United States Code.
					707.Ocean transportation intermediaries
 (a)License requirementSection 40901(a) of title 46, United States Code, is amended by inserting advertise, hold oneself out, or after may not. (b)ApplicabilitySection 40901 of title 46, United States Code, is amended by adding at the end the following:
					
 (c)ApplicabilitySubsection (a) and section 40902 do not apply to a person that performs ocean transportation intermediary services on behalf of an ocean transportation intermediary for which it is a disclosed agent..
 (c)Financial responsibilitySection 40902(a) of title 46, United States Code, is amended by inserting advertise, hold oneself out, or after may not. 708.Common carriers (a)Section 41104 of title 46, United States Code, is amended—
 (1)in the matter preceding paragraph (1), by inserting (a) In general.— before A common carrier; (2)in subsection (a), as designated—
 (A)by amending paragraph (11) to read as follows:  (11)knowingly and willfully accept cargo from or transport cargo for the account of a non-vessel-operating common carrier that does not have a tariff as required by section 40501 of this title, or an ocean transportation intermediary that does not have a bond, insurance, or other surety as required by section 40902 of this title;;
 (B)in paragraph (12), by striking the period at the end and inserting ; or; and (C)by adding at the end the following:
							
 (13)continue to participate simultaneously in a rate discussion agreement and an agreement to share vessels, in the same trade, if the interplay of the authorities exercised by the specified agreements is likely, by a reduction in competition, to produce an unreasonable reduction in transportation service or an unreasonable increase in transportation cost.; and
 (3)by adding at the end the following:  (b)Rule of constructionNotwithstanding any other provision of law, there is no private right of action to enforce the prohibition under subsection (a)(13).
 (c)Agreement violationParticipants in an agreement found by the Commission to violate subsection (a)(13) shall have 90 days from the date of such Commission finding to withdraw from the agreement as necessary to comply with that subsection..
 (b)ApplicationSection 41104(a)(13) of title 46, United States Code, as amended, shall apply to any agreement filed or with an effective date before, on, or after the date of enactment of this Act.
				709.Negotiations
 (a)Concerted actionSection 41105 of title 46, United States Code, is amended— (1)by redesignating paragraphs (5) through (8) as paragraphs (7) through (10), respectively; and
 (2)by inserting after paragraph (4) the following:  (5)negotiate with a tug or towing vessel service provider on any matter relating to rates or services provided within the United States by those tugs or towing vessels;
 (6)with respect to a vessel operated by an ocean common carrier within the United States, negotiate for the purchase of certain covered services, unless the negotiations and any resulting agreements are not in violation of the antitrust laws and are consistent with the purposes of this part, except that this paragraph does not prohibit the setting and publishing of a joint through rate by a conference, joint venture, or association of ocean common carriers;.
 (b)AuthorityChapter 411 of title 46, United States Code, is amended— (1)by inserting after section 41105 the following:
						
 41105A.AuthorityNothing in section 41105, as amended by the Federal Maritime Commission Authorization Act of 2017, shall be construed to limit the authority of the Department of Justice regarding antitrust matters.; and
 (2)in the analysis at the beginning of chapter 411, by inserting after the item relating to section 41105 the following:
						41105A. Authority..
 (c)ExemptionSection 40307(b)(1) of title 46, United States Code, is amended by inserting tug operators, after motor carriers,. 710.Injunctive relief sought by the Commission (a)In generalSection 41307(b) of title 46, United States Code is amended—
 (1)in paragraph (1) by inserting or to substantially lessen competition in the purchasing of certain covered services after transportation cost; and (2)by adding at the end the following:
						
 (4)Competition factorsIn making a determination under this subsection regarding whether an agreement is likely to substantially lessen competition in the purchasing of certain covered services, the Commission may consider any relevant competition factors in affected markets, including, without limitation, the competitive effect of agreements other than the agreement under review..
 (b)ApplicationSection 41307(b) of title 46, United States Code, as amended, shall apply to any agreement filed or with an effective date before, on, or after the date of enactment of this Act.
				711.Discussions
 (a)In generalSection 303 of title 46, United States Code, is amended to read as follows:  303.Meetings (a)In generalThe Federal Maritime Commission shall be deemed to be an agency for purposes of section 552b of title 5.
 (b)RecordThe Commission, through its secretary, shall keep a record of its meetings and the votes taken on any action, order, contract, or financial transaction of the Commission.
							(c)Nonpublic collaborative discussions
 (1)In generalNotwithstanding section 552b of title 5, a majority of the Commissioners may hold a meeting that is not open to public observation to discuss official agency business if—
 (A)no formal or informal vote or other official agency action is taken at the meeting; (B)each individual present at the meeting is a Commissioner or an employee of the Commission;
 (C)at least 1 Commissioner from each political party is present at the meeting, if applicable; and (D)the General Counsel of the Commission is present at the meeting.
 (2)Disclosure of nonpublic collaborative discussionsExcept as provided under paragraph (3), not later than 2 business days after the conclusion of a meeting under paragraph (1), the Commission shall make available to the public, in a place easily accessible to the public—
 (A)a list of the individuals present at the meeting; and (B)a summary of the matters discussed at the meeting, except for any matters the Commission properly determines may be withheld from the public under section 552b(c) of title 5.
 (3)ExceptionIf the Commission properly determines matters may be withheld from the public under section 555b(c) of title 5, the Commission shall provide a summary with as much general information as possible on those matters withheld from the public.
 (4)Ongoing proceedingsIf a meeting under paragraph (1) directly relates to an ongoing proceeding before the Commission, the Commission shall make the disclosure under paragraph (2) on the date of the final Commission decision.
 (5)Preservation of open meetings requirements for agency actionNothing in this subsection may be construed to limit the applicability of section 552b of title 5 with respect to a meeting of the Commissioners other than that described in this subsection.
 (6)Statutory constructionNothing in this subsection may be construed— (A)to limit the applicability of section 552b of title 5 with respect to any information which is proposed to be withheld from the public under paragraph (2)(B) of this subsection; or
 (B)to authorize the Commission to withhold from any individual any record that is accessible to that individual under section 552a of title 5..
 (b)Table of contentsThe analysis at the beginning of chapter 3 of title 46, United States Code, is amended by amending the item relating to section 303 to read as follows:
					303. Meetings..
				712.Transparency
 (a)In generalBeginning not later than 60 days after the date of enactment of this Act, the Federal Maritime Commission shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives biannual reports that describe the Commission's progress toward addressing the issues raised in each unfinished regulatory proceeding, regardless of whether the proceeding is subject to a statutory or regulatory deadline.
 (b)Format of reportsEach report under subsection (a) shall, among other things, clearly identify for each unfinished regulatory proceeding—
 (1)the popular title; (2)the current stage of the proceeding;
 (3)an abstract of the proceeding; (4)what prompted the action in question;
 (5)any applicable statutory, regulatory, or judicial deadline; (6)the associated docket number;
 (7)the date the rulemaking was initiated; (8)a date for the next action; and
 (9)if a date for next action identified in the previous report is not met, the reason for the delay. 713.Study of bankruptcy preparation and response (a)StudyThe Comptroller General of the United States shall conduct a study that examines the immediate aftermath of a major ocean carrier bankruptcy and its impact through the supply chain. The study shall consider any financial mechanisms that could be used to mitigate the impact of any future bankruptcy events on the supply chain.
 (b)ReportNo later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report containing the findings, conclusions, and recommendations, if any, from the study required under subsection (a).
 714.Agreements unaffectedNothing in this Act may be construed— (1)to limit or amend the definition of agreement in section 40102(1) of title 46, United States Code, with respect to the exclusion of maritime labor agreements; or
 (2)to apply to a maritime labor agreement (as defined in section 40102(15) of that title). VIIIMiscellaneous 801.Repeal of obsolete reporting requirementSubsection (h) of section 888 of the Homeland Security Act of 2002 (6 U.S.C. 468) is repealed.
 802.Corrections to provisions enacted by Coast Guard Authorization ActsSection 604(b) of the Howard Coble Coast Guard and Maritime Transportation Act of 2014 (Public Law 113–281; 128 Stat. 3061) is amended by inserting and fishery endorsement after endorsement.
			803.Officer evaluation report
 (a)In generalNot later than 3 years after the date of the enactment of this Act, the Commandant of the Coast Guard shall reduce lieutenant junior grade evaluation reports to the same length as an ensign or place lieutenant junior grade evaluations on an annual schedule.
 (b)SurveysNot later than 1 year after the date of the enactment of this Act, the Commandant of the Coast Guard shall conduct surveys of—
 (1)outgoing promotion board members and assignment officers to determine, at a minimum— (A)which sections of the officer evaluation report were most useful;
 (B)which sections of the officer evaluation report were least useful; (C)how to better reflect high performers; and
 (D)any recommendations for improving the officer evaluation report; and (2)at least 10 percent of the officers from each grade of officers from O1 to O6 to determine how much time each member of the rating chain spends on that member’s portion of the officer evaluation report.
					(c)Revisions
 (1)In generalNot later than 4 years after the date of the completion of the surveys required by subsection (b), the Commandant of the Coast Guard shall revise the officer evaluation report, and provide corresponding directions, taking into account the requirements under paragraph (2).
 (2)RequirementsIn revising the officer evaluation report under paragraph (1), the Commandant shall— (A)consider the findings of the surveys under subsection (b);
 (B)improve administrative efficiency; (C)reduce and streamline performance dimensions and narrative text;
 (D)eliminate redundancy with the officer specialty management system and any other record information systems that are used during the officer assignment or promotion process;
 (E)provide for fairness and equity for Coast Guard officers with regard to promotion boards, selection panels, and the assignment process; and
 (F)ensure officer evaluation responsibilities can be accomplished within normal working hours— (i)to minimize any impact to officer duties; and
 (ii)to eliminate any need for an officer to take liberty or leave for administrative purposes. (d)Report (1)In generalNot later than 545 days after the date of the enactment of this Act, the Commandant of the Coast Guard shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the findings of the surveys under subsection (b).
 (2)FormatThe report under paragraph (1) shall be formatted by each rank, type of board, and position, as applicable.
 804.Extension of authoritySection 404 of the Coast Guard Authorization Act of 2010 (Public Law 111–281; 124 Stat. 2950) is amended—
 (1)in subsection (a), in the text preceding paragraph (1), by striking sections 3304, 5333, and 5753 and inserting section 3304; and (2)by striking subsection (b), and redesignating subsection (c) as subsection (b).
 805.Coast Guard ROTC programNot later than 1 year after the date of enactment of this Act, the Commandant of the Coast Guard shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the costs and benefits of creating a Coast Guard Reserve Officers’ Training Corps Program based on the other Armed Forces programs.
			806.Currency detection canine team program
 (a)DefinitionsIn this section: (1)Canine currency detection teamThe term canine currency detection team means a canine and a canine handler that are trained to detect currency.
 (2)SecretaryThe term Secretary means the Secretary of the department in which the Coast Guard is operating. (b)EstablishmentNot later than 1 year after the date of enactment of this Act, the Secretary shall establish a program to allow the use of canine currency detection teams for purposes of Coast Guard maritime law enforcement, including underway vessel boardings.
 (c)OperationThe Secretary may cooperate with, or enter into an agreement with, the head of another Federal agency to meet the requirements under subsection (b).
				807.Center of expertise for Great Lakes oil spill search and response
 (a)In generalNot later than 1 year after the date of enactment of this Act, the Commandant of the Coast Guard shall establish a Center of Expertise for Great Lakes Oil Spill Preparedness and Response (referred to in this section as the Center of Expertise) in accordance with section 313 of title 14, United States Code, as amended by this Act.
 (b)LocationThe Center of Expertise shall be located in close proximity to— (1)critical crude oil transportation infrastructure on and connecting the Great Lakes, such as submerged pipelines and high-traffic navigation locks; and
 (2)an institution of higher education with adequate aquatic research laboratory facilities and capabilities and expertise in Great Lakes aquatic ecology, environmental chemistry, fish and wildlife, and water resources.
 (c)FunctionsThe Center of Expertise shall— (1)monitor and assess, on an ongoing basis, the current state of knowledge regarding freshwater oil spill response technologies and the behavior and effects of oil spills in the Great Lakes;
 (2)identify any significant gaps in Great Lakes oil spill research, including an assessment of major scientific or technological deficiencies in responses to past spills in the Great Lakes and other freshwater bodies, and seek to fill those gaps;
 (3)conduct research, development, testing, and evaluation for freshwater oil spill response equipment, technologies, and techniques to mitigate and respond to oil spills in the Great Lakes;
 (4)educate and train Federal, State, and local first responders located in Coast Guard District 9 in— (A)the incident command system structure;
 (B)Great Lakes oil spill response techniques and strategies; and (C)public affairs; and
 (5)work with academic and private sector response training centers to develop and standardize maritime oil spill response training and techniques for use on the Great Lakes.
 (d)DefinitionIn this section, the term Great Lakes means Lake Superior, Lake Michigan, Lake Huron, Lake Erie, and Lake Ontario. 808.Public safety answering points and maritime search and rescue coordinationNot later than 180 days after the date of the enactment of this Act—
 (1)the Secretary of the department in which the Coast Guard is operating acting through the Commandant of the Coast Guard shall review Coast Guard policies and procedures for public safety answering points and search-and-rescue coordination with State and local law enforcement entities in order to—
 (A)further minimize the possibility of maritime 911 calls being improperly routed; and (B)assure the Coast Guard is able to effectively carry out the Coast Guard’s maritime search and rescue mission; and
 (2)the Commandant shall— (A)formulate a national maritime public safety answering points policy; and
 (B)submit a report to the Congress on such assessment and policy, which shall include an update to the report submitted in accordance with section 233 of the Howard Coble Coast Guard and Maritime Transportation Act of 2014.
 809.Ship shoal lighthouse transfer: repealEffective January 1, 2021, section 27 of the Coast Guard Authorization Act of 1991 (Public Law 102–241; 105 Stat. 2218) is repealed.
			810.Land exchange, Ayakulik Island, Alaska
 (a)Land exchange; Ayakulik Island, AlaskaIf the owner of Ayakulik Island, Alaska, offers to exchange the Island for the Tract— (1)within 10 days after receiving such offer, the Secretary shall provide notice of the offer to the Commandant;
 (2)within 90 days after receiving the notice under paragraph (1), the Commandant shall develop and transmit to the Secretary proposed operational restrictions on commercial activity conducted on the Tract, including the right of the Commandant to—
 (A)order the immediate termination, for a period of up to 72 hours, of any activity occurring on or from the Tract that violates or threatens to violate one or more of such restrictions; or
 (B)commence a civil action for appropriate relief, including a permanent or temporary injunction enjoining the activity that violates or threatens to violate such restrictions;
 (3)within 90 days after receiving the proposed operational restrictions from the Commandant, the Secretary shall transmit such restrictions to the owner of Ayakulik Island; and
 (4)within 30 days after transmitting the proposed operational restrictions to the owner of Ayakulik Island, and if the owner agrees to such restrictions, the Secretary shall convey all right, title, and interest of the United States in and to the Tract to the owner, subject to an easement granted to the Commandant to enforce such restrictions, in exchange for all right, title, and interest of such owner in and to Ayakulik Island.
 (b)Boundary revisionsThe Secretary may make technical and conforming revisions to the boundaries of the Tract before the date of the exchange.
 (c)Public land orderEffective on the date of an exchange under subsection (a), Public Land Order 5550 shall have no force or effect with respect to submerged lands that are part of the Tract.
 (d)Failure to timely respond to noticeIf the Commandant does not transmit proposed operational restrictions to the Secretary within 30 days after receiving the notice under subsection (a)(1), the Secretary shall, by not later than 60 days after transmitting such notice, convey all right, title, and interest of the United States in and to the Tract to the owner of Ayakulik Island in exchange for all right, title, and interest of such owner in and to Ayakulik Island.
 (e)CERCLA not affectedThis section and an exchange under this section shall not be construed to limit the application of or otherwise affect section 120(h) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9620(h)).
 (f)DefinitionsIn this section: (1)CommandantThe term Commandant means the Secretary of the department in which the Coast Guard is operating, acting through the Commandant of the Coast Guard.
 (2)SecretaryThe term Secretary means the Secretary of the Interior. (3)TractThe term Tract means the land (including submerged land) depicted as PROPOSED PROPERTY EXCHANGE AREA on the survey titled PROPOSED PROPERTY EXCHANGE PARCEL and dated 3/22/17.
 811.Use of Tract 43Section 524(e)(2) of the Pribilof Island Transition Completion Act of 2016 (Public Law 114–120), as amended by section 3533 of the Pribilof Island Transition Completion Amendments Act of 2016 (subtitle B of title XXXV of Public Law 114–328), is amended by—
 (1)striking each month and inserting each April and October; and (2)striking previous month and inserting previous six months.
				812.Coast Guard maritime domain awareness
 (a)In generalThe Secretary of the department in which the Coast Guard is operating shall seek to enter into an arrangement with the National Academy of Sciences not later than 60 days after the date of the enactment of this Act under which the Academy shall prepare an assessment of available unmanned, autonomous, or remotely controlled maritime domain awareness technologies for use by the Coast Guard.
 (b)AssessmentThe assessment shall— (1)describe the potential limitations of current and emerging unmanned technologies used in the maritime domain for—
 (A)ocean observation; (B)vessel monitoring and identification;
 (C)weather observation; (D)to the extent practicable for consideration by the Academy, intelligence gathering, surveillance, and reconnaissance; and
 (E)communications; (2)examine how technologies described in paragraph (1) can help prioritize Federal investment by examining;
 (A)affordability, including acquisition, operations, and maintenance; (B)reliability;
 (C)versatility; (D)efficiency; and
 (E)estimated service life and persistence of effort; and (3)analyze whether the use of new and emerging maritime domain awareness technologies can be used to—
 (A)carry out Coast Guard missions at lower costs; (B)expand the scope and range of Coast Guard maritime domain awareness;
 (C)allow the Coast Guard to more efficiently and effectively allocate Coast Guard vessels, aircraft, and personnel; and
 (D)identify adjustments that would be necessary in Coast Guard policies, procedures, and protocols to incorporate unmanned technologies to enhance efficiency.
 (c)Report to CongressNot later than 1 year after entering into an arrangement with the Secretary under subsection (a), the National Academy of Sciences shall submit the assessment prepared under this section to the Committees on Transportation and Infrastructure and Homeland Security of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate.
 (d)Use of informationIn formulating costs pursuant to subsection (b), the National Academy of Sciences may utilize information from other Coast Guard reports, assessments, or analyses regarding existing Coast Guard manpower requirements or other reports, assessments, or analyses for the acquisition of unmanned, autonomous, or remotely controlled technologies by the Federal Government.
				813.Monitoring
 (a)In generalThe Secretary of the department in which the Coast Guard is operating shall conduct a 1-year pilot program to determine the impact of persistent use of different types of surveillance systems on illegal maritime activities, including illegal, unreported, and unregulated fishing, in the Western Pacific region.
 (b)RequirementsThe pilot program shall— (1)consider the use of light aircraft-based detection systems that can identify potential illegal activity from high altitudes and produce enforcement-quality evidence at low altitudes; and
 (2)be directed at detecting and deterring illegal maritime activities, including illegal, unreported, and unregulated fishing, and enhancing maritime domain awareness.
					814.Reimbursements for non-Federal construction costs of certain aids to navigation
 (a)In generalSubject to the availability of amounts specifically provided in advance in subsequent appropriations Acts and in accordance with this section, the Commandant of the Coast Guard may reimburse a non-Federal entity for costs incurred by the entity for a covered project.
 (b)ConditionsThe Commandant may not provide reimbursement under subsection (a) with respect to a covered project unless—
 (1)the need for the project is a result of the completion of construction with respect to a federally authorized navigation channel;
 (2)the Commandant determines, through an appropriate navigation safety analysis, that the project is necessary to ensure safe marine transportation;
 (3)the Commandant approves the design of the project to ensure that it meets all applicable Coast Guard aids-to-navigation standards and requirements;
 (4)the non-Federal entity agrees to transfer the project upon completion to the Coast Guard for operation and maintenance by the Coast Guard as a Federal aid to navigation;
 (5)the non-Federal entity carries out the project in accordance with the same laws and regulations that would apply to the Coast Guard if the Coast Guard carried out the project, including obtaining all permits required for the project under Federal and State law; and
 (6)the Commandant determines that the project satisfies such additional requirements as may be established by the Commandant.
 (c)LimitationsReimbursements under subsection (a) may not exceed the following: (1)For a single covered project, $5,000,000.
 (2)For all covered projects in a single fiscal year, $5,000,000. (d)ExpirationThe authority granted under this section shall expire on the date that is 4 years after the date of enactment of this section.
 (e)Covered project definedIn this section, the term covered project means a project carried out— (1)by a non-Federal entity to construct and establish an aid to navigation that facilitates safe and efficient marine transportation on a Federal navigation project authorized by title I of the Water Resources Development Act of 2007 (Public Law 110–114); and
 (2)in an area that was affected by Hurricane Harvey. 815.Towing safety management system fees (a)ReviewThe Commandant of the Coast Guard shall—
 (1)review and compare the costs to the Government of— (A)towing vessel inspections performed by the Coast Guard; and
 (B)such inspections performed by a third party; and (2)based on such review and comparison, determine whether the costs to the Government of such inspections performed by a third party are different than the costs to the Government of such inspections performed by the Coast Guard.
 (b)Revision of feesIf the Commandant determines under subsection (a) that the costs to the Government of such inspections performed by a third party are different than the costs to the Government of such inspections performed by the Coast Guard, then the Commandant shall revise the fee assessed by the Coast Guard for such inspections as necessary to conform to the requirements under section 9701 of title 31, United States Code, that such fee be based on the cost to the Government of such inspections and accurately reflect such costs.
 816.Oil spill disbursements auditing and reportSection 1012 of the Oil Pollution Act of 1990 (33 U.S.C. 2712) is amended— (1)by repealing subsection (g);
 (2)in subsection (l)(1), by striking Within one year after the date of enactment of the Coast Guard Authorization Act of 2010, and annually thereafter, and inserting Each year, on the date on which the President submits to Congress a budget under section 1105 of title 31, United States Code,; and
 (3)by amending subsection (l)(2) to read as follows:  (2)ContentsThe report shall include—
 (A)a list of each incident that— (i)occurred in the preceding fiscal year; and
 (ii)resulted in disbursements from the Fund, for removal costs and damages, totaling $500,000 or more; (B)a list of each incident that—
 (i)occurred in the fiscal year preceding the preceding fiscal year; and (ii)resulted in disbursements from the Fund, for removal costs and damages, totaling $500,000 or more; and
 (C)an accounting of any amounts reimbursed to the Fund in the preceding fiscal year that were recovered from a responsible party for an incident that resulted in disbursements from the Fund, for removal costs and damages, totaling $500,000 or more..
				817.Fleet requirements assessment and strategy
 (a)ReportNot later than 1 year after the date of enactment of this Act, the Secretary of the department in which the Coast Guard is operating, in consultation with interested Federal and non-Federal stakeholders, shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report including—
 (1)an assessment of Coast Guard at-sea operational fleet requirements to support its statutory missions established in the Homeland Security Act of 2002 (6 U.S.C. 101 et seq.); and
 (2)a strategic plan for meeting the requirements identified under paragraph (1). (b)ContentsThe report under subsection (a) shall include—
 (1)an assessment of— (A)the extent to which the Coast Guard at-sea operational fleet requirements referred to in subsection (a)(1) are currently being met;
 (B)the Coast Guard’s current fleet, its operational lifespan, and how the anticipated changes in the age and distribution of vessels in the fleet will impact the ability to meet at-sea operational requirements;
 (C)fleet operations and recommended improvements to minimize costs and extend operational vessel life spans; and
 (D)the number of Fast Response Cutters, Offshore Patrol Cutters, and National Security Cutters needed to meet at-sea operational requirements as compared to planned acquisitions under the current programs of record;
 (2)an analysis of— (A)how the Coast Guard at-sea operational fleet requirements are currently met, including the use of the Coast Guard’s current cutter fleet, agreements with partners, chartered vessels, and unmanned vehicle technology; and
 (B)whether existing and planned cutter programs of record (including the Fast Response Cutter, Offshore Patrol Cutter, and National Security Cutter) will enable the Coast Guard to meet at-sea operational requirements; and
 (3)a description of— (A)planned manned and unmanned vessel acquisition; and
 (B)how such acquisitions will change the extent to which the Coast Guard at-sea operational requirements are met.
						(c)Consultation and transparency
 (1)ConsultationIn consulting with the Federal and non-Federal stakeholders under subsection (a), the Secretary of the department in which the Coast Guard is operating shall—
 (A)provide the stakeholders with opportunities for input— (i)prior to initially drafting the report, including the assessment and strategic plan; and
 (ii)not later than 3 months prior to finalizing the report, including the assessment and strategic plan, for submission; and
 (B)document the input and its disposition in the report. (2)TransparencyAll input provided under paragraph (1) shall be made available to the public.
 (d)Ensuring maritime coverageIn order to meet Coast Guard mission requirements for search and rescue, ports, waterways, and coastal security, and maritime environmental response during recapitalization of Coast Guard vessels, the Coast Guard shall ensure continuity of the coverage, to the maximum extent practicable, in the locations that may lose assets.
				818.National Security Cutter
 (a)Standard method for trackingThe Commandant of the Coast Guard may not certify an eighth National Security Cutter as Ready for Operations before the date on which the Commandant provides to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate—
 (1)a notification of a new standard method for tracking operational employment of Coast Guard major cutters that does not include time during which such a cutter is away from its homeport for maintenance or repair; and
 (2)a report analyzing cost and performance for different approaches to achieving varied levels of operational employment using the standard method required by paragraph (1) that, at a minimum—
 (A)compares over a 30-year period the average annualized baseline cost and performances for a certified National Security Cutter that operated for 185 days away from homeport or an equivalent alternative measure of operational tempo—
 (i)against the cost of a 15 percent increase in days away from homeport or an equivalent alternative measure of operational tempo for a National Security Cutter; and
 (ii)against the cost of the acquisition and operation of an additional National Security Cutter; and (B)examines the optimal level of operational employment of National Security Cutters to balance National Security Cutter cost and mission performance.
						(b)Conforming amendments
 (1)Section 221(b) of the Coast Guard and Maritime Transportation Act of 2012 (126 Stat. 1560) is repealed.
 (2)Section 204(c)(1) of the Coast Guard Authorization Act of 2016 (130 Stat. 35) is repealed. 819.Acquisition plan for inland waterway and river tenders and bay-class icebreakers (a)Acquisition planNot later than 270 days after the date of the enactment of this Act, the Commandant of the Coast Guard shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a plan to replace or extend the life of the Coast Guard fleet of inland waterway and river tenders, and the Bay-class icebreakers.
 (b)ContentsThe plan under subsection (a) shall include— (1)an analysis of the work required to extend the life of vessels described in subsection (a);
 (2)recommendations for which, if any, such vessels it is cost effective to undertake a ship-life extension or enhanced maintenance program;
 (3)an analysis of the aids to navigation program to determine if advances in navigation technology may reduce the needs for physical aids to navigation;
 (4)recommendations for changes to physical aids to navigation and the distribution of such aids that reduce the need for the acquisition of vessels to replace the vessels described in subsection (a);
 (5)a schedule for the acquisition of vessels to replace the vessels described in subsection (a), including the date on which the first vessel will be delivered;
 (6)the date such acquisition will be complete; (7)a description of the order and location of replacement vessels;
 (8)an estimate of the cost per vessel and of the total cost of the acquisition program of record; and (9)an analysis of whether existing vessels can be used.
					820.Great Lakes icebreaker acquisition
 (a)Icebreaking on the Great LakesFor fiscal years 2018 and 2019, the Commandant of the Coast Guard may use funds made available pursuant to section 4902 of title 14, United States Code, as amended by this Act, for the construction of an icebreaker that is at least as capable as the Coast Guard Cutter Mackinaw to enhance icebreaking capacity on the Great Lakes.
 (b)Acquisition planNot later than 45 days after the date of enactment of this Act, the Commandant shall submit a plan to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives for acquiring an icebreaker described in subsections (a) and (b). Such plan shall include—
 (1)the details and schedule of the acquisition activities to be completed; and (2)a description of how the funding for Coast Guard acquisition, construction, and improvements that was appropriated under the Consolidated Appropriations Act, 2017 (Public Law 115–31) will be allocated to support the acquisition activities referred to in paragraph (1).
					821.Polar icebreakers
				(a)Enhanced maintenance program for the Polar Star
 (1)In generalSubject to the availability of appropriations, the Commandant of the Coast Guard shall conduct an enhanced maintenance program on Coast Guard Cutter Polar Star (WAGB–10) to extend the service life of such vessel until at least December 31, 2025.
 (2)Requirement for reportNot later than 180 days after the date of the enactment of the Coast Guard Authorization Act of 2017, the Secretary of the department in which the Coast Guard is operating, in consultation with Naval Sea Systems Command, shall submit to the Committee on Commerce, Science, and Transportation and the Committee on Armed Services of the Senate and the Committee on Transportation and Infrastructure and the Committee on Armed Services of the House of Representatives a detailed report describing a plan to extend the service life of the Coast Guard Cutter Polar Star (WAGB–10) until at least December 31, 2025, through an enhanced maintenance program.
 (3)ContentThe report required by paragraph (2) shall include the following: (A)An assessment and discussion of the enhanced maintenance program recommended by the National Academies of Sciences, Engineering, and Medicine’s Committee on Polar Icebreaker Cost Assessment in the letter report Acquisition and Operation of Polar Icebreakers: Fulfilling the Nation’s Needs.
 (B)An assessment and discussion of the Government Accountability Office’s concerns and recommendations regarding service life extension work on Coast Guard Cutter Polar Star (WAGB–10) in the report Status of the Coast Guard’s Polar Icebreaking Fleet Capability and Recapitalization Plan.
 (C)Based upon a materiel condition assessment of the Coast Guard Cutter Polar Star (WAGB–10)— (i)a description of the service life extension needs of the vessel;
 (ii)detailed information regarding planned shipyard work for each fiscal year to meet such needs; and (iii)an estimate of the amount needed to be appropriated to complete the enhanced maintenance program.
 (D)A plan to ensure the vessel will maintain seasonally operational status during the enhanced maintenance program.
 (4)Authorization of appropriationsThe Commandant of the Coast Guard may use funds made available pursuant to section 4902 of title 14, United States Code, as amended by section 202 of this Act, for the enhanced maintenance program described in the report required by subsection (a).
 (b)Coast Guard and Maritime Transportation Act of 2012; amendmentSection 222 of the Coast Guard and Maritime Transportation Act of 2012 (Public Law 112–213), as amended, is further amended as follows:
 (1)by striking subsections (a) through (d); (2)by redesignating subsections (e) through (g) as subsections (a) through (c), respectively;
 (3)in subsection (a), as redesignated— (A)in the matter preceding paragraph (1), by striking Except as provided in subsection (c), the Commandant and inserting The Commandant;
 (B)in paragraph (1) by striking Polar Sea or; (C)in paragraph (2) by striking either of the vessels and inserting the Polar Star or the Polar Sea; and
 (D)in paragraph (3) by striking either of the vessels each place it appears and inserting the Polar Star. 822.Strategic assets in the Arctic (a)Definition of arcticIn this section, the term Arctic has the meaning given the term in section 112 of the Arctic Research and Policy Act of 1984 (15 U.S.C. 4111).
 (b)Sense of congressIt is the sense of Congress that— (1)the Arctic continues to grow in significance to both the national security interests and the economic prosperity of the United States; and
 (2)the Coast Guard must ensure it is positioned to respond to any accident, incident, or threat with appropriate assets.
 (c)ReportNot later than 1 year after the date of enactment of this Act, the Commandant of the Coast Guard, in consultation with the Secretary of Defense and taking into consideration the Department of Defense 2016 Arctic Strategy, shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the progress toward implementing the strategic objectives described in the United States Coast Guard Arctic Strategy dated May 2013.
 (d)ContentsThe report under subsection (c) shall include— (1)a description of the Coast Guard’s progress toward each strategic objective identified in the United States Coast Guard Arctic Strategy dated May 2013;
 (2)an assessment of the assets and infrastructure necessary to meet the strategic objectives identified in the United States Coast Guard Arctic Strategy dated May 2013 based on factors such as—
 (A)response time; (B)coverage area;
 (C)endurance on scene; (D)presence; and
 (E)deterrence; (3)an analysis of the sufficiency of the distribution of National Security Cutters, Offshore Patrol Cutters, and Fast Response Cutters both stationed in various Alaskan ports and in other locations to meet the strategic objectives identified in the United States Coast Guard Arctic Strategy, dated May 2013;
 (4)plans to provide communications throughout the entire Coastal Western Alaska Captain of the Port zone to improve waterway safety and mitigate close calls, collisions, and other dangerous interactions between the shipping industry and subsistence hunters;
 (5)plans to prevent marine casualties, when possible, by ensuring vessels avoid environmentally sensitive areas and permanent security zones;
 (6)an explanation of— (A)whether it is feasible to establish a vessel traffic service, using existing resources or otherwise; and
 (B)whether an Arctic Response Center of Expertise is necessary to address the gaps in experience, skills, equipment, resources, training, and doctrine to prepare, respond to, and recover spilled oil in the Arctic; and
 (7)an assessment of whether sufficient agreements are in place to ensure the Coast Guard is receiving the information it needs to carry out its responsibilities.
					823.Arctic planning criteria
				(a)Alternative planning criteria
 (1)In generalFor purposes of the Oil Pollution Act of 1990 (33 U.S.C. 2701 et seq.), the Commandant of the Coast Guard may approve a vessel response plan under section 311 of the Federal Water Pollution Control Act (33 U.S.C. 1321) for a vessel operating in any area covered by the Captain of the Port Zone (as established by the Commandant) that includes the Arctic, if the Commandant verifies that—
 (A)equipment required to be available for response under the plan has been tested and proven capable of operating in the environmental conditions expected in the area in which it is intended to be operated; and
 (B)the operators of such equipment have conducted training on the equipment within the area covered by such Captain of the Port Zone.
 (2)Post-approval requirementsIn approving a vessel response plan under paragraph (1), the Commandant shall— (A)require that the oil spill removal organization identified in the vessel response plan conduct regular exercises and drills using the response resources identified in the plan in the area covered by the Captain of the Port Zone that includes the Arctic; and
 (B)allow such oil spill removal organization to take credit for a response to an actual spill or release in the area covered by such Captain of the Port Zone, instead of conducting an exercise or drill required under subparagraph (A), if the oil spill removal organization—
 (i)documents which exercise or drill requirements were met during the response; and (ii)submits a request for credit to, and receives approval from, the Commandant.
							(b)Report
 (1)In generalNot later than 120 days after the date of enactment of this Act, the Commandant of the Coast Guard shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the oil spill prevention and response capabilities for the area covered by the Captain of the Port Zone (as established by the Commandant) that includes the Arctic.
 (2)ContentsThe report submitted under paragraph (1) shall include the following: (A)A description of equipment and assets available for response under the vessel response plans approved for vessels operating in the area covered by the Captain of the Port Zone, including details on any providers of such equipment and assets.
 (B)A description of the location of such equipment and assets, including an estimate of the time to deploy the equipment and assets.
 (C)A determination of how effectively such equipment and assets are distributed throughout the area covered by the Captain of the Port Zone.
 (D)A statement regarding whether the ability to maintain and deploy such equipment and assets is taken into account when measuring the equipment and assets available throughout the area covered by the Captain of the Port Zone.
 (E)A validation of the port assessment visit process and response resource inventory for response under the vessel response plans approved for vessels operating in the area covered by the Captain of the Port Zone.
 (F)A determination of the compliance rate with Federal vessel response plan regulations in the area covered by the Captain of the Port Zone during the previous 3 years.
 (G)A description of the resources needed throughout the area covered by the Captain of the Port Zone to conduct port assessments, exercises, response plan reviews, and spill responses.
 (c)Definition of ArcticIn this section, the term Arctic has the meaning given the term under section 112 of the Arctic Research and Policy Act of 1984 (15 U.S.C. 4111).
				824.Vessel response plan audit
 (a)In generalNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall complete and submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a comprehensive review of the processes and resources used by the Coast Guard to implement vessel response plan requirements under section 311 of the Federal Water Pollution Control Act (33 U.S.C. 1321).
 (b)Required elements of reviewThe review required under subsection (a) shall, at a minimum, include— (1)a study, or an audit if appropriate, of the processes the Coast Guard uses—
 (A)to approve the vessel response plans referred to in subsection (a); (B)to approve alternate planning criteria used in lieu of National Planning Criteria in approving such plans;
 (C)to verify compliance with such plans; and (D)to act in the event of a failure to comply with the requirements of such plans;
 (2)an examination of all Federal and State agency resources used by the Coast Guard in carrying out the processes identified under paragraph (1), including—
 (A)the current staffing model and organization; (B)data, software, simulators, systems, or other technology, including those pertaining to weather, oil spill trajectory modeling, and risk management;
 (C)the total amount of time per fiscal year expended by Coast Guard personnel to approve and verify compliance with vessel response plans; and
 (D)the average amount of time expended by the Coast Guard for approval of, and verification of compliance with, a single vessel response plan;
 (3)an analysis of how, including by what means or methods, the processes identified under paragraph (1)—
 (A)ensure compliance with applicable law; (B)are implemented by the Coast Guard, including at the district and sector levels;
 (C)are informed by public comment and engagement with States, Indian Tribes, and other regional stakeholders;
 (D)ensure availability and adequate operational capability and capacity of required assets and equipment, including in cases in which contractual obligations may limit the availability of such assets and equipment for response;
 (E)provide for adequate asset and equipment mobilization time requirements, particularly with respect to—
 (i)calculation and establishment of such requirements; (ii)verifying compliance with such requirements; and
 (iii)factoring in weather, including specific regional adverse weather as defined in section 155.1020 of title 33, Code of Federal Regulations, in calculating, establishing, and verifying compliance with such requirements;
 (F)ensure response plan updates and vessel compliance when changes occur in response planning criteria, asset and equipment mobilization times, or regional response needs, such as trends in transportation of high gravity oils or changes in vessel traffic volume; and
 (G)enable effective action by the Coast Guard in the event of a failure to comply with response plan requirements;
 (4)a determination regarding whether asset and equipment mobilization time requirements under approved vessel response plans can be met by the vessels to which they apply; and
 (5)recommendations for improving the processes identified under paragraph (1), including recommendations regarding the sufficiency of Coast Guard resources dedicated to those processes.
 825.Waters deemed not navigable waters of the United States for certain purposesFor purposes of the application of subtitle II of title 46, United States Code, to the Volunteer (Hull Number CCA4108), the Illinois and Michigan Canal is deemed to not be navigable waters of the United States.
 826.Documentation of recreational vesselsCoast Guard personnel performing nonrecreational vessel documentation functions under subchapter II of chapter 121 of title 46, United States Code, may perform recreational vessel documentation under section 12114 of such title in any fiscal year in which—
 (1)funds available for Coast Guard operating expenses may not be used for expenses incurred for recreational vessel documentation;
 (2)fees collected from owners of yachts and credited to such use are insufficient to pay expenses of recreational vessel documentation; and
 (3)there is a backlog of applications for recreational vessel documentation. 827.Equipment requirements; exemption from throwable personal flotation devices requirementNot later than one year after the date of enactment of this Act, the Secretary of the department in which the Coast Guard is operating shall—
 (1)prescribe regulations in part 160 of title 46, Code of Federal Regulations, that treat a marine throw bag, as that term is commonly used in the commercial whitewater rafting industry, as a type of lifesaving equipment; and
 (2)revise section 175.17 of title 33, Code of Federal Regulations, to exempt rafts that are 16 feet or more overall in length from the requirement to carry an additional throwable personal flotation device when such a marine throw bag is onboard and accessible.
				828.Visual distress signals and alternative use
 (a)In generalThe Secretary of the department in which the Coast Guard is operating shall develop a performance standard for the alternative use and possession of visual distress alerting and locating signals as mandated by carriage requirements for recreational boats in subpart C of part 175 of title 33, Code of Federal Regulations.
 (b)RegulationsNot later than 180 days after the performance standard for alternative use and possession of visual distress alerting and locating signals is finalized, the Secretary shall revise part 175 of title 33, Code of Federal Regulations, to allow for carriage of such alternative signal devices.
 829.Radar refresher trainingNot later than 60 days after the date of enactment of this Act, the Secretary of the department in which the Coast Guard is operating shall prescribe a final rule eliminating the requirement that a mariner actively using the mariner’s credential complete an approved refresher or recertification course to maintain a radar observer endorsement. This rulemaking shall be exempt from chapters 5 and 6 of title 5, United States Code, and Executive Orders 12866 and 13563.
			830.Commercial fishing vessel safety national communications plan
 (a)Requirement for planNot later than 1 year after the date of enactment of this Act, the Secretary of the department in which the Coast Guard is operating shall develop and submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a national communications plan for the purposes of—
 (1)disseminating information to the commercial fishing vessel industry; (2)conducting outreach with the commercial fishing vessel industry;
 (3)facilitating interaction with the commercial fishing vessel industry; and (4)releasing information collected under section 15102 of title 46, United States Code, as added by this Act, to the commercial fishing vessel industry.
 (b)ContentThe plan required by subsection (a), and each annual update, shall— (1)identify staff, resources, and systems available to the Secretary to ensure the widest dissemination of information to the commercial fishing vessel industry;
 (2)include a means to document all communication and outreach conducted with the commercial fishing vessel industry; and
 (3)include a mechanism to measure effectiveness of such plan. (c)ImplementationNot later than one year after submission of the initial plan, the Secretary of the department in which the Coast Guard is operating shall implement the plan and shall at a minimum—
 (1)leverage Coast Guard staff, resources, and systems available; (2)monitor implementation nationwide to ensure adherence to plan contents;
 (3)allow each Captain of the Port to adopt the most effective strategy and means to communicate with commercial fishing vessel industry in that Captain of the Port Zone;
 (4)document communication and outreach; and (5)solicit feedback from the commercial fishing vessel industry.
 (d)Report and updatesThe Secretary of the department in which the Coast Guard is operating shall— (1)submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the effectiveness of the plan to date and any updates to ensure maximum impact of the plan one year after the date of enactment of this Act, and every 4 years thereafter; and
 (2)include in such report input from individual Captains of the Port and any feedback received from the commercial fishing vessel industry.
 831.Atlantic Coast port access route study recommendationsNot later than 30 days after the date of the enactment of the Act, the Commandant of the Coast Guard shall notify the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate of action taken to carry out the recommendations contained in the final report issued by the Atlantic Coast Port Access Route Study (ACPARS) workgroup for which notice of availability was published March 14, 2016 (81 Fed. Reg. 13307).
 832.DrawbridgesSection 5 of the Act entitled An Act making appropriations for the construction, repair, and preservation of certain public works on rivers and harbors, and for other purposes, approved August 18, 1894 (33 U.S.C. 499), is amended by adding at the end the following:
				
 (d)Temporary changes to drawbridge operating schedulesNotwithstanding section 553 of title 5, United States Code, whenever a temporary change to the operating schedule of a drawbridge, lasting 180 days or less—
 (1)is approved— (A)the Secretary of the department in which the Coast Guard is operating shall—
 (i)issue a deviation approval letter to the bridge owner; and (ii)announce the temporary change in—
 (I)the Local Notice to Mariners; (II)a broadcast notice to mariners and through radio stations; or
 (III)such other local media as the Secretary considers appropriate; and (B)the bridge owner, except a railroad bridge owner, shall notify—
 (i)the public by publishing notice of the temporary change in a newspaper of general circulation published in the place where the bridge is located;
 (ii)the department, agency, or office of transportation with jurisdiction over the roadway that abuts the approaches to the bridge; and
 (iii)the law enforcement organization with jurisdiction over the roadway that abuts the approaches to the bridge; or
 (2)is denied, the Secretary of the department in which the Coast Guard is operating shall— (A)not later than 10 days after the date of receipt of the request, provide the bridge owner in writing the reasons for the denial, including any supporting data and evidence used to make the determination; and
 (B)provide the bridge owner a reasonable opportunity to address each reason for the denial and resubmit the request.
 (e)Drawbridge movementsThe Secretary of the department in which the Coast Guard is operating— (1)shall require a drawbridge operator to record each movement of the drawbridge in a logbook;
 (2)may inspect the logbook to ensure drawbridge movement is in accordance with the posted operating schedule;
 (3)shall review whether deviations from the posted operating schedule are impairing vehicular and pedestrian traffic; and
 (4)may determine if the operating schedule should be adjusted for efficiency of maritime or vehicular and pedestrian traffic.
						(f)Requirements
 (1)LogbooksAn operator of a drawbridge built across a navigable river or other water of the United States— (A)that opens the draw of such bridge for the passage of a vessel, shall record in a logbook—
 (i)the bridge identification and date of each opening; (ii)the bridge tender or operator for each opening;
 (iii)each time it is opened for navigation; (iv)each time it is closed for navigation;
 (v)the number and direction of vessels passing through during each opening; (vi)the types of vessels passing through during each opening;
 (vii)an estimated or known size (height, length, and beam) of the largest vessel passing through during each opening;
 (viii)for each vessel, the vessel name and registration number if easily observable; and (ix)all maintenance openings, malfunctions, or other comments; and
 (B)that remains open to navigation but closes to allow for trains to cross, shall record in a logbook— (i)the bridge identification and date of each opening and closing;
 (ii)the bridge tender or operator; (iii)each time it is opened to navigation;
 (iv)each time it is closed to navigation; and (v)all maintenance openings, closings, malfunctions, or other comments.
 (2)Maintenance of logbooksA drawbridge operator shall maintain logbooks required under paragraph (1) for not less than 5 years.
 (3)Submission of logbooksAt the request of the Secretary of the department in which the Coast Guard is operating, a drawbridge operator shall submit to the Secretary the logbook required under paragraph (1) as the Secretary considers necessary to carry out this section.
 (4)ExemptionThe requirements under paragraph (1) shall be exempt from sections 3501 to 3521 of title 44, United States Code..
 833.WaiverSection 8902 of title 46, United States Code, shall not apply to the chain ferry DIANE (United States official number CG002692) when such vessel is operating on the Kalamazoo River in Saugatuck, Michigan.
 834.Fire-retardant materialsSection 3503 of title 46, United States Code, is amended to read as follows:  3503.Fire-retardant materials (a)(1)A passenger vessel of the United States having berth or stateroom accommodations for at least 50 passengers shall be granted a certificate of inspection only if—
 (A)the vessel is constructed of fire-retardant materials; and (B)the vessel—
 (i)is operating engines, boilers, main electrical distribution panels, fuel tanks, oil tanks, and generators that meet current Coast Guard regulations; and
 (ii)is operating boilers and main electrical generators that are contained within noncombustible enclosures equipped with fire suppression systems.
 (2)Before December 1, 2028, this subsection does not apply to any vessel in operation before January 1, 1968, and operating only within the Boundary Line.
 (b)(1)The owner or managing operator of an exempted vessel described in subsection (a)(2) shall— (A)notify in writing prospective passengers, prior to purchase, and each crew member that the vessel does not comply with applicable fire safety standards due primarily to the wooden construction of passenger berthing areas;
 (B)display in clearly legible font prominently throughout the vessel, including in each state room the following: THIS VESSEL FAILS TO COMPLY WITH SAFETY RULES AND REGULATIONS OF THE U.S. COAST GUARD.;
 (C)acquire prior to the vessel entering service, and maintain, liability insurance in an amount to be prescribed by the Federal Maritime Commission;
 (D)make annual structural alteration to not less than 10 percent of the areas of the vessel that are not constructed of fire retardant materials;
 (E)prioritize alterations in galleys, engineering areas of the vessel, including all spaces and compartments containing, or adjacent to spaces and compartments containing, engines, boilers, main electrical distribution panels, fuel tanks, oil tanks, and generators;
 (F)ensure, to the satisfaction of the Secretary, that the combustible fire-load has been reduced pursuant to subparagraph (D) during each annual inspection for certification;
 (G)ensure the vessel has multiple forms of egress off the vessel's bow and stern; (H)provide advance notice to the Coast Guard regarding the structural alterations made pursuant to subparagraph (D) and comply with any noncombustible material requirements prescribed by the Coast Guard;
 (I)annually notify all ports of call and State emergency management offices of jurisdiction that the vessel does not comply with the requirement under subsection (a)(1);
 (J)provide crewmembers manning such vessel shipboard training that— (i)is specialized for exempted vessels;
 (ii)exceeds requirements related to standards for firefighting training under chapter I of title 46, Code of Federal Regulations, as in effect on October 1, 2017; and
 (iii)is approved by the Coast Guard; and (K)to the extent practicable, take all steps to retain previously trained crew knowledgeable of such vessel or to hire crew trained in operations aboard exempted vessels.
 (2)The owner or managing operator of an exempted vessel described in subsection (a)(2) may not disclaim liability to a passenger or crew member of such vessel for death, injury, or any other loss caused by fire due to the negligence of the owner or managing operator.
 (3)The Secretary shall— (A)conduct an annual audit and inspection of each exempted vessel described in subsection (a)(2);
 (B)in implementing subparagraph (b)(1)(F), consider, to the extent practicable, the goal of preservation of the historic integrity of such vessel in areas carrying or accessible to passengers or generally visible to the public; and
 (C)prescribe regulations to carry out this section, including to prescribe the manner in which prospective passengers are to be notified under paragraph (1)(A).
 (4)The penalties provided in section 3504(c) of this title shall apply to a violation of this subsection.
 (c)In addition to otherwise applicable penalties, the Secretary may immediately withdraw a certificate of inspection for an exempted vessel described in subsection (a)(2) that does not comply with any requirement under subsection (b)..
			835.Vessel waiver
 (a)In generalUpon the date of enactment of this Act and notwithstanding sections 12112(a)(2)(A) and 12113(a)(2) of title 46, United States Code, the Secretary shall issue a certificate of documentation with coastwise and fishery endorsements to the certificated vessel.
 (b)Replacement vesselThe certificated vessel shall qualify as a replacement vessel for the vessel AMERICA NO.1 (United States official number 610654) and not be precluded from operating as an Amendment 80 replacement vessel under the provisions of part 679 of title 50, Code of Federal Regulations.
				(c)Coast guard review and determination
 (1)ReviewNot later than 30 days after the date of enactment of this Act, the Secretary shall conduct a review of the use of certain foreign fabricated steel components in the hull or superstructure of the certificated vessel.
 (2)DeterminationBased on the review conducted under paragraph (1), the Secretary shall determine whether the shipyard that constructed the certificated vessel or the purchaser of the certificated vessel knew before such components were procured or installed that the use of such components would violate requirements under sections 12112(a)(2)(A) and 12113(a)(2) of title 46, United States Code.
 (3)RevocationIf the Secretary determines under paragraph (2) that the shipyard that constructed the certificated vessel or the purchaser of the certificated vessel knew before such components were procured or installed that the use of such components would violate requirements under sections 12112(a)(2)(A) and 12113(a)(2) of title 46, United States Code, the Secretary shall immediately revoke the certificate of documentation issued under subsection (a).
 (4)Use of documentsIn conducting the review required under paragraph (1), the Secretary may request and review any information, correspondence, or documents related to the construction of the certificated vessel, including from the shipyard that constructed the certificated vessel and the purchaser of the certificated vessel.
 (d)TerminationIf the contract for purchase of the certificated vessel that is in effect on the date of enactment of this Act is terminated, the purchasing party to that contract shall be prohibited from entering into a subsequent contract or agreement for purchase of such vessel.
 (e)DefinitionsIn this section: (1)Certificated vesselThe term certificated vessel means the vessel America’s Finest (United States official number 1276760).
 (2)SecretaryThe term Secretary means the Secretary of the department in which the Coast Guard is operating, acting through the Commandant of the Coast Guard.
					836.Temporary limitations
				(a)Limitations
 (1)In generalUpon the Coast Guard issuing a certificate of documentation with coastwise and fishery endorsements for the vessel AMERICA'S FINEST (United States official number 1276760) and during any period such certificate is in effect, and subject to subsection (b), the total amount of groundfish harvested with respect to subparagraph (A) or the total amount of deliveries processed from other vessels with respect to subparagraph (B) by the vessels described in paragraph (2) shall not collectively exceed—
 (A)the percentage of the harvest available in any Gulf of Alaska groundfish fisheries (other than fisheries subject to a limited access privilege program created by the North Pacific Fishery Management Council) that is equivalent to the total harvest by the vessels described in paragraph (2) in those fisheries in the calendar years that a vessel described in paragraph (2) had harvest from 2012 through 2017 relative to the total allowable catch available to such vessels in the calendar years 2012 through 2017; or
 (B)the percentage of processing of deliveries from other vessels in any Bering Sea, Aleutian Islands, and Gulf of Alaska groundfish fisheries (including fisheries subject to a limited access privilege program created by the North Pacific Fishery Management Council, or community development quotas as described in section 305(i) of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1855(i))) that is equivalent to the total processing of such deliveries by the vessels described in paragraph (2) in those fisheries in the calendar years 2012 through 2017 relative to the total allowable catch available in the calendar years 2012 through 2017.
 (2)Applicable vesselsThe limitations described in paragraph (1) shall apply, in the aggregate, to— (A)the vessel AMERICA’S FINEST (United States official number 1276760);
 (B)the vessel US INTREPID (United States official number 604439); (C)the vessel AMERICAN NO. 1 (United States official number 610654);
 (D)any replacement of a vessel described in subparagraph (A), (B), or (C); and (E)any vessel assigned license number LLG3217 under the license limitation program under part 679 of title 50, Code of Federal Regulations.
 (b)ExpirationThe limitations described in subsection (a) shall apply to a groundfish species in Bering Sea, Aleutian Islands, and Gulf of Alaska only until the earlier of—
 (1)the end of the 6-year period beginning on the date of enactment of this Act; or (2)the date on which the Secretary of Commerce issues a final rule, based on recommendations developed by the North Pacific Fishery Management Council consistent with the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et seq.), that limits processing deliveries of that groundfish species from other vessels in any Bering Sea, Aleutian Islands, and Gulf of Alaska groundfish fisheries that are not subject to conservation and management measures under section 206 of the American Fisheries Act (16 U.S.C. 1851 note).
 (c)Existing authorityExcept for the measures required by this section, nothing in this title shall be construed to limit the authority of the North Pacific Fishery Management Council or the Secretary of Commerce under the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et seq.).
				837.Transfer of Coast Guard property in Jupiter Island, Florida, for inclusion in Hobe Sound National
			 Wildlife Refuge
 (a)TransferAdministrative jurisdiction over the property described in subsection (b) is transferred to the Secretary of the Interior.
 (b)Property describedThe property described in this subsection is real property administered by the Coast Guard in the Town of Jupiter Island, Florida, comprising Parcel #35–38–42–004–000–02590–6 (Bon Air Beach lots 259 and 260 located at 83 North Beach Road) and Parcel #35–38–42–004–000–02610–2 (Bon Air Beach lots 261 to 267), including any improvements thereon that are not authorized or required by another provision of law to be conveyed to another person.
 (c)AdministrationThe property described in subsection (b) is included in Hobe Sound National Wildlife Refuge, and shall be administered by the Secretary of the Interior acting through the United States Fish and Wildlife Service.
 838.Emergency responseNot later than 90 days after the date of enactment of this Act, the Commandant of the Coast Guard shall request the National Offshore Safety Advisory Committee to examine whether there are unnecessary regulatory barriers to the use of small passenger vessels, crewboats, and offshore supply vessels in disaster response and provide recommendations, as appropriate, to reduce such barriers.
			839.Drawbridges consultation
 (a)ConsultationIn addition and subsequent to any rulemaking conducted under section 117.8 of title 33, Code of Federal Regulations, related to permanent changes to drawbridge openings that result from Amtrak service between New Orleans, Louisiana and Orlando, Florida, the Commandant shall consult with owners or operators of rail lines used for Amtrak passenger service between New Orleans, Louisiana and Orlando, Florida and affected waterway users on changes to drawbridge operating schedules necessary to facilitate the On Time Performance of passenger trains. These changes to schedules shall not impact Coast Guard response times to operational missions.
 (b)TimingConsultation in subsection (a) shall occur after commencement of Amtrak passenger service on the rail lines between New Orleans, Louisiana and Orlando, Florida at the following intervals:
 (1)Not less than 3 months following the commencement of Amtrak passenger service. (2)Not less than 6 months following the commencement of Amtrak passenger service.
 (c)ReportIf after conducting the consultations required by subsection (b)(2), the Commandant finds that permanent changes to drawbridge operations are necessary to mitigate delays in the movement of trains described in subsection (a) and that those changes do not unreasonably obstruct the navigability of the affected waterways, then the Commandant shall submit those findings to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives.
				IXVessel Incidental Discharge Act
 901.Short titleThis title may be cited as the Vessel Incidental Discharge Act of 2018. 902.Purposes; findings (a)PurposesThe purposes of this title are—
 (1)to provide for the establishment of uniform, environmentally sound standards and requirements for the management of discharges incidental to the normal operation of a vessel;
 (2)to charge the Environmental Protection Agency with primary responsibility for establishing standards relating to the discharge of pollutants from vessels;
 (3)to charge the Coast Guard with primary responsibility for prescribing, administering, and enforcing regulations, consistent with the discharge standards established by the Environmental Protection Agency, for the design, construction, installation, and operation of the equipment and management practices required onboard vessels; and
 (4)to preserve the flexibility of States, political subdivisions, and certain regions with respect to the administration and enforcement of standards relating to the discharge of pollutants from vessels engaged in maritime commerce and transportation.
 (b)FindingsCongress finds that— (1)the Environmental Protection Agency is the principal Federal authority charged under the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.) with regulating through the issuance of permits for the discharge of pollutants into the navigable waters of the United States;
 (2)the Coast Guard is the principal Federal authority charged with administering, enforcing, and prescribing regulations relating to the discharge of pollutants from vessels; and
 (3)during the period of 1973 to 2010— (A)the Environmental Protection Agency promulgated regulations exempting certain discharges incidental to the normal operation of vessels from otherwise applicable permitting requirements of the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.); and
 (B)Congress enacted laws on numerous occasions governing the regulation of discharges incidental to the normal operation of vessels, including—
 (i)the Act to Prevent Pollution from Ships (33 U.S.C. 1901 et seq.); (ii)the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4701 et seq.);
 (iii)the National Invasive Species Act of 1996 (16 U.S.C. 4701 note; Public Law 104–332); (iv)section 415 of the Coast Guard Authorization Act of 1998 (Public Law 105–383; 112 Stat. 3434) and section 623 of the Coast Guard and Maritime Transportation Act of 2004 (33 U.S.C. 1901 note; Public Law 108–293), which established interim and permanent requirements, respectively, for the regulation of vessel discharges of certain bulk cargo residue;
 (v)title XIV of division B of Appendix D of the Consolidated Appropriations Act, 2001 (Public Law 106–554; 114 Stat. 2763A–315), which prohibited or limited certain vessel discharges in certain areas of Alaska;
 (vi)section 204 of the Maritime Transportation Security Act of 2002 (33 U.S.C. 1902a), which established requirements for the regulation of vessel discharges of agricultural cargo residue material in the form of hold washings; and
 (vii)title X of the Coast Guard Authorization Act of 2010 (33 U.S.C. 3801 et seq.), which provided for the implementation of the International Convention on the Control of Harmful Anti-Fouling Systems on Ships, 2001.
							903.Standards for discharges incidental to normal operation of vessels
				(a)Uniform national standards
 (1)In generalSection 312 of the Federal Water Pollution Control Act (33 U.S.C. 1322) is amended by adding at the end the following:
						
							(p)Uniform national standards for discharges incidental to normal operation of vessels
 (1)DefinitionsIn this subsection: (A)Aquatic nuisance speciesThe term aquatic nuisance species means a nonindigenous species that threatens—
 (i)the diversity or abundance of a native species; (ii)the ecological stability of—
 (I)waters of the United States; or (II)waters of the contiguous zone; or
 (iii)a commercial, agricultural, aquacultural, or recreational activity that is dependent on— (I)waters of the United States; or
 (II)waters of the contiguous zone. (B)Ballast water (i)In generalThe term ballast water means any water, suspended matter, and other materials taken onboard a vessel—
 (I)to control or maintain trim, draught, stability, or stresses of the vessel, regardless of the means by which any such water or suspended matter is carried; or
 (II)during the cleaning, maintenance, or other operation of a ballast tank or ballast water management system of the vessel.
 (ii)ExclusionThe term ballast water does not include any substance that is added to the water described in clause (i) that is directly related to the operation of a properly functioning ballast water management system.
 (C)Ballast water discharge standardThe term ballast water discharge standard means— (i)the numerical ballast water discharge standard established by section 151.1511 or 151.2030 of title 33, Code of Federal Regulations (or successor regulations); or
 (ii)if a standard referred to in clause (i) is superseded by a numerical standard of performance under this subsection, that superseding standard.
 (D)Ballast water exchangeThe term ballast water exchange means the replacement of water in a ballast water tank using 1 of the following methods: (i)Flow-through exchange, in which ballast water is flushed out by pumping in midocean water at the bottom of the tank if practicable, and continuously overflowing the tank from the top, until 3 full volumes of water have been changed to minimize the number of original organisms remaining in the tank.
 (ii)Empty and refill exchange, in which ballast water taken on in ports, estuarine waters, or territorial waters is pumped out until the pump loses suction, after which the ballast tank is refilled with midocean water.
 (E)Ballast water management systemThe term ballast water management system means any marine pollution control device (including all ballast water treatment equipment, ballast tanks, pipes, pumps, and all associated control and monitoring equipment) that processes ballast water—
 (i)to kill, render nonviable, or remove organisms; or (ii)to avoid the uptake or discharge of organisms.
 (F)Best available technology economically achievableThe term best available technology economically achievable means— (i)best available technology economically achievable (within the meaning of section 301(b)(2)(A));
 (ii)best available technology (within the meaning of section 304(b)(2)(B)); and (iii)best available technology, as determined in accordance with section 125.3(d)(3) of title 40, Code of Federal Regulations (or successor regulations).
 (G)Best conventional pollutant control technologyThe term best conventional pollutant control technology means— (i)best conventional pollutant control technology (within the meaning of section 301(b)(2)(E));
 (ii)best conventional pollutant control technology (within the meaning of section 304(b)(4)); and (iii)best conventional pollutant control technology, as determined in accordance with section 125.3(d)(2) of title 40, Code of Federal Regulations (or successor regulations).
										(H)Best management practice
 (i)In generalThe term best management practice means a schedule of activities, prohibitions of practices, maintenance procedures, and other management practices to prevent or reduce the pollution of—
 (I)the waters of the United States; or (II)the waters of the contiguous zone.
 (ii)InclusionsThe term best management practice includes any treatment requirement, operating procedure, or practice to control— (I)vessel runoff;
 (II)spillage or leaks; (III)sludge or waste disposal; or
 (IV)drainage from raw material storage. (I)Best practicable control technology currently availableThe term best practicable control technology currently available means—
 (i)best practicable control technology currently available (within the meaning of section 301(b)(1)(A));
 (ii)best practicable control technology currently available (within the meaning of section 304(b)(1)); and
 (iii)best practicable control technology currently available, as determined in accordance with section 125.3(d)(1) of title 40, Code of Federal Regulations (or successor regulations).
 (J)Captain of the Port ZoneThe term Captain of the Port Zone means a Captain of the Port Zone established by the Secretary pursuant to sections 92, 93, and 633 of title 14, United States Code.
 (K)Empty ballast tankThe term empty ballast tank means a tank that— (i)has previously held ballast water that has been drained to the limit of the functional or operational capabilities of the tank (such as loss of suction);
 (ii)is recorded as empty on a vessel log; and (iii)contains unpumpable residual ballast water and sediment.
 (L)Great Lakes CommissionThe term Great Lakes Commission means the Great Lakes Commission established by article IV A of the Great Lakes Compact to which Congress granted consent in the Act of July 24, 1968 (Public Law 90–419; 82 Stat. 414).
 (M)Great Lakes StateThe term Great Lakes State means any of the States of— (i)Illinois;
 (ii)Indiana; (iii)Michigan;
 (iv)Minnesota; (v)New York;
 (vi)Ohio; (vii)Pennsylvania; and
 (viii)Wisconsin. (N)Great Lakes SystemThe term Great Lakes System has the meaning given the term in section 118(a)(3).
 (O)Internal watersThe term internal waters has the meaning given the term in section 2.24 of title 33, Code of Federal Regulations (or a successor regulation).
 (P)Marine pollution control deviceThe term marine pollution control device means any equipment or management practice (or combination of equipment and a management practice), for installation or use onboard a vessel, that is—
 (i)designed to receive, retain, treat, control, or discharge a discharge incidental to the normal operation of a vessel; and
 (ii)determined by the Administrator and the Secretary to be the most effective equipment or management practice (or combination of equipment and a management practice) to reduce the environmental impacts of the discharge, consistent with the factors for consideration described in paragraphs (4) and (5).
 (Q)Nonindigenous speciesThe term nonindigenous species means an organism of a species that enters an ecosystem beyond the historic range of the species. (R)OrganismThe term organism includes—
 (i)an animal, including fish and fish eggs and larvae; (ii)a plant;
 (iii)a pathogen; (iv)a microbe;
 (v)a virus; (vi)a prokaryote (including any archean or bacterium);
 (vii)a fungus; and (viii)a protist.
										(S)Pacific Region
 (i)In generalThe term Pacific Region means any Federal or State water— (I)adjacent to the State of Alaska, California, Hawaii, Oregon, or Washington; and
 (II)extending from shore. (ii)InclusionThe term Pacific Region includes the entire exclusive economic zone (as defined in section 1001 of the Oil Pollution Act of 1990 (33 U.S.C. 2701)) adjacent to each State described in clause (i)(I).
 (T)Port or place of destinationThe term port or place of destination means a port or place to which a vessel is bound to anchor or moor. (U)Render nonviableThe term render nonviable, with respect to an organism in ballast water, means the action of a ballast water management system that renders the organism permanently incapable of reproduction following treatment.
									(V)Saltwater flush
 (i)In generalThe term saltwater flush means— (I)(aa)the addition of as much midocean water into each empty ballast tank of a vessel as is safe for the vessel and crew; and
 (bb)the mixing of the flushwater with residual ballast water and sediment through the motion of the vessel; and
 (II)the discharge of that mixed water, such that the resultant residual water remaining in the tank— (aa)has the highest salinity possible; and
 (bb)is at least 30 parts per thousand. (ii)Multiple sequencesFor purposes of clause (i), a saltwater flush may require more than 1 fill-mix-empty sequence, particularly if only small quantities of water can be safely taken onboard a vessel at 1 time.
 (W)SecretaryThe term Secretary means the Secretary of the department in which the Coast Guard is operating. (X)Small Vessel General PermitThe term Small Vessel General Permit means the permit that is the subject of the notice of final permit issuance entitled Final National Pollutant Discharge Elimination System (NPDES) Small Vessel General Permit for Discharges Incidental to the Normal Operation of Vessels Less Than 79 Feet (79 Fed. Reg. 53702 (September 10, 2014)).
 (Y)Small vessel or fishing vesselThe term small vessel or fishing vessel means a vessel that is— (i)less than 79 feet in length; or
 (ii)a fishing vessel, fish processing vessel, or fish tender vessel (as those terms are defined in section 2101 of title 46, United States Code), regardless of the length of the vessel.
 (Z)Vessel General PermitThe term Vessel General Permit means the permit that is the subject of the notice of final permit issuance entitled Final National Pollutant Discharge Elimination System (NPDES) General Permit for Discharges Incidental to the Normal Operation of a Vessel (78 Fed. Reg. 21938 (April 12, 2013)).
									(2)Applicability
 (A)In generalExcept as provided in subparagraph (B), this subsection applies to— (i)any discharge incidental to the normal operation of a vessel; and
 (ii)any discharge incidental to the normal operation of a vessel (such as most graywater) that is commingled with sewage, subject to the conditions that—
 (I)nothing in this subsection prevents a State from regulating sewage discharges; and (II)any such commingled discharge shall comply with all applicable requirements of—
 (aa)this subsection; and (bb)any law applicable to discharges of sewage.
 (B)ExclusionThis subsection does not apply to any discharge incidental to the normal operation of a vessel— (i)from—
 (I)a vessel of the Armed Forces subject to subsection (n); (II)a recreational vessel subject to subsection (o);
 (III)a small vessel or fishing vessel, except that this subsection shall apply to any discharge of ballast water from a small vessel or fishing vessel; or
 (IV)a floating craft that is permanently moored to a pier, including a floating casino, hotel, restaurant, or bar; (ii)of ballast water from a vessel—
 (I)that continuously takes on and discharges ballast water in a flow-through system, if the Administrator determines that system cannot materially contribute to the spread or introduction of an aquatic nuisance species into waters of the United States;
 (II)in the National Defense Reserve Fleet that is scheduled for disposal, if the vessel does not have an operable ballast water management system;
 (III)that discharges ballast water consisting solely of water taken onboard from a public or commercial source that, at the time the water is taken onboard, meets the applicable requirements or permit requirements of the Safe Drinking Water Act (42 U.S.C. 300f et seq.);
 (IV)that carries all permanent ballast water in sealed tanks that are not subject to discharge; or (V)that only discharges ballast water into a reception facility; or
 (iii)that results from, or contains material derived from, an activity other than the normal operation of the vessel, such as material resulting from an industrial or manufacturing process onboard the vessel.
										(3)Continuation in effect of existing requirements
 (A)Vessel General PermitNotwithstanding the expiration date of the Vessel General Permit or any other provision of law, all provisions of the Vessel General Permit shall remain in force and effect, and shall not be modified, until the applicable date described in subparagraph (C).
 (B)Nonindigenous Aquatic Nuisance Prevention and Control Act regulationsNotwithstanding section 903(a)(2)(A) of the Vessel Incidental Discharge Act of 2018, all regulations promulgated by the Secretary pursuant to section 1101 of the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4711) (as in effect on the day before the date of enactment of this subsection), including the regulations contained in subparts C and D of part 151 of title 33, Code of Federal Regulations, and subpart 162.060 of part 162 of title 46, Code of Federal Regulations (as in effect on the day before that date of enactment), shall remain in force and effect until the applicable date described in subparagraph (C).
 (C)Repeal on existence of final, effective, and enforceable requirementsEffective beginning on the date on which the requirements promulgated by the Secretary under subparagraphs (A), (B), and (C) of paragraph (5) with respect to every discharge incidental to the normal operation of a vessel that is subject to regulation under this subsection are final, effective, and enforceable, the requirements of the Vessel General Permit and the regulations described in subparagraph (B) shall have no force or effect.
									(4)National standards of performance for marine pollution control devices and water quality orders
									(A)Establishment
 (i)In generalNot later than 2 years after the date of enactment of this subsection, the Administrator, in concurrence with the Secretary (subject to clause (ii)), and in consultation with interested Governors (subject to clause (iii)), shall promulgate Federal standards of performance for marine pollution control devices for each type of discharge incidental to the normal operation of a vessel that is subject to regulation under this subsection.
										(ii)Concurrence with Secretary
 (I)RequestThe Administrator shall submit to the Secretary a request for written concurrence with respect to a proposed standard of performance under clause (i).
 (II)Effect of failure to concurA failure by the Secretary to concur with the Administrator under clause (i) by the date that is 60 days after the date on which the Administrator submits a request for concurrence under subclause (I) shall not prevent the Administrator from promulgating the relevant standard of performance in accordance with the deadline under clause (i), subject to the condition that the Administrator shall include in the administrative record of the promulgation—
 (aa)documentation of the request submitted under subclause (I); and (bb)the response of the Administrator to any written objections received from the Secretary relating to the proposed standard of performance during the 60-day period beginning on the date of submission of the request.
												(iii)Consultation with Governors
 (I)In generalThe Administrator, in promulgating a standard of performance under clause (i), shall develop the standard of performance—
 (aa)in consultation with interested Governors; and (bb)in accordance with the deadlines under that clause.
 (II)ProcessThe Administrator shall develop a process for soliciting input from interested Governors, including information sharing relevant to such process, to allow interested Governors to inform the development of standards of performance under clause (i).
											(III)Objection by Governors
 (aa)SubmissionAn interested Governor that objects to a proposed standard of performance under clause (i) may submit to the Administrator in writing a detailed objection to the proposed standard of performance, describing the scientific, technical, or operational factors that form the basis of the objection.
 (bb)ResponseBefore finalizing a standard of performance under clause (i) that is subject to an objection under item (aa) from 1 or more interested Governors, the Administrator shall provide a written response to each interested Governor that submitted an objection under that item that details the scientific, technical, or operational factors that form the basis for that standard of performance.
 (cc)Judicial reviewA response of the Administrator under item (bb) shall not be subject to judicial review. (iv)ProcedureThe Administrator shall promulgate the standards of performance under this subparagraph in accordance with—
 (I)this paragraph; and (II)section 553 of title 5, United States Code.
											(B)Stringency
 (i)In generalSubject to clause (iii), the standards of performance promulgated under this paragraph shall require—
 (I)with respect to conventional pollutants, toxic pollutants, and nonconventional pollutants (including aquatic nuisance species), the application of the best practicable control technology currently available;
 (II)with respect to conventional pollutants, the application of the best conventional pollutant control technology; and
 (III)with respect to toxic pollutants and nonconventional pollutants (including aquatic nuisance species), the application of the best available technology economically achievable for categories and classes of vessels, which shall result in reasonable progress toward the national goal of eliminating discharges of all pollutants.
 (ii)Best management practicesThe Administrator shall require the use of best management practices to control or abate any discharge incidental to the normal operation of a vessel if—
 (I)numeric standards of performance are infeasible under clause (i); or (II)the best management practices are reasonably necessary—
 (aa)to achieve the standards of performance; or (bb)to carry out the purpose and intent of this subsection.
 (iii)Minimum requirementsSubject to subparagraph (D)(ii)(II), the combination of any equipment or best management practice comprising a marine pollution control device shall not be less stringent than the following provisions of the Vessel General Permit:
 (I)All requirements contained in parts 2.1 and 2.2 (relating to effluent limits and related requirements), including with respect to waters subject to Federal protection, in whole or in part, for conservation purposes.
 (II)All requirements contained in part 5 (relating to vessel class-specific requirements) that concern effluent limits and authorized discharges (within the meaning of that part), including with respect to waters subject to Federal protection, in whole or in part, for conservation purposes.
 (C)Classes, types, and sizes of vesselsThe standards promulgated under this paragraph may distinguish— (i)among classes, types, and sizes of vessels; and
 (ii)between new vessels and existing vessels. (D)Review and revision (i)In generalNot less frequently than once every 5 years, the Administrator, in consultation with the Secretary, shall—
 (I)review the standards of performance in effect under this paragraph; and (II)if appropriate, revise those standards of performance—
 (aa)in accordance with subparagraphs (A) through (C); and (bb)as necessary to establish requirements for any discharge that is subject to regulation under this subsection.
												(ii)Maintaining protectiveness
 (I)In generalExcept as provided in subclause (II), the Administrator shall not revise a standard of performance under this subsection to be less stringent than an applicable existing requirement.
 (II)ExceptionsThe Administrator may revise a standard of performance to be less stringent than an applicable existing requirement—
 (aa)if information becomes available that— (AA)was not reasonably available when the Administrator promulgated the initial standard of performance or comparable requirement of the Vessel General Permit, as applicable (including the subsequent scarcity or unavailability of materials used to control the relevant discharge); and
 (BB)would have justified the application of a less-stringent standard of performance at the time of promulgation; or
 (bb)if the Administrator determines that a material technical mistake or misinterpretation of law occurred when promulgating the existing standard of performance or comparable requirement of the Vessel General Permit, as applicable.
												(E)Best management practices for aquatic nuisance species emergencies and further protection of water
			 quality
 (i)In generalNotwithstanding any other provision of this subsection, the Administrator, in concurrence with the Secretary (subject to clause (ii)), and in consultation with States, may require, by order, the use of an emergency best management practice for any region or category of vessels in any case in which the Administrator determines that such a best management practice—
 (I)is necessary to reduce the reasonably foreseeable risk of introduction or establishment of an aquatic nuisance species; or
 (II)will mitigate the adverse effects of a discharge that contributes to a violation of a water quality requirement under section 303, other than a requirement based on the presence of an aquatic nuisance species.
											(ii)Concurrence with Secretary
 (I)RequestThe Administrator shall submit to the Secretary a request for written concurrence with respect to an order under clause (i).
 (II)Effect of failure to concurA failure by the Secretary to concur with the Administrator under clause (i) by the date that is 60 days after the date on which the Administrator submits a request for concurrence under subclause (I) shall not prevent the Administrator from issuing the relevant order, subject to the condition that the Administrator shall include in the administrative record of the issuance—
 (aa)documentation of the request submitted under subclause (I); and (bb)the response of the Administrator to any written objections received from the Secretary relating to the proposed order during the 60-day period beginning on the date of submission of the request.
 (iii)DurationAn order issued by the Administrator under clause (i) shall expire not later than the date that is 4 years after the date of issuance.
 (iv)ExtensionsThe Administrator may reissue an order under clause (i) for such subsequent periods of not longer than 4 years as the Administrator determines to be appropriate.
										(5)Implementation, compliance, and enforcement requirements
									(A)Establishment
 (i)In generalAs soon as practicable, but not later than 2 years, after the date on which the Administrator promulgates any new or revised standard of performance under paragraph (4) with respect to a discharge, the Secretary, in consultation with States, shall promulgate the regulations required under this paragraph with respect to that discharge.
 (ii)Minimum requirementsSubject to subparagraph (C)(ii)(II), the regulations promulgated under this paragraph shall not be less stringent with respect to ensuring, monitoring, and enforcing compliance than—
 (I)the requirements contained in part 3 of the Vessel General Permit (relating to corrective actions); (II)the requirements contained in part 4 of the Vessel General Permit (relating to inspections, monitoring, reporting, and recordkeeping), including with respect to waters subject to Federal protection, in whole or in part, for conservation purposes;
 (III)the requirements contained in part 5 of the Vessel General Permit (relating to vessel class-specific requirements) regarding monitoring, inspection, and educational and training requirements (within the meaning of that part), including with respect to waters subject to Federal protection, in whole or in part, for conservation purposes; and
 (IV)any comparable, existing requirements promulgated under the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4701 et seq.) (including section 1101 of that Act (16 U.S.C. 4711) (as in effect on the day before the date of enactment of this subsection)) applicable to that discharge.
 (iii)Coordination with StatesThe Secretary, in coordination with the Governors of the States, shall develop, publish, and periodically update inspection, monitoring, data management, and enforcement procedures for the enforcement by States of Federal standards and requirements under this subsection.
 (iv)Effective dateIn determining the effective date of a regulation promulgated under this paragraph, the Secretary shall take into consideration the period of time necessary—
 (I)to communicate to affected persons the applicability of the regulation; and (II)for affected persons reasonably to comply with the regulation.
 (v)ProcedureThe Secretary shall promulgate the regulations under this subparagraph in accordance with— (I)this paragraph; and
 (II)section 553 of title 5, United States Code. (B)Implementation regulations for marine pollution control devicesThe Secretary shall promulgate such regulations governing the design, construction, testing, approval, installation, and use of marine pollution control devices as are necessary to ensure compliance with the standards of performance promulgated under paragraph (4).
									(C)Compliance assurance
 (i)In generalThe Secretary shall promulgate requirements (including requirements for vessel owners and operators with respect to inspections, monitoring, reporting, sampling, and recordkeeping) to ensure, monitor, and enforce compliance with—
 (I)the standards of performance promulgated by the Administrator under paragraph (4); and (II)the implementation regulations promulgated by the Secretary under subparagraph (B).
											(ii)Maintaining protectiveness
 (I)In generalExcept as provided in subclause (II), the Secretary shall not revise a requirement under this subparagraph or subparagraph (B) to be less stringent with respect to ensuring, monitoring, or enforcing compliance than an applicable existing requirement.
 (II)ExceptionsThe Secretary may revise a requirement under this subparagraph or subparagraph (B) to be less stringent than an applicable existing requirement—
 (aa)in accordance with this subparagraph or subparagraph (B), as applicable; (bb)if information becomes available that—
 (AA)the Administrator determines was not reasonably available when the Administrator promulgated the existing requirement of the Vessel General Permit, or that the Secretary determines was not reasonably available when the Secretary promulgated the existing requirement under the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4701 et seq.) or the applicable existing requirement under this subparagraph, as applicable (including subsequent scarcity or unavailability of materials used to control the relevant discharge); and
 (BB)would have justified the application of a less-stringent requirement at the time of promulgation; or
 (cc)if the Administrator determines that a material technical mistake or misinterpretation of law occurred when promulgating an existing requirement of the Vessel General Permit, or if the Secretary determines that a material mistake or misinterpretation of law occurred when promulgating an existing requirement under the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4701 et seq.) or this subsection.
 (D)Data availabilityBeginning not later than 1 year after the date of enactment of this subsection, the Secretary shall provide to the Governor of a State, on request by the Governor, access to Automated Identification System arrival data for inbound vessels to specific ports or places of destination in the State.
									(6)Additional provisions regarding ballast water
 (A)In generalIn addition to the other applicable requirements of this subsection, the requirements of this paragraph shall apply with respect to any discharge incidental to the normal operation of a vessel that is a discharge of ballast water.
									(B)Empty ballast tanks
 (i)RequirementsExcept as provided in clause (ii), the owner or operator of a vessel with empty ballast tanks bound for a port or place of destination subject to the jurisdiction of the United States shall, prior to arriving at that port or place of destination, conduct a ballast water exchange or saltwater flush—
 (I)not less than 200 nautical miles from any shore for a voyage originating outside the United States or Canadian exclusive economic zone; or
 (II)not less than 50 nautical miles from any shore for a voyage originating within the United States or Canadian exclusive economic zone.
 (ii)ExceptionsClause (i) shall not apply— (I)if the unpumpable residual waters and sediments of an empty ballast tank were subject to treatment, in compliance with applicable requirements, through a type-approved ballast water management system approved by the Secretary;
 (II)except as otherwise required under this subsection, if the unpumpable residual waters and sediments of an empty ballast tank were sourced within—
 (aa)the same port or place of destination; or (bb)contiguous portions of a single Captain of the Port Zone;
 (III)if complying with an applicable requirement of clause (i)— (aa)would compromise the safety of the vessel; or
 (bb)is otherwise prohibited by any Federal, Canadian, or international law (including regulations) pertaining to vessel safety;
 (IV)if design limitations of the vessel prevent a ballast water exchange or saltwater flush from being conducted in accordance with clause (i); or
 (V)if the vessel is operating exclusively within the internal waters of the United States or Canada. (C)Period of use of installed ballast water management systems (i)In generalExcept as provided in clause (ii), a vessel shall be deemed to be in compliance with a standard of performance for a marine pollution control device that is a ballast water management system if the ballast water management system—
 (I)is maintained in proper working condition, as determined by the Secretary; (II)is maintained and used in accordance with manufacturer specifications;
 (III)continues to meet the ballast water discharge standard applicable to the vessel at the time of installation, as determined by the Secretary; and
 (IV)has in effect a valid type-approval certificate issued by the Secretary. (ii)LimitationClause (i) shall cease to apply with respect to any vessel on, as applicable—
 (I)the expiration of the service life, as determined by the Secretary, of— (aa)the ballast water management system; or
 (bb)the vessel; (II)the completion of a major conversion (as defined in section 2101 of title 46, United States Code) of the vessel; or
 (III)a determination by the Secretary that there are other type-approved systems for the vessel or category of vessels, with respect to the use of which the environmental, health, and economic benefits would exceed the costs.
											(D)Review of ballast water management system type-approval testing methods
 (i)Definition of live; livingNotwithstanding any other provision of law (including regulations), for purposes of section 151.1511 of title 33, and part 162 of title 46, Code of Federal Regulations (or successor regulations), the terms live and living shall not—
 (I)include an organism that has been rendered nonviable; or (II)preclude the consideration of any method of measuring the concentration of organisms in ballast water that are capable of reproduction.
 (ii)Draft policyNot later than 180 days after the date of enactment of this subsection, the Secretary, in coordination with the Administrator, shall publish a draft policy letter, based on the best available science, describing type-approval testing methods and protocols for ballast water management systems, if any, that—
 (I)render nonviable organisms in ballast water; and (II)may be used in addition to the methods established under subpart 162.060 of title 46, Code of Federal Regulations (or successor regulations)—
 (aa)to measure the concentration of organisms in ballast water that are capable of reproduction; (bb)to certify the performance of each ballast water management system under this subsection; and
 (cc)to certify laboratories to evaluate applicable treatment technologies. (iii)Public commentThe Secretary shall provide a period of not more than 60 days for public comment regarding the draft policy letter published under clause (ii).
										(iv)Final policy
 (I)In generalNot later than 1 year after the date of enactment of this subsection, the Secretary, in coordination with the Administrator, shall publish a final policy letter describing type-approval testing methods, if any, for ballast water management systems that render nonviable organisms in ballast water.
 (II)Method of evaluationThe ballast water management systems under subclause (I) shall be evaluated by measuring the concentration of organisms in ballast water that are capable of reproduction based on the best available science that may be used in addition to the methods established under subpart 162.060 of title 46, Code of Federal Regulations (or successor regulations).
 (III)RevisionsThe Secretary shall revise the final policy letter under subclause (I) in any case in which the Secretary, in coordination with the Administrator, determines that additional testing methods are capable of measuring the concentration of organisms in ballast water that have not been rendered nonviable.
 (v)Factors for considerationIn developing a policy letter under this subparagraph, the Secretary, in coordination with the Administrator—
 (I)shall take into consideration a testing method that uses organism grow-out and most probable number statistical analysis to determine the concentration of organisms in ballast water that are capable of reproduction; and
 (II)shall not take into consideration a testing method that relies on a staining method that measures the concentration of—
 (aa)organisms greater than or equal to 10 micrometers; and (bb)organisms less than or equal to 50 micrometers.
												(E)Intergovernmental response framework
 (i)In generalThe Secretary, in consultation with the Administrator and acting in coordination with, or through, the Aquatic Nuisance Species Task Force established by section 1201(a) of the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4721(a)), shall establish a framework for Federal and intergovernmental response to aquatic nuisance species risks from discharges from vessels subject to ballast water and incidental discharge compliance requirements under this subsection, including the introduction, spread, and establishment of aquatic nuisance species populations.
 (ii)Ballast discharge risk responseThe Administrator, in coordination with the Secretary and taking into consideration information from the National Ballast Information Clearinghouse developed under section 1102(f) of the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4712(f)), shall establish a risk assessment and response framework using ballast water discharge data and aquatic nuisance species monitoring data for the purposes of—
 (I)identifying and tracking populations of aquatic invasive species; (II)evaluating the risk of any aquatic nuisance species population tracked under subclause (I) establishing and spreading in waters of the United States or waters of the contiguous zone; and
 (III)establishing emergency best management practices that may be deployed rapidly, in a local or regional manner, to respond to emerging aquatic nuisance species threats.
											(7)Petitions by Governors for review
 (A)In generalThe Governor of a State (or a designee) may submit to the Administrator or the Secretary a petition—
 (i)to issue an order under paragraph (4)(E); or (ii)to review any standard of performance, regulation, or policy promulgated under paragraph (4), (5), or (6), respectively, if there exists new information that could reasonably result in a change to—
 (I)the standard of performance, regulation, or policy; or (II)a determination on which the standard of performance, regulation, or policy was based.
 (B)InclusionA petition under subparagraph (A) shall include a description of any applicable scientific or technical information that forms the basis of the petition.
									(C)Determination
 (i)TimingThe Administrator or the Secretary, as applicable, shall grant or deny— (I)a petition under subparagraph (A)(i) by not later than the date that is 180 days after the date on which the petition is submitted; and
 (II)a petition under subparagraph (A)(ii) by not later than the date that is 1 year after the date on which the petition is submitted.
 (ii)Effect of grantIf the Administrator or the Secretary determines under clause (i) to grant a petition— (I)in the case of a petition under subparagraph (A)(i), the Administrator shall immediately issue the relevant order under paragraph (4)(E); or
 (II)in the case of a petition under subparagraph (A)(ii), the Administrator or Secretary shall publish in the Federal Register, by not later than 30 days after the date of that determination, a notice of proposed rulemaking to revise the relevant standard, requirement, regulation, or policy under paragraph (4), (5), or (6), as applicable.
 (iii)Notice of denialIf the Administrator or the Secretary determines under clause (i) to deny a petition, the Administrator or Secretary shall publish in the Federal Register, by not later than 30 days after the date of that determination, a detailed explanation of the scientific, technical, or operational factors that form the basis of the determination.
 (iv)ReviewA determination by the Administrator or the Secretary under clause (i) to deny a petition shall be— (I)considered to be a final agency action; and
 (II)subject to judicial review in accordance with section 509, subject to clause (v). (v)Exceptions (I)VenueNotwithstanding section 509(b), a petition for review of a determination by the Administrator or the Secretary under clause (i) to deny a petition submitted by the Governor of a State under subparagraph (A) may be filed in any United States district court of competent jurisdiction.
 (II)Deadline for filingNotwithstanding section 509(b), a petition for review of a determination by the Administrator or the Secretary under clause (i) shall be filed by not later than 180 days after the date on which the justification for the determination is published in the Federal Register under clause (iii).
											(8)Prohibition
 (A)In generalIt shall be unlawful for any person to violate— (i)a provision of the Vessel General Permit in force and effect under paragraph (3)(A);
 (ii)a regulation promulgated pursuant to section 1101 of the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4711) (as in effect on the day before the date of enactment of this subsection) in force and effect under paragraph (3)(B); or
 (iii)an applicable requirement or regulation under this subsection. (B)Compliance with regulationsEffective beginning on the effective date of a regulation promulgated under paragraph (4), (5), (6), or (10), as applicable, it shall be unlawful for the owner or operator of a vessel subject to the regulation—
 (i)to discharge any discharge incidental to the normal operation of the vessel into waters of the United States or waters of the contiguous zone, except in compliance with the regulation; or
 (ii)to operate in waters of the United States or waters of the contiguous zone, if the vessel is not equipped with a required marine pollution control device that complies with the requirements established under this subsection, unless—
 (I)the owner or operator of the vessel denotes in an entry in the official logbook of the vessel that the equipment was not operational; and
 (II)either— (aa)the applicable discharge was avoided; or
 (bb)an alternate compliance option approved by the Secretary as meeting the applicable standard was employed.
 (C)Affirmative defenseNo person shall be found to be in violation of this paragraph if— (i)the violation was in the interest of ensuring the safety of life at sea, as determined by the Secretary; and
 (ii)the applicable emergency circumstance was not the result of negligence or malfeasance on the part of—
 (I)the owner or operator of the vessel; (II)the master of the vessel; or
 (III)the person in charge of the vessel. (D)TreatmentEach day of continuing violation of an applicable requirement of this subsection shall constitute a separate offense.
 (E)In rem liabilityA vessel operated in violation of this subsection is liable in rem for any civil penalty assessed for the violation.
 (F)Revocation of clearanceThe Secretary shall withhold or revoke the clearance of a vessel required under section 60105 of title 46, United States Code, if the owner or operator of the vessel is in violation of this subsection.
									(9)Effect on other laws
									(A)State authority
 (i)In generalExcept as provided in clauses (ii) through (v) and paragraph (10), effective beginning on the date on which the requirements promulgated by the Secretary under subparagraphs (A), (B), and (C) of paragraph (5) with respect to every discharge incidental to the normal operation of a vessel that is subject to regulation under this subsection are final, effective, and enforceable, no State, political subdivision of a State, or interstate agency may adopt or enforce any law, regulation, or other requirement of the State, political subdivision, or interstate agency with respect to any such discharge.
 (ii)Identical or lesser State lawsClause (i) shall not apply to any law, regulation, or other requirement of a State, political subdivision of a State, or interstate agency in effect on or after the date of enactment of this subsection—
 (I)that is identical to a Federal requirement under this subsection applicable to the relevant discharge; or
 (II)compliance with which would be achieved concurrently in achieving compliance with a Federal requirement under this subsection applicable to the relevant discharge.
 (iii)State enforcement of Federal requirementsA State may enforce any standard of performance or other Federal requirement of this subsection in accordance with subsection (k) or other applicable Federal authority.
										(iv)Exception for certain fees
 (I)In generalSubject to subclauses (II) and (III), a State that assesses any fee pursuant to any State or Federal law relating to the regulation of a discharge incidental to the normal operation of a vessel before the date of enactment of this subsection may assess or retain a fee to cover the costs of administration, inspection, monitoring, and enforcement activities by the State to achieve compliance with the applicable requirements of this subsection.
											(II)Maximum amount
 (aa)In generalExcept as provided in item (bb), a State may assess a fee for activities under this clause equal to not more than $1,000 against the owner or operator of a vessel that—
 (AA)has operated outside of that State; and (BB)arrives at a port or place of destination in the State (excluding movement entirely within a single port or place of destination).
 (bb)Vessels engaged in coastwise tradeA State may assess against the owner or operator of a vessel registered in accordance with applicable Federal law and lawfully engaged in the coastwise trade not more than $5,000 in fees under this clause per vessel during a calendar year.
												(III)Adjustment for inflation
 (aa)In generalA State may adjust the amount of a fee authorized under this clause not more frequently than once every 5 years to reflect the percentage by which the Consumer Price Index for All Urban Consumers published by the Department of Labor for the month of October immediately preceding the date of adjustment exceeds the Consumer Price Index for All Urban Consumers published by the Department of Labor for the month of October that immediately precedes the date that is 5 years before the date of adjustment.
 (bb)Effect of subclauseNothing in this subclause prevents a State from adjusting a fee in effect before the date of enactment of this subsection to the applicable maximum amount under subclause (II).
 (cc)ApplicabilityThis subclause applies only to increases in fees to amounts greater than the applicable maximum amount under subclause (II).
 (v)Alaska graywaterClause (i) shall not apply with respect to any discharge of graywater (as defined in section 1414 of the Consolidated Appropriations Act, 2001 (Public Law 106–554; 114 Stat. 2763A–323)) from a passenger vessel (as defined in section 2101 of title 46, United States Code) in the State of Alaska (including all waters in the Alexander Archipelago) carrying 50 or more passengers.
 (vi)Preservation of authorityNothing in this subsection preempts any State law, public initiative, referendum, regulation, requirement, or other State action, except as expressly provided in this subsection.
 (B)Established regimesExcept as expressly provided in this subsection, nothing in this subsection affects the applicability to a vessel of any other provision of Federal law, including—
 (i)this section; (ii)section 311;
 (iii)the Act to Prevent Pollution from Ships (33 U.S.C. 1901 et seq.); and (iv)title X of the Coast Guard Authorization Act of 2010 (33 U.S.C. 3801 et seq.).
 (C)PermittingEffective beginning on the date of enactment of this subsection— (i)the Small Vessel General Permit is repealed; and
 (ii)the Administrator, or a State in the case of a permit program approved under section 402, shall not require, or in any way modify, a permit under that section for—
 (I)any discharge that is subject to regulation under this subsection; (II)any discharge incidental to the normal operation of a vessel from a small vessel or fishing vessel, regardless of whether that discharge is subject to regulation under this subsection; or
 (III)any discharge described in paragraph (2)(B)(ii). (D)No effect on civil or criminal actionsNothing in this subsection, or any standard, regulation, or requirement established under this subsection, modifies or otherwise affects, preempts, or displaces—
 (i)any cause of action; or (ii)any provision of Federal or State law establishing a remedy for civil relief or criminal penalty.
 (E)No effect on certain secretarial authorityNothing in this subsection affects the authority of the Secretary of Commerce or the Secretary of the Interior to administer any land or waters under the administrative control of the Secretary of Commerce or the Secretary of the Interior, respectively.
 (F)No limitation on State inspection authorityNothing in this subsection limits the authority of a State to inspect a vessel pursuant to paragraph (5)(A)(iii) in order to monitor compliance with an applicable requirement of this section.
									(10)Additional regional requirements
									(A)Minimum Great Lakes System requirements
 (i)In generalExcept as provided in clause (ii), the owner or operator of a vessel entering the St. Lawrence Seaway through the mouth of the St. Lawrence River shall conduct a complete ballast water exchange or saltwater flush—
 (I)not less than 200 nautical miles from any shore for a voyage originating outside the United States or Canadian exclusive economic zone; or
 (II)not less than 50 nautical miles from any shore for a voyage originating within the United States or Canadian exclusive economic zone.
 (ii)ExceptionsClause (i) shall not apply to a vessel if— (I)complying with an applicable requirement of clause (i)—
 (aa)would compromise the safety of the vessel; or (bb)is otherwise prohibited by any Federal, Canadian, or international law (including regulations) pertaining to vessel safety;
 (II)design limitations of the vessel prevent a ballast water exchange from being conducted in accordance with an applicable requirement of clause (i);
 (III)the vessel— (aa)is certified by the Secretary as having no residual ballast water or sediments onboard; or
 (bb)retains all ballast water while in waters subject to the requirement; or (IV)empty ballast tanks on the vessel are sealed and certified by the Secretary in a manner that ensures that—
 (aa)no discharge or uptake occurs; and (bb)any subsequent discharge of ballast water is subject to the requirement.
												(B)Enhanced Great Lakes System requirements
										(i)Petitions by Governors for proposed enhanced standards and requirements
 (I)In generalThe Governor of a Great Lakes State (or a State employee designee) may submit a petition in accordance with subclause (II) to propose that other Governors of Great Lakes States endorse an enhanced standard of performance or other requirement with respect to any discharge that—
 (aa)is subject to regulation under this subsection; and (bb)occurs within the Great Lakes System.
 (II)SubmissionA Governor shall submit a petition under subclause (I), in writing, to— (aa)the Executive Director of the Great Lakes Commission, in such manner as may be prescribed by the Great Lakes Commission;
 (bb)the Governor of each other Great Lakes State; and (cc)the Director of the Great Lakes National Program Office established by section 118(b).
												(III)Preliminary assessment by Great Lakes Commission
 (aa)In generalAfter the date of receipt of a petition under subclause (II)(aa), the Great Lakes Commission (acting through the Great Lakes Panel on Aquatic Nuisance Species, to the maximum extent practicable) may develop a preliminary assessment regarding each enhanced standard of performance or other requirement described in the petition.
 (bb)ProvisionsThe preliminary assessment developed by the Great Lakes Commission under item (aa)— (AA)may be developed in consultation with relevant experts and stakeholders;
 (BB)may be narrative in nature; (CC)may include the preliminary views, if any, of the Great Lakes Commission on the propriety of the proposed enhanced standard of performance or other requirement;
 (DD)shall be submitted, in writing, to the Governor of each Great Lakes State and the Director of the Great Lakes National Program Office and published on the internet website of the Great Lakes National Program Office; and
 (EE)except as provided in clause (iii), shall not be taken into consideration, or provide a basis for review, by the Administrator or the Secretary for purposes of that clause.
													(ii)Proposed enhanced standards and requirements
											(I)Publication in Federal Register
 (aa)Request by GovernorNot earlier than the date that is 90 days after the date on which the Executive Director of the Great Lakes Commission receives from a Governor of a Great Lakes State a petition under clause (i)(II)(aa), the Governor may request the Director of the Great Lakes National Program Office to publish, for a period requested by the Governor of not less than 30 days, and the Director shall so publish, in the Federal Register for public comment—
 (AA)a copy of the petition; and (BB)if applicable as of the date of publication, any preliminary assessment of the Great Lakes Commission developed under clause (i)(III) relating to the petition.
 (bb)Review of public commentsOn receipt of a written request of a Governor of a Great Lakes State, the Director of the Great Lakes National Program Office shall make available all public comments received in response to the notice under item (aa).
 (cc)No response requiredNotwithstanding any other provision of law, a Governor of a Great Lakes State or the Director of the Great Lakes National Program Office shall not be required to provide a response to any comment received in response to the publication of a petition or preliminary assessment under item (aa).
 (dd)PurposeAny public comments received in response to the publication of a petition or preliminary assessment under item (aa) shall be used solely for the purpose of providing information and feedback to the Governor of each Great Lakes State regarding the decision to endorse the proposed standard or requirement.
 (ee)Effect of petitionA proposed standard or requirement developed under subclause (II) may differ from the proposed standard or requirement described in a petition published under item (aa).
 (II)Coordination to develop proposed standard or requirementAfter the expiration of the public comment period for the petition under subclause (I), any interested Governor of a Great Lakes State may work in coordination with the Great Lakes Commission to develop a proposed standard of performance or other requirement applicable to a discharge referred to in the petition.
 (III)RequirementsA proposed standard of performance or other requirement under subclause (II)— (aa)shall be developed—
 (AA)in consultation with representatives from the Federal and provincial governments of Canada; (BB)after notice and opportunity for public comment on the petition published under subclause (I); and
 (CC)taking into consideration the preliminary assessment, if any, of the Great Lakes Commission under clause (i)(III);
 (bb)shall be specifically endorsed in writing by— (AA)the Governor of each Great Lakes State, if the proposed standard or requirement would impose any additional equipment requirement on a vessel; or
 (BB)not fewer than 5 Governors of Great Lakes States, if the proposed standard or requirement would not impose any additional equipment requirement on a vessel; and
 (cc)in the case of a proposed requirement to prohibit 1 or more types of discharge regulated under this subsection, whether treated or not treated, into waters within the Great Lakes System, shall not apply outside the waters of the Great Lakes States of the Governors endorsing the proposed requirement under item (bb).
												(iii)Promulgation by Administrator and Secretary
											(I)Submission
 (aa)In generalThe Governors endorsing a proposed standard or requirement under clause (ii)(III)(bb) may jointly submit to the Administrator and the Secretary for approval each proposed standard of performance or other requirement developed and endorsed pursuant to clause (ii).
 (bb)InclusionEach submission under item (aa) shall include an explanation regarding why the applicable standard of performance or other requirement is—
 (AA)at least as stringent as a comparable standard of performance or other requirement under this subsection;
 (BB)in accordance with maritime safety; and (CC)in accordance with applicable maritime and navigation laws and regulations.
													(cc)Withdrawal
 (AA)In generalThe Governor of any Great Lakes State that endorses a proposed standard or requirement under clause (ii)(III)(bb) may withdraw the endorsement by not later than the date that is 90 days after the date on which the Administrator and the Secretary receive the proposed standard or requirement.
 (BB)Effect on Federal reviewIf, after the withdrawal of an endorsement under subitem (AA), the proposed standard or requirement does not have the applicable number of endorsements under clause (ii)(III)(bb), the Administrator and the Secretary shall terminate the review under this clause.
 (dd)Dissenting opinionsThe Governor of a Great Lakes State that does not endorse a proposed standard or requirement under clause (ii)(III)(bb) may submit to the Administrator and the Secretary any dissenting opinions of the Governor.
 (II)Joint noticeOn receipt of a proposed standard of performance or other requirement under subclause (I), the Administrator and the Secretary shall publish in the Federal Register a joint notice that, at minimum—
 (aa)states that the proposed standard or requirement is publicly available; and (bb)provides an opportunity for public comment regarding the proposed standard or requirement during the 90-day period beginning on the date of receipt by the Administrator and the Secretary of the proposed standard or requirement.
												(III)Review
 (aa)In generalAs soon as practicable after the date of publication of a joint notice under subclause (II)— (AA)the Administrator shall commence a review of each proposed standard of performance or other requirement covered by the notice to determine whether that standard or requirement is at least as stringent as comparable standards and requirements under this subsection; and
 (BB)the Secretary shall commence a review of each proposed standard of performance or other requirement covered by the notice to determine whether that standard or requirement is in accordance with maritime safety and applicable maritime and navigation laws and regulations.
 (bb)ConsultationIn carrying out item (aa), the Administrator and the Secretary— (AA)shall consult with the Governor of each Great Lakes State and representatives from the Federal and provincial governments of Canada;
 (BB)shall take into consideration any relevant data or public comments received under subclause (II)(bb); and
 (CC)shall not take into consideration any preliminary assessment by the Great Lakes Commission under clause (i)(III), or any dissenting opinion under subclause (I)(dd), except to the extent that such an assessment or opinion is relevant to the criteria for the applicable determination under item (aa).
 (IV)Approval or disapprovalNot later than 180 days after the date of receipt of each proposed standard of performance or other requirement under subclause (I), the Administrator and the Secretary shall—
 (aa)determine, as applicable, whether each proposed standard or other requirement satisfies the criteria under subclause (III)(aa);
 (bb)approve each proposed standard or other requirement, unless the Administrator or the Secretary, as applicable, determines under item (aa) that the proposed standard or other requirement does not satisfy the criteria under subclause (III)(aa); and
 (cc)submit to the Governor of each Great Lakes State, and publish in the Federal Register, a notice of the determination under item (aa).
												(V)Action on disapproval
 (aa)Rationale and recommendationsIf the Administrator and the Secretary disapprove a proposed standard of performance or other requirement under subclause (IV)(bb), the notices under subclause (IV)(cc) shall include—
 (AA)a description of the reasons why the standard or requirement is, as applicable, less stringent than a comparable standard or requirement under this subsection, inconsistent with maritime safety, or inconsistent with applicable maritime and navigation laws and regulations; and
 (BB)any recommendations regarding changes the Governors of the Great Lakes States could make to conform the disapproved portion of the standard or requirement to the requirements of this subparagraph.
 (bb)ReviewDisapproval of a proposed standard or requirement by the Administrator and the Secretary under this subparagraph shall be considered to be a final agency action subject to judicial review under section 509.
 (VI)Action on approvalOn approval by the Administrator and the Secretary of a proposed standard of performance or other requirement under subclause (IV)(bb)—
 (aa)the Administrator shall establish, by regulation, the proposed standard or requirement within the Great Lakes System in lieu of any comparable standard or other requirement promulgated under paragraph (4); and
 (bb)the Secretary shall establish, by regulation, any requirements necessary to implement, ensure compliance with, and enforce the standard or requirement under item (aa), or to apply the proposed requirement, within the Great Lakes System in lieu of any comparable requirement promulgated under paragraph (5).
 (VII)No judicial review for certain actionsAn action or inaction of a Governor of a Great Lakes State or the Great Lakes Commission under this subparagraph shall not be subject to judicial review.
 (VIII)Great Lakes CompactNothing in this subsection limits, alters, or amends the Great Lakes Compact to which Congress granted consent in the Act of July 24, 1968 (Public Law 90–419; 82 Stat. 414).
 (IX)Authorization of appropriationsThere is authorized to be appropriated to the Great Lakes Commission $5,000,000, to be available until expended.
											(C)Minimum Pacific Region requirements
 (i)Definition of commercial vesselIn this subparagraph, the term commercial vessel means a vessel operating between— (I)2 ports or places of destination within the Pacific Region; or
 (II)a port or place of destination within the Pacific Region and a port or place of destination on the Pacific Coast of Canada or Mexico north of parallel 20 degrees north latitude, inclusive of the Gulf of California.
											(ii)Ballast water exchange
 (I)In generalExcept as provided in subclause (II) and clause (iv), the owner or operator of a commercial vessel shall conduct a complete ballast water exchange in waters more than 50 nautical miles from shore.
 (II)ExemptionsSubclause (I) shall not apply to a commercial vessel— (aa)using, in compliance with applicable requirements, a type-approved ballast water management system approved by the Secretary; or
 (bb)voyaging— (AA)between or to a port or place of destination in the State of Washington, if the ballast water to be discharged from the commercial vessel originated solely from waters located between the parallel 46 degrees north latitude, including the internal waters of the Columbia River, and the internal waters of Canada south of parallel 50 degrees north latitude, including the waters of the Strait of Georgia and the Strait of Juan de Fuca;
 (BB)between ports or places of destination in the State of Oregon, if the ballast water to be discharged from the commercial vessel originated solely from waters located between the parallel 40 degrees north latitude and the parallel 50 degrees north latitude;
 (CC)between ports or places of destination in the State of California within the San Francisco Bay area east of the Golden Gate Bridge, including the Port of Stockton and the Port of Sacramento, if the ballast water to be discharged from the commercial vessel originated solely from ports or places within that area;
 (DD)between the Port of Los Angeles, the Port of Long Beach, and the El Segundo offshore marine oil terminal, if the ballast water to be discharged from the commercial vessel originated solely from the Port of Los Angeles, the Port of Long Beach, or the El Segundo offshore marine oil terminal;
 (EE)between a port or place of destination in the State of Alaska within a single Captain of the Port Zone;
 (FF)between ports or places of destination in different counties of the State of Hawaii, if the vessel may conduct a complete ballast water exchange in waters that are more than 10 nautical miles from shore and at least 200 meters deep; or
 (GG)between ports or places of destination within the same county of the State of Hawaii, if the vessel does not transit outside State marine waters during the voyage.
													(iii)Low-salinity ballast water
 (I)In generalExcept as provided in subclause (II) and clause (iv), the owner or operator of a commercial vessel that transports ballast water sourced from waters with a measured salinity of less than 18 parts per thousand and voyages to a Pacific Region port or place of destination with a measured salinity of less than 18 parts per thousand shall conduct a complete ballast water exchange—
 (aa)not less than 50 nautical miles from shore, if the ballast water was sourced from a Pacific Region port or place of destination; or
 (bb)more than 200 nautical miles from shore, if the ballast water was not sourced from a Pacific Region port or place of destination.
 (II)ExceptionSubclause (I) shall not apply to a commercial vessel voyaging to a port or place of destination in the Pacific Region that is using, in compliance with applicable requirements, a type-approved ballast water management system approved by the Secretary to achieve standards of performance of—
 (aa)less than 1 organism per 10 cubic meters, if that organism— (AA)is living, or has not been rendered nonviable; and
 (BB)is 50 or more micrometers in minimum dimension; (bb)less than 1 organism per 10 milliliters, if that organism—
 (AA)is living, or has not been rendered nonviable; and (BB)is more than 10, but less than 50, micrometers in minimum dimension;
 (cc)concentrations of indicator microbes that are less than— (AA)1 colony-forming unit of toxicogenic Vibrio cholera (serotypes O1 and O139) per 100 milliliters or less than 1 colony-forming unit of that microbe per gram of wet weight of zoological samples;
 (BB)126 colony-forming units of escherichia coli per 100 milliliters; and (CC)33 colony-forming units of intestinal enterococci per 100 milliliters; and
 (dd)concentrations of such additional indicator microbes and viruses as may be specified in the standards of performance established by the Administrator under paragraph (4).
 (iv)General exceptionsThe requirements of clauses (ii) and (iii) shall not apply to a commercial vessel if— (I)complying with the requirement would compromise the safety of the commercial vessel;
 (II)design limitations of the commercial vessel prevent a ballast water exchange from being conducted in accordance with clause (ii) or (iii), as applicable;
 (III)the commercial vessel— (aa)is certified by the Secretary as having no residual ballast water or sediments onboard; or
 (bb)retains all ballast water while in waters subject to those requirements; or (IV)empty ballast tanks on the commercial vessel are sealed and certified by the Secretary in a manner that ensures that—
 (aa)no discharge or uptake occurs; and (bb)any subsequent discharge of ballast water is subject to those requirements.
												(D)Establishment of State no-discharge zones
 (i)State prohibitionSubject to clause (ii), after the effective date of regulations promulgated by the Secretary under paragraph (5), if any State determines that the protection and enhancement of the quality of some or all of the waters within the State require greater environmental protection, the State may prohibit 1 or more types of discharge regulated under this subsection, whether treated or not treated, into such waters.
 (ii)ApplicabilityA prohibition by a State under clause (i) shall not apply until the date on which the Administrator makes the applicable determinations described in clause (iii).
										(iii)Prohibition by Administrator
 (I)DeterminationOn application of a State, the Administrator, in concurrence with the Secretary (subject to subclause (II)), shall, by regulation, prohibit the discharge from a vessel of 1 or more discharges subject to regulation under this subsection, whether treated or not treated, into the waters covered by the application if the Administrator determines that—
 (aa)prohibition of the discharge would protect and enhance the quality of the specified waters within the State;
 (bb)adequate facilities for the safe and sanitary removal and treatment of the discharge are reasonably available for the water and all vessels to which the prohibition would apply;
 (cc)the discharge can be safely collected and stored until a vessel reaches a discharge facility or other location; and
 (dd)in the case of an application for the prohibition of discharges of ballast water in a port (or in any other location where cargo, passengers, or fuel are loaded and unloaded)—
 (AA)the adequate facilities described in item (bb) are reasonably available for commercial vessels, after considering, at a minimum, water depth, dock size, pumpout facility capacity and flow rate, availability of year-round operations, proximity to navigation routes, and the ratio of pumpout facilities to the population and discharge capacity of commercial vessels operating in those waters; and
 (BB)the prohibition will not unreasonably interfere with the safe loading and unloading of cargo, passengers, or fuel.
													(II)Concurrence with Secretary
 (aa)RequestThe Administrator shall submit to the Secretary a request for written concurrence with respect to a prohibition under subclause (I).
 (bb)Effect of failure to concurA failure by the Secretary to concur with the Administrator under subclause (I) by the date that is 60 days after the date on which the Administrator submits a request for concurrence under item (aa) shall not prevent the Administrator from prohibiting the relevant discharge in accordance with subclause (III), subject to the condition that the Administrator shall include in the administrative record of the promulgation—
 (AA)documentation of the request submitted under item (aa); and (BB)the response of the Administrator to any written objections received from the Secretary relating to the proposed standard of performance during the 60-day period beginning on the date of submission of the request.
 (III)TimingThe Administrator shall approve or disapprove an application submitted under subclause (I) by not later than 90 days after the date on which the application is submitted to the Administrator.
 (E)Maintenance in effect of more-stringent standardsIn any case in which a requirement established under this paragraph is more stringent or environmentally protective than a comparable requirement established under paragraph (4), (5), or (6), the more-stringent or more-protective requirement shall control..
					(2)Repeals
 (A)In generalEffective beginning on the date of enactment of this Act, the following provisions of law are repealed:
 (i)Section 1101 of the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4711).
 (ii)Public Law 110–299 (33 U.S.C. 1342 note). (B)Conforming amendmentsSection 1102 of the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4712) is amended—
 (i)in subsection (c)(1), by inserting (as in effect on the day before the date of enactment of the Vessel Incidental Discharge Act of 2018) after section 1101(b); and
 (ii)in subsection (f)(1)(B), by inserting (as in effect on the day before the date of enactment of the Vessel Incidental Discharge Act of 2018) after section 1101(c).
 (b)Regulations for use of marine pollution control devicesSection 312 of the Federal Water Pollution Control Act (33 U.S.C. 1322) is amended— (1)by striking the section designation and heading and all that follows through For the purpose of in subsection (a) and inserting the following:
						
							312.Marine sanitation devices; discharges incidental to the normal operation of vessels
 (a)DefinitionsIn; (2)in subsection (a)—
 (A)in paragraph (7), by striking devices or of vessels and inserting devices, marine pollution control device equipment, or vessels; and (B)in paragraph (13), in the matter preceding subparagraph (A), by inserting , except as provided in subsection (p), after means;
 (3)in subsection (g)— (A)by inserting or marine pollution control device equipment after marine sanitation device each place it appears;
 (B)in paragraph (1)— (i)by inserting or equipment after such device; and
 (ii)by inserting or equipment after test device; and (C)in paragraph (2)—
 (i)by inserting or equipment after the device each place it appears; and (ii)in the fourth sentence, by inserting or equipment after device each place it appears; and
 (4)in subsection (h)— (A)in paragraph (1), by inserting and marine pollution control device equipment after marine sanitation device;
 (B)in paragraph (2), by inserting or any certified marine pollution control device equipment or element of design of such equipment after such device; (C)by redesignating paragraphs (1) through (4) as subparagraphs (A) through (D), respectively, and indenting the subparagraphs appropriately;
 (D)by striking (h) After and inserting the following:  (h)Sale and resale of properly equipped vessels; operability of certified marine sanitation devices (1)In generalSubject to paragraph (2), after; and
 (E)by adding at the end the following:  (2)Effect of subsectionNothing in this subsection requires certification of a marine pollution control device for use on any vessel of the Armed Forces..
						(c)Enforcement authority
 (1)In generalSection 312(k) of the Federal Water Pollution Control Act (33 U.S.C. 1322(k)) is amended— (A)by striking the second sentence and inserting the following:
							
								(3)States
 (A)In generalThis section may be enforced by a State or political subdivision of a State (including the attorney general of a State), including by filing a civil action in an appropriate Federal district court to enforce any violation of subsection (p).
 (B)JurisdictionThe appropriate Federal district court shall have jurisdiction with respect to a civil action filed pursuant to subparagraph (A), without regard to the amount in controversy or the citizenship of the parties—
 (i)to enforce the requirements of this section; and (ii)to apply appropriate civil penalties under this section or section 309(d), as appropriate.;
 (B)by striking (k) The provisions of this and inserting the following:  (k)Enforcement authority (1)AdministratorThis section shall be enforced by the Administrator, to the extent provided in section 309.
									(2)Secretary
 (A)In generalThis; and (C)in paragraph (2) (as so designated)—
 (i)in subparagraph (A), by striking operating and he may utilize by agreement and inserting operating, who may use, by agreement; and (ii)by adding at the end the following:
								
 (B)InspectionsFor purposes of ensuring compliance with this section, the Secretary— (i)may carry out an inspection (including the taking of ballast water samples) of any vessel at any time; and
 (ii)shall— (I)establish procedures for—
 (aa)reporting violations of this section; and (bb)accumulating evidence regarding those violations; and
 (II)use appropriate and practicable measures of detection and environmental monitoring of vessels. (C)DetentionThe Secretary may detain a vessel if the Secretary—
 (i)has reasonable cause to believe that the vessel— (I)has failed to comply with an applicable requirement of this section; or
 (II)is being operated in violation of such a requirement; and (ii)the Secretary provides to the owner or operator of the vessel a notice of the intent to detain..
 (2)Preservation of Federal enforcement authoritySection 309 of the Federal Water Pollution Control Act (33 U.S.C. 1319) is amended— (A)in subsection (a)(3), by striking 318 and inserting 312(p), 318;
 (B)in subsection (c), by striking 318 each place it appears and inserting 312(p), 318; (C)in subsection (d), in the first sentence—
 (i)by striking 318 and inserting 312(p), 318,; and (ii)by striking State,, and inserting State,; and
 (D)in subsection (g)(1)(A), by striking 318 and inserting 312(p), 318. (3)Preservation of public enforcement authoritySection 505(f) of the Federal Water Pollution Control Act (33 U.S.C. 1365(f)) is amended by striking (5) certification and all that follows through the period at the end and inserting the following: (5) a standard of performance or requirement under section 312(p); (6) a certification under section 401; (7) a permit or condition of a permit issued under section 402 that is in effect under this Act (including a requirement applicable by reason of section 313); or (8) a regulation under section 405(d)..
 (4)ReviewSection 509(b) of the Federal Water Pollution Control Act (33 U.S.C. 1369(b)) is amended by adding at the end the following:
						
							(4)Discharges incidental to normal operation of vessels
 (A)In generalExcept as provided in subparagraph (B), any interested person may file a petition for review of a final agency action under section 312(p) of the Administrator or the Secretary of the department in which the Coast Guard is operating in accordance with the requirements of this subsection.
 (B)Venue exceptionSubject to section 312(p)(7)(C)(v), a petition for review of a final agency action under section 312(p) of the Administrator or the Secretary of the department in which the Coast Guard is operating may be filed only in the United States Court of Appeals for the District of Columbia Circuit..
 (d)Logbook requirementsSection 11301(b) of title 46, United States Code, is amended by adding at the end the following:  (13)when a vessel fails to carry out ballast water management requirements as applicable and pursuant to regulations promulgated by the Secretary, including when the vessel fails to carry out ballast water management requirements due to an allowed safety exemption, a statement regarding the failure to comply and the circumstances under which the failure occurred, made immediately after the failure, when practicable to do so..
 (e)Quagga musselSection 42(a)(1) of title 18, United States Code, is amended, in the first sentence, by inserting of the quagga mussel of the species Dreissena rostriformis or Dreissena bugensis; after Dreissena polymorpha;. (f)Coastal aquatic invasive species mitigation grant program and mitigation fund (1)DefinitionsIn this subsection:
 (A)Coastal zoneThe term coastal zone has the meaning given the term in section 304 of the Coastal Zone Management Act of 1972 (16 U.S.C. 1453).
 (B)Eligible entityThe term eligible entity means— (i)a State;
 (ii)a unit of local government; (iii)an Indian Tribe;
 (iv)a nongovernmental organization; and (v)an institution of higher education.
 (C)Exclusive economic zoneThe term Exclusive Economic Zone means the Exclusive Economic Zone of the United States, as established by Presidential Proclamation 5030, dated March 10, 1983 (16 U.S.C. 1453 note).
 (D)FoundationThe term Foundation means the National Fish and Wildlife Foundation established by section 2(a) of the National Fish and Wildlife Foundation Establishment Act (16 U.S.C. 3701(a)).
 (E)FundThe term Fund means the Coastal Aquatic Invasive Species Mitigation Fund established by paragraph (3)(A). (F)ProgramThe term Program means the Coastal Aquatic Invasive Species Mitigation Grant Program established under paragraph (2)(A).
 (G)SecretaryThe term Secretary means the Secretary of Commerce. (2)Grant program (A)EstablishmentThe Secretary and the Foundation shall establish a program, to be known as the Coastal Aquatic Invasive Species Mitigation Grant Program, under which the Secretary and the Foundation shall award grants to eligible entities in accordance with this paragraph.
 (B)PurposesThe purposes of the Program are— (i)to improve the understanding, prevention, and mitigation of, and response to, aquatic invasive species in—
 (I)the coastal zone; and (II)the Exclusive Economic Zone;
 (ii)to support the prevention and mitigation of impacts from aquatic invasive species in the coastal zone; and
 (iii)to support the restoration of Pacific Island habitats, marine, estuarine, and Great Lakes environments in the coastal zone and the Exclusive Economic Zone that are impacted by aquatic invasive species.
							(C)Use of grants
 (i)In generalA grant awarded under the Program shall be used for an activity to carry out the purposes of the Program, including an activity—
 (I)to develop and implement procedures and programs, including permissible State ballast water inspection programs, to prevent, detect, control, mitigate, and rapidly or progressively eradicate aquatic invasive species in the coastal zone or the Exclusive Economic Zone, particularly in areas with high numbers of established aquatic invasive species;
 (II)to restore habitat impacted by an aquatic invasive species; (III)to develop new shipboard and land-based ballast water treatment system technologies and performance standards to prevent the introduction of aquatic invasive species;
 (IV)to develop mitigation measures to protect natural and cultural living resources, including shellfish, from the impacts of aquatic invasive species; or
 (V)to develop mitigation measures to protect infrastructure, such as hydroelectric infrastructure, from aquatic invasive species.
 (ii)Prohibition on funding litigationA grant awarded under the Program may not be used to fund litigation in any matter. (D)AdministrationNot later than 90 days after the date of enactment of this Act, the Foundation, in consultation with the Secretary, shall establish the following:
 (i)Application and review procedures for awarding grants under the Program. (ii)Approval procedures for awarding grants under the Program, including a requirement for consultation with—
 (I)the Secretary of the Interior; and (II)the Administrator.
 (iii)Performance accountability and monitoring measures for activities funded by a grant awarded under the Program.
 (iv)Procedures and methods to ensure accurate accounting and appropriate administration of grants awarded under the Program, including standards of recordkeeping.
 (E)Matching requirementEach eligible entity that receives a grant under the Program shall provide, in cash or through in-kind contributions from non-Federal sources, matching funds to carry out the activities funded by the grant in an amount equal to not less than 25 percent of the cost of the activities.
 (F)FundingThe Secretary and the Foundation are authorized to use the amounts available in the Fund to award grants under the Program.
						(3)Mitigation fund
 (A)EstablishmentThere is established in the Treasury of the United States a trust fund, to be known as the Coastal Aquatic Invasive Species Mitigation Fund, consisting of such amounts as are appropriated or credited to the Fund in accordance with this paragraph or section 9602 of the Internal Revenue Code of 1986.
						(B)Transfers to Fund
 (i)AppropriationThere is authorized to be appropriated from the Treasury to the Fund, for each fiscal year, an amount equal to the amount of penalties assessed for violations of subsection (p) of section 312 of the Federal Water Pollution Control Act (33 U.S.C. 1322) during the preceding fiscal year.
 (ii)Additional authorizationIn addition to the amounts transferred to the Fund under clause (i), there is authorized to be appropriated to the Fund $5,000,000 for each fiscal year.
 (C)Use of FundSubject to appropriations, the amounts in the Fund shall be available to the Secretary and the Foundation to award grants under the Program.
						(g)Great Lakes and Lake Champlain invasive species program
 (1)DefinitionsIn this subsection: (A)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency.
 (B)Aquatic nuisance speciesThe term aquatic nuisance species has the meaning given that term in subsection (p)(1) of section 312 of the Federal Water Pollution Control Act (33 U.S.C. 1322).
 (C)DirectorThe term Director means the Director of the Great Lakes National Program Office established by section 118(b) of the Federal Water Pollution Control Act (33 U.S.C. 1268(b)).
 (D)Great Lakes and Lake Champlain SystemsThe term Great Lakes and Lake Champlain Systems includes— (i)Lake Champlain; and
 (ii)all bodies of water (including wetlands) within— (I)the Great Lakes System (as defined in section 118(a)(3) of the Federal Water Pollution Control Act (33 U.S.C. 1268(a)(3))); or
 (II)the Lake Champlain drainage basin (as defined in section 120(g) of the Federal Water Pollution Control Act (33 U.S.C. 1270(g))).
 (E)ProgramThe term Program means the Great Lakes and Lake Champlain Invasive Species Program established under paragraph (2)(A).
						(2)Establishment of Program
 (A)In generalThe Administrator shall establish within the Great Lakes National Program Office a program, to be known as the Great Lakes and Lake Champlain Invasive Species Program—
 (i)in collaboration with— (I)the Director of the United States Fish and Wildlife Service;
 (II)the Administrator of the National Oceanic and Atmospheric Administration; (III)the Director of the United States Geological Survey; and
 (IV)the Secretary of the department in which the Coast Guard is operating; and (ii)in consultation with—
 (I)the head of Great Lakes Aquatic Nonindigenous Species Information System of the National Oceanic and Atmospheric Administration; and
 (II)the head of Great Lakes Environmental Research Laboratory of the National Oceanic and Atmospheric Administration.
 (B)PurposesThe purposes of the Program shall be— (i)to monitor for the introduction and spread of aquatic nuisance species into or within the Great Lakes and Lake Champlain Systems;
 (ii)to detect newly introduced aquatic nuisance species prior to the establishment of the aquatic nuisance species in the Great Lakes and Lake Champlain Systems;
 (iii)to inform, and assist with, management and response actions to prevent or stop the establishment or spread of an aquatic nuisance species;
 (iv)to establish a watch list of candidate aquatic nuisance species that may be introduced or spread, and that may survive and establish, within the Great Lakes and Lake Champlain Systems;
 (v)to monitor vectors likely to be contributing to the introduction or spread of aquatic nuisance species, including ballast water operations;
 (vi)to work collaboratively with the Federal, State, local, and Tribal agencies to develop criteria for prioritizing and distributing monitoring efforts;
 (vii)to develop, achieve type approval for, and pilot shipboard or land-based ballast water management systems installed on, or available for use by, commercial vessels operating solely within the Great Lakes and Lake Champlain Systems to prevent the spread of aquatic nuisance species populations within the Great Lakes and Lake Champlain Systems; and
 (viii)to facilitate meaningful Federal and State implementation of the regulatory framework in this subsection, including monitoring, shipboard education, inspection, and compliance conducted by States.
 (3)MethodologyThe Program shall seek— (A)to build on—
 (i)existing aquatic nuisance species monitoring efforts; and (ii)efforts to develop criteria for prioritizing and distributing monitoring efforts, geographically and among taxa, in the Great Lakes and Lake Champlain Systems;
 (B)to advance early detection and monitoring, and capacity to control the establishment and spread, of aquatic nuisance species within the Great Lakes and Lake Champlain Systems;
 (C)to identify opportunities to interdict the introduction and spread of aquatic nuisance species through sound science and technological advancements;
 (D)to assess the risk of aquatic nuisance species introduction and spread via the range of vectors active within the Great Lakes and Lake Champlain Systems;
 (E)to advance the development of type-approved ballast water management system (as defined in subsection (p)(1) of section 312 of the Federal Water Pollution Control Act (33 U.S.C. 1322) equipment for commercial, non-seagoing vessels that operate solely within the Great Lakes System (as defined in section 118(a)(3) of the Federal Water Pollution Control Act (33 U.S.C. 1268(a)(3)));
 (F)to immediately make available to the public information regarding— (i)the detection of new aquatic nuisance species within the Great Lakes and Lake Champlain Systems; or
 (ii)the spread of aquatic nuisance species within the Great Lakes and Lake Champlain Systems; (G)to annually submit to appropriate individuals and entities in each affected region a report describing the findings and activities of the Program;
 (H)to identify roles and responsibilities of Federal agencies in aquatic nuisance species monitoring and response; and
 (I)to provide resource assistance to States implementing State-level programs to enter into partnerships with Federal agencies in enforcing the requirements under subsection (p) of section 312 of the Federal Water Pollution Control Act (33 U.S.C. 1322).
 (4)CollaborationIn carrying out and developing the Program, the Director shall collaborate with— (A)applicable Federal, State, local, and Tribal agencies; and
 (B)such other research entities or stakeholders as the Director determines to be appropriate. (5)Data availabilityThe Director shall—
 (A)make the data collected under the Program available on a publicly accessible internet website, including in an annual summary report; and
 (B)in coordination with the entities identified under paragraph (4), develop communication and notification protocols for the purpose of communicating the range of aquatic nuisance species and any identification of a new aquatic nuisance species introduced to the Great Lakes and Lake Champlain Systems.
						(6)Report to Congress
 (A)In generalNot later than December 31, 2019, the Director shall submit to Congress a report summarizing the outcomes of activities carried out under the Program.
 (B)ContentsThe report under subparagraph (A) shall include— (i)a description of activities carried out under the Program, including an explanation of how those activities help to achieve the purposes described in paragraph (2)(B);
 (ii)an analysis of Federal, State, and local efforts to enhance multidisciplinary approaches to achieve the purposes described in paragraph (2)(B);
 (iii)recommendations relating to activities that would contribute to achievement of the purposes described in paragraph (2)(B); and
 (iv)recommendations to improve the efficiency and effectiveness of the Program. (7)Authorization of appropriationsThere is authorized to be appropriated to carry out the Program $50,000,000 for each of fiscal years 2019 through 2023.
					(h)Technical and conforming amendments
 (1)Section 1102(f) of the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4712(f)) is amended by striking paragraph (2) and inserting the following:
						
							(2)Ballast water reporting requirements
 (A)In generalThe owner or operator of a vessel subject to this title shall submit to the National Ballast Information Clearinghouse, by not later than 6 hours after the arrival of the vessel at a United States port or place of destination, the ballast water management report form approved by the Office of Management and Budget numbered OMB 1625–0069 (or a successor form), unless the vessel is operating exclusively on a voyage between ports or places within contiguous portions of a single Captain of the Port Zone.
 (B)Multiple dischargesThe owner or operator of a vessel subject to this title may submit a single report under subparagraph (A) for multiple ballast water discharges within a single port or place of destination during the same voyage.
 (C)Advance report to StatesA State may require the owner or operator of a vessel subject to this title to submit directly to the State, or to an appropriate regional forum, a ballast water management report form—
 (i)not later than 24 hours prior to arrival at a United States port or place of destination in the State, if the voyage of the vessel is anticipated to exceed 24 hours; or
 (ii)before departing the port or place of departure, if the voyage of the vessel to the United States port or place of destination is not anticipated to exceed 24 hours.
									(3)Vessel reporting data
 (A)Dissemination to StatesOn receipt of a ballast water management report under paragraph (2), the National Ballast Information Clearinghouse shall—
 (i)in the case of a form submitted electronically, immediately disseminate the report to interested States; or
 (ii)in the case of a form submitted by means other than electronically, disseminate the report to interested States as soon as practicable.
 (B)Availability to publicNot later than 30 days after the date of receipt of a ballast water management report under paragraph (2), the National Ballast Information Clearinghouse shall make the data in the report fully and readily available to the public in a searchable and fully retrievable electronic format.
								(4)Report
 (A)In generalNot later than July 1, 2019, and annually thereafter, the Secretary shall prepare and submit a report in accordance with this paragraph.
 (B)ContentsEach report under this paragraph shall synthesize and analyze the data described in paragraph (1) for the preceding 2-year period to evaluate nationwide status and trends relating to—
 (i)ballast water delivery and management; and (ii)invasions of aquatic nuisance species resulting from ballast water.
 (C)DevelopmentThe Secretary shall prepare each report under this paragraph in consultation and cooperation with— (i)the Task Force; and
 (ii)the Smithsonian Institution (acting through the Smithsonian Environmental Research Center). (D)SubmissionThe Secretary shall—
 (i)submit each report under this paragraph to— (I)the Task Force;
 (II)the Committee on Commerce, Science, and Transportation of the Senate; and (III)the Committee on Transportation and Infrastructure of the House of Representatives; and
 (ii)make each report available to the public. (5)Working groupNot later than 1 year after the date of enactment of this paragraph, the Secretary shall establish a working group, including members from the National Ballast Information Clearinghouse and States with ballast water management programs, to establish a process for compiling and readily sharing Federal and State commercial vessel reporting and enforcement data regarding compliance with this Act..
 (2)Section 1205 of the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4725) is amended—
 (A)in the third sentence, by striking Compliance and inserting the following:  (c)Effect of complianceCompliance;
 (B)in the second sentence, by striking Nothing and inserting the following:  (b)Effect of title (1)In generalExcept as provided in paragraph (2), nothing;
 (C)in the first sentence, by striking All actions and inserting the following:  (a)Consistency with environmental lawsAll actions; and
 (D)in subsection (b) (as so designated), by adding at the end the following:  (2)ExceptionAny discharge incidental to the normal operation of a vessel, including any discharge of ballast water (as those terms are defined in subsections (a) and (p)(1) of section 312 of the Federal Water Pollution Control Act (33 U.S.C. 1322)), shall be regulated in accordance with that section..
						XHydrographic services and other matters
			1001.Reauthorization of Hydrographic Services Improvement Act of 1998
 (a)ReauthorizationsSection 306 of the Hydrographic Services Improvement Act of 1998 (33 U.S.C. 892d) is amended— (1)in the matter before paragraph (1), by striking There are and inserting the following:
						
 (a)In generalThere are; (2)in subsection (a) (as designated by paragraph (1))—
 (A)in paragraph (1), by striking surveys— and all that follows through the end of the paragraph and inserting surveys, $70,814,000 for each of fiscal years 2019 through 2023.; (B)in paragraph (2), by striking vessels— and all that follows through the end of the paragraph and inserting vessels, $25,000,000 for each of fiscal years 2019 through 2023.;
 (C)in paragraph (3), by striking Administration— and all that follows through the end of the paragraph and inserting Administration, $29,932,000 for each of fiscal years 2019 through 2023.; (D)in paragraph (4), by striking title— and all that follows through the end of the paragraph and inserting title, $26,800,000 for each of fiscal years 2019 through 2023.; and
 (E)in paragraph (5), by striking title— and all that follows through the end of the paragraph and inserting title, $30,564,000 for each of fiscal years 2019 through 2023.; and (3)by adding at the end the following:
						
 (b)Arctic programsOf the amount authorized by this section for each fiscal year— (1)$10,000,000 is authorized for use in the Arctic—
 (A)to acquire hydrographic data; (B)to provide hydrographic services;
 (C)to conduct coastal change analyses necessary to ensure safe navigation; (D)to improve the management of coastal change; and
 (E)to reduce risks of harm to subsistence and coastal communities associated with increased international maritime traffic; and
 (2)$2,000,000 is authorized for use to acquire hydrographic data and provide hydrographic services in the Arctic necessary to delineate the United States extended Continental Shelf..
 (b)Limitation on administrative expenses for surveysSection 306 of such Act (33 U.S.C. 892d) is further amended by adding at the end the following:  (c)Limitation on administrative expenses for surveysOf amounts authorized by this section for each fiscal year for contract hydrographic surveys, not more than 5 percent is authorized for administrative costs associated with contract management..
				1002.System for tracking and reporting all-inclusive cost of hydrographic surveys
 (a)In generalNot later than 1 year after the date of the enactment of this Act, the Secretary of Commerce shall— (1)develop and implement a system to track and report the full cost to the Department of Commerce of hydrographic data collection, including costs relating to vessel acquisition, vessel repair, and administration of contracts to procure data;
 (2)evaluate measures for comparing cost per unit effort in addition to measures of cost per nautical square mile; and
 (3)submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Natural Resources of the House of Representatives a report on which additional measures for comparing cost per unit effort the Secretary intends to use and the rationale for such use.
					(b)Development of strategy for increased contracting with nongovernmental entities for hydrographic
 data collectionNot later than 180 days after the date on which the Secretary completes the activities required by subsection (a), the Secretary shall develop a strategy for how the National Oceanic and Atmospheric Administration will increase contracting with nongovernmental entities for hydrographic data collection in a manner that is consistent with the requirements of the Ocean and Coastal Mapping Integration Act (Public Law 111–11; 33 U.S.C. 3501 et seq.).
				1003.Homeport of certain research vessels
 (a)Acceptance of funds authorizedThe Secretary of Commerce may accept non-Federal funds for the purpose of the construction of a new port facility, including obtaining such cost estimates, designs, and permits as may be necessary to facilitate the homeporting of the R/V FAIRWEATHER in accordance with title II of the Departments of Commerce, Justice, and State, the Judiciary, and Related Agencies Appropriations Act, 2002 (Public Law 107–77; 115 Stat. 775) at a location that during such homeporting shall be under the administrative jurisdiction of the Under Secretary of Commerce for Oceans and Atmosphere.
 (b)Strategic plan requiredNot later than 180 days after the date of the enactment of this Act, the Secretary shall develop and submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Natural Resources of the House of Representatives a strategic plan for implementing subsection (a).
 (c)Acceptance of funds authorizedThe Secretary may accept non-Federal funds for the purpose of the construction of a new port facility, including obtaining such cost estimates, designs, and permits as may be necessary to facilitate the homeporting of a new, existing, or reactivated research vessel in the city of St. Petersburg, Florida, at a location that during such homeporting shall be under the administrative jurisdiction of the Under Secretary of Commerce for Oceans and Atmosphere.
 (d)Strategic plan requiredNot later than 180 days after the date of the enactment of this Act, the Secretary shall develop and submit to Congress a strategic plan for construction or acquisition of the facilities needed to allow for an oceanographic research vessel to be homeported in St. Petersburg, Florida. The strategic plan shall include an estimate of funding needed to construct such facilities.Speaker of the House of RepresentativesVice President of the United States and President of the Senate